 AUSTAL USA
, LLC
 363 Austal USA, LLC 
and 
Sheet Metal Workers Intern
a-tional Association Union, Local
 441
. Cases 15
ŒCAŒ18547, 15
ŒCAŒ18628, 15
ŒCAŒ18676, 15
ŒCAŒ18702, 15ŒCAŒ18739, 15ŒCAŒ18781, and 
15ŒRCŒ18394
 December 30
, 2010
 DECISION, ORDER, AND
 DIRECTION OF THIRD 
ELECTION
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
PEARCE
 On September 30, 2009, Administrative Law Judge 
John H. West issued the attached decision.  The R
e-spondent filed exceptions and a su
pporting brief, and the 
General Counsel and the Charging Party filed answering
 briefs.  
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 The Board has considered the decision and the r
ecord 
in light of the exceptions
1 and briefs and has decided to 
affirm the judge™s ruling
s, findings,
2 and conclusions as 
discussed and clarified below, to modify his remedy,
3 and to adopt the recommended Order as modified.
4 We agree with the judge, for the reasons he states, that 
the Respondent committed numerous violations of Se
c-tion 8(a)(1)
 of the Act in the context of a union organi
z-ing drive.  We also agree with the judge that the R
e-spondent violated Section 8(a)(3) and (1) by discharging 
employee Carolyn Slay.  Our reasons are discussed b
e-low.  In addition, we agree with the judge that th
e April 
9, 2008 election must be set aside and a new election 
held.  We adopt the judge™s rationale, except as discussed 
below.
 1.  In concluding that the Respondent™s discharge of 
union supporter Carolyn Slay was unla
wful, the judge 
determined that there 
was ﬁno need to go through a 
1  No exceptions were filed to the judge™s recommended dismissal of 
complaint par. 12(c) alleging unlawful impression of su
rveillance, or to 
the judge™s recommendations that Objections 7, 9, 10, and 17 be ove
r-ruled.
 2  The Respondent 
has excepted to some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorre
ct. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record and find no 
basis for reversing the findings. 
 3  In accordance with our decision in 
Kentucky River Medical Ce
n-
ter
, 356 NLRB 
6 (201
0), we modify the judge™s recommended remedy 
by requiring that backpay and other monetary awards shall be paid with 
interest compounded on a daily basis.
 4  We shall modify the judge™s recommended Order to provide for 
the posting of the notice in accord wi
th 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  
 mixed motive analysisﬂ under 
Wright Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), because the evidence relied 
on by the Respondent in its attempt to justify Slay™s te
r-mination
 ﬁwas a fabrication from start to finishﬂ and was 
therefore pretextual.  Although we agree with the judge 
that the Respo
ndent™s reasons for the discharge were 
pretextual, we disagree with his statement that a mixed 
motive analysis is unnecessary.  The Boar
d has specif
i-cally held that 
Wright Line
 is applicable in cases in 
which there is a finding that a respondent™s purported 

justification for its actions is pretextual.  See, e.g., 
Tea
m-sters Local 657 (Texia Productions
), 342 NLRB 637, 
637 fn.
 1 (2004); 
Tayl
or & Gaskin, Inc
., 277 NLRB 563, 
563 fn. 2 (1985).  A
pplying that analysis here, we find 
that Slay™s di
scharge violated Section 8(a)(3) and (1).  
 To begin, we find that the General Counsel has esta
b-lished his initial burden under 
Wright Line
 to show that 
Slay™s protected conduct was a motiva
ting factor in her 
discharge.  The elements co
mmonly required to support 
such a showing are union or other protected activity by 
the employee, e
mployer knowledge of that activity, and 
antiunion animus on the part of the
 employer.  See, e.g., 
Willamette Industries
, 341 NLRB 560, 562 (2004).  The 
following sequence of events culminating in Slay™s di
s-
charge demonstrates that Slay was engaged in union a
c-tivities, that the Respondent had knowledge of those a
c-tivities, and tha
t the Respo
ndent harbored animus against 
those activities:  Slay™s wearing union stickers on her 
hard hat, union T
-shirts, and union pins beginning in 
September 2007; Human Resource Director Jeff O™Dell™s 

request to supervisors in November 2007 to immed
iately 
report any prounion employees who were di
scussing the 
Union; the incident in December 2007 when O™Dell told 

Supervisor Chad Steele to write Slay up if she was not at 
her workstation when the bell rang; O™Dell™s subsequent 
statement to Steele that he di
d not care about the write
-ups and that he was going to move Slay from crew to 
crew to make it appear as if Slay had a problem with 
authority; then
-Leadman (later 
Supervisor) Roderick 
Jackson™s December 2007 comment to Slay that ma
n-agement had been badmout
hing her; O™Dell™s statement 
to Steele in January or February 2008 that Respo
ndent 
did not want to fire everybody, just those who were 

pus
hing for the Union, and O™Dell™s naming of Slay as 
one of those employees; O™Dell™s February 1, 2008 inte
r-rogation of 
Slay and his termination threat concerning 
Slay™s union T
-shirt distribution; and Jackson™s co
m-ments to Slay in March 2008 that management was after 
her and he was trying to save her.  This evidence easily 
establishes that the Respondent was aware of Slay™
s un-ion activity, that the Respondent had animus against that 
356 NLRB No. 65
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 364 activity, and that the Respondent was targeting Slay for 
adverse action because of that activity.  The Respon
d-ent™s antiunion animus was also shown by the other 
8(a)(1) vi
olations found in this 
case, such as unlawful 
restrictions on di
scussion of the Union, solicitation, and 
distribution, as well as other unlawful threats and inte
r-rogations.  
 Because the General Counsel met his initial 
Wright 
Line
 burden, the burden then shifted to the R
esponden
t to 
show that it would have discharged Slay even in the a
b-sence of her protected activity.  The judge found, and we 
agree, that the Respo
ndent™s proffered explanation for its 
conduct
Šher alleged sleeping on the job
Šwas pretext
u-al.
5  Cons
equently, the Resp
ondent necessarily failed to 
show that it would have taken the same action even a
b-sent Slay™s protected conduct.  See 
Golden State Foods
, 340 NLRB 382, 385 (2003) (citing 
Lim
estone Apparel 
Corp
., 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th 
Cir. 1982)).
 2.  We agree with the judge that Objections 1, 2, 3, 4, 
5, 8, 11, and 12 should be sustained, but we cla
rify the 
rationale concerning Objection 11.  Objection 11 alleged 

that the Respondent engaged in obje
ctionable conduct by 
granting a mail order prescri
ption drug benefit on April 
5, 2008.  In its e
xceptions, the Respondent argues that 
the judge erred by ci
ting 
Sun Mart Foods
, 341 NLRB 
161, 162 (2004), for the proposition that granting a new 
benefit during the critical period will be 
presumed
 obje
c-tionable. 
 The Respondent asserts, instead, that 
Sun Mart 
Foods
 established an 
inference
 rather than a 
presum
p-tion
.6   The Respondent is correct that in 
Sun Mart
 the Board 
used the word ﬁinferenceﬂ rather than ﬁpresumption.ﬂ  

The decision stated:
  5  In finding that the Respondent™s explan
ation was pretextual, the 
judge relied in part on what he believed was an intentional mischara
c-terization of the record in the Respondent™s posthearing brief.  The 
judge
 found that this intentional error supported a finding that Slay™s 
termination was based on a fabrication and was pretextual.  In its e
x-
ceptions brief, the Respondent acknow
ledged that the judge was correct 
that counsel had ﬁinaccurately cited the record r
egarding a postingﬂ but 
stated that the e
rror was not deliberate.  The Respondent also filed with 
the Board a Motion to Co
rrect Error regarding this issue, requesting 
that ﬁthe portion of the decision which states that the error was an i
n-
tentional and mate
rial misrepresentation of the record be modified or 
stricken.ﬂ  Motion at p. 3.  B
ecause we find that the record supports a 
conclusion that the Respondent™s explan
ation for Slay™s discharge was 
pretextual independent of the Respondent's briefing e
rror, we 
find it 
unnecessary to rely on the judge™s characterization of the Respo
ndent™s 
briefing error as intentional.  As a result, we need not reach the merits 

of the Respondent™s Motion to Correct Error.
 6  The Respondent asserts that this distin
ction is materi
al because a 
legal presum
ption is stronger than an inference.  
 The Board will 
inf
er that an announcement or grant of 
benefits during the critical period is objectionable; 
however, the employer may rebut the 
inference
 by e
s-tablishing an explanation other than the pending ele
c-tion for the timing of the announcement or the bestowal 

of the
 benefit. 
Star, Inc.
, 337 NLRB 962, 963 (2002). 
The employer may rebut the inference by showing that 

there was a legitimate business reason for the timing of 

the announcement or for the grant of the benefit. [
Em-phasis added
.]  The differe
nce between ﬁinfer
enceﬂ and ﬁ
presum
ptionﬂ
 is of no moment here, however, b
ecause the Respondent 
has failed to establish a l
egitimate business reason for the 
timing of the ben
efit grant, as required under 
Sun Mart
.  As the judge found, the timing of the Respondent's action 
supports a finding that it engaged in objectionable co
n-duct.  The Respondent™
s decision to consider the new 
benefit, as well as its later announcement and impleme
n-tation of the new benefit, all fell within the critical period 
before the election.
7  In addit
ion, at the time the R
e-spondent decided to investigate the feasibility of a mail 
order prescription benefit, in N
ovember or December of 
2007, the Union™s campaign had already begun to heat 

up following the reinstatement of the 
Austal I
 discrim
i-natees.
8  Th
us, when the Respondent made the decision 
to move forward with the new benefit, the R
espondent 
was aware of the increased union activity and the di
stinct 
possibility that another election would be scheduled.  
Furthermore, it is noteworthy that the effe
ctive date of 
the new benefit
ŠFebruary 1
Šdid not coi
ncide with the 
Respo
ndent™s usual December 1 effective date for Blue 
Cross changes, and the Respondent did not establish a 
legitimate bus
iness reason for that departure from past 
practice.  F
inally, the fact 
that the Respondent specifica
l-ly made note of this new benefit in its April 2008 new
s-
letter directed at convincing the employees to vote 
against the Union demonstrates a link between the grant 

of the ben
efit and the second election, held that month.  
For t
hese reasons, we find that the R
espondent did not 
establish a legitimate reason for the timing of the grant of 
benefit unrelated to the employees™ union activ
ity, and, 
thus, failed to rebut the inference that the grant of ben
e-fits during the critical perio
d was objectionable.
 3.  The Respondent contends in its exce
ptions that the 
judge improperly set aside the election based on preele
c-
tion unfair labor practices, specifically complaint par
a-graphs 
8, 10, 16(b), and 20(a) and (b)
 that were not i
n-cluded in the
 Union™s objections to the election.  In su
p-7  The critical period began on the date of the first election in 2002.  
Star Kist Caribe, Inc
., 325 NLRB 304 (1998).
 8  349 NLRB 561 (2007), enfd. 343 Fed. Appx. 448 (11
th Cir. 2009).
                                                                                                                        AUSTAL USA
, LLC
 365 port of this contention, the Respondent relies on 
NLRB v. 
Reliance Steel Products Co
., 322 F.2d 49, 54
Œ55 (5th 
Cir. 1963), as well as 
Super Operating Corp
., 133 NLRB 
240, 241 fn. 4 (1961), for the proposition tha
t unfair l
a-bor practices not also alleged as election obje
ctions ca
n-not be the basis for overturning an election.  The R
e-spondent acknowledges, however, that the Board has 
held to the contrary in some cases, i
ncluding 
Dawson 
Metal Products, Inc
., 183 NLRB 
191, 200
Œ201 (1970), 
enf. denied on other grounds 450 F.2d 47 (8th Cir. 1971), 

and 
Monroe Tube Co.
, 220 NLRB 302, 305 (1975), enf. 
denied on other grounds 545 F.2d 1320 (2d Cir. 1976).  
 Both the General Counsel and the Union argue that the 
Respondent™s co
ntention has no merit because the judge 

set aside the election solely on the basis of the Union™s 
election obje
ctions.  In our view, however, the judge™s 
decision is ambiguous in this regard.
9   We find, however, that even if the judge did rely on 
the unob
jected
-to unfair labor practices in setting aside 
the election, it was not error for him to do so.  The Board 
has recently held that 
in a consolidated hearing, ﬁthe i
n-terests of employee free choice r
equire that the unfair 
labor practice alleg
ations be con
sidered as grounds for 
setting aside the election even though not specified in the 

election obje
ctions.ﬂ  
Community Medical Center
, 355 
NLRB 
642 (2010) (incorporating by reference 
Commun
i-ty Medical Center
, 354 NLRB 
232 at fn. 3 (2009) (
citing 
White Plains 
Lincoln Me
rcury
, 288 NLRB 1133, 1137
Œ1138 (1988)); 
see also 
Fisher Island Holdings
, 343 
NLRB 189, 189 fn. 2 (2004) (citing 
White Plains Lincoln 
Mercury
 as establishing that ﬁin a co
mbined unfair labor 
practice/representation proceeding, the Board has autho
r-ity to set aside an election based on u
nfair labor practices 
that were not specifically alleged as objectionable co
n-ductﬂ), enf. denied on other grounds 140 Fed.Appx. 857 
(11th Cir. 2005).
 The cases relied on by the Respondent do not wa
rrant 
a different r
esult.  
Super Operating Corp
., supra, appears 
to be an anomaly.  Although it has not been expressly 
overruled, it has never been cited for the proposition at 

issue here, and it is clearly contrary to the cases cited 
above.  Accordingly, we 
note that, to th
e extent that   
9  At o
ne point in the decision, the judge stated that the timely filed 
objections ﬁwhich have been sustained justify setting aside the second 
election.ﬂ  He then listed Objections 1, 2, 3, 4, 5, 8, 11, and 12.  Later, 
however, the judge stated, ﬁ[b]y the foregoi
ng violations of the Act that 
occurred during the critical period before the second election, and by 
the conduct cited by Petitioner in its Objections numbered 1, 2, 3, 4, 5, 

8, 11, and 12, Respondent has prevented the holding of a fair election, 
and such 
conduct warrants setting aside the election.ﬂ  Thus, it is u
n-
clear whether the judge relied in part on unfair labor practices not sp
e-cifically encompassed within the numbered objections in setting aside 
the election.
 Super Operating Corp
. is inco
nsistent with later cases 
such as 
Community Medical Center
, Fisher Island Hol
d-ings
, White Plains Lincoln Mercury
, Dawson Metal 
Products
, and 
Monroe Tube
, supra
, it has been effectiv
e-ly overruled
.   NLRB v. Relia
nce Steel Products
, also r
elied on by the 
Respondent, is distinguishable.  In that case, because no 
objections had been timely filed, the court found that the 

election was immune from attack under the objections 
procedure.  In those circumstances, the cour
t found that 
the Board could not use the unfair labor practices to 
achieve indirectly that which it could not achieve direc
t-ly, through the objections procedure.  Here, because o
b-jections had been timely filed, the election was not i
m-mune from attack.  The
 Board cases cited above plainly 
hold that in a consolidated unfair labor pra
c-tice/representation case, unfair labor practices not speci
f-ically included in the objections may be used to set aside 

an election.
 Accordingly, we find that if the judge did rely
 on un-objected
-to unfair labor practices in finding that the ele
c-tion should be set aside, it was not error for him to do so.  

In the alternative, we find that the conduct found to be 

objectionable in the eight numbered objections su
stained 
by the judge is
 sufficient in itself to warrant se
tting aside 
the ele
ction.  
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 

modified below and orders that the R
espondent, Austal 
USA, LLC, Mobile, Alabama, its off
icers, agents, su
c-cessors, and assigns, shall take the a
ction set forth in the 
recommended Order as mod
ified.
 1. Substitute the following for paragra
ph 2(b).
 ﬁ(b) Make Carolyn Slay whole for any loss of earnings 
and other benefits suffered as a result of t
he discrimin
a-tion against her, in the manner set forth in the remedy 

section of the judge™s decision, plus daily compound 
interest as prescribed in 
Kentucky River Medical Ce
nter
, 356 NLRB 
6 (2010).ﬂ
 2. Substitute the following for paragraph 2(e)
. ﬁ(e) With
in 14 days after service by the R
egion, post at 
its Mobile, Alabama facility copies of the attached notice 
marked ﬁAppendix.ﬂ
52  Copies of the notice, on forms 
provided by the Regional Dire
ctor for Region 15, after 
being signed by the Respondent™s authoriz
ed represent
a-tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  
In addition to physical posting of paper notices, 
notices shall be di
stributed electronically, such as by 
email, posting on an intranet or an inte
rnet site, and/or 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 366 other electronic means, if the Respondent customarily 
communicates with its employees by such means.  
Rea-son
able steps shall be taken by the Respondent to ensure
 that the notices are not altered, defaced, or covered by 

any other material. In the event that, during the pendency 

of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these procee
d-ings, the Respondent shall du
plicate and mail, at its own 
expense, a copy of the notice to all cu
rrent employees 
and former employees employed by the Respondent at 

any time since December 2007.ﬂ
 IT IS FURTHER ORDERED
 that Case 15
ŒRCŒ8394 is se
v-ered and remanded to the Regional D
irecto
r for Region 
15 for the purpose of conducting a third election as d
i-
rected below.
 Failure to comply with this requirement shall be 
grounds for setting aside the ele
ction whenever proper 
obje
ctions are filed.
 [Direction of Third Election omitted from public
ation.]
  Kevin McClue, Esq. 
and
 Karen D. Brooks, Esq.
, for the Ge
neral 
Counsel.
 Terry W. Dawson, Esq. 
and
 Nathan A. Baker, Esq.
 (Barnes & 
Thornburg, L.L.P.), 
of Indianapolis, I
ndiana
, for the R
e-spondent.
 Kimberly C. Walker, Esq. 
and
 David C. Tufts,
 Esq. (T
he Gar
d-ner Firm, P.C.), 
of Mobile, A
labama
 for the Petitioner.
 DECISION
 STATEMENT OF THE 
CASE
 JOHN H. WEST
, Administrative Law Judge. This case was 
tried in Mobile
, Alabama, on April 20
Œ23, 2009. B
eginning 
February 4, 2008
,1 numerous charges and amended ch
arges 
were filed by Sheet Metal Workers International Ass
ociation 
Union, Local 441 (
the 
Union) against Austal USA, LLC (R
e-spondent). As here pertinent, a 
second 
order 
consolidating 
cas-es, 
second 
consolidated 
complaint and 
notice of 
hearing (the 
complaint) 
was issued on December 19, 2008. As amended at 
the trial herein, it alleges that R
espondent engaged in unfair 
labor practices (a) within the mea
ning of Section 8(a)(1) of the 
National Labor Relations Act (the Act) in that assertedly it (1) 
told employees t
hat they would not be promoted b
ecause of 
their support for the Union
; (2) told employees they could not 
discuss the Union during working hours
; (3) threatened e
m-ployees with termin
ation because of their activities and support 
of the Union
; (4) interrogate
d employees about their union 
activities and the union activities of other employees
; (5) gave 
employees the impression that their union activities were under 
surveillance
; (6) selectively and disparately enforced a solicit
a-tion rule by prohibiting union s
olicitations and distributions, 
while permitting nonunion solicitations and distrib
utions
; (7) 
impliedly threatened its employees that it would not hire union 

suppor
ters
; (8) interrogated its employees about their support 
1 All dates are in
 2008
, unless otherwi
se stated.  
 for or against the Union by solici
ting employees to accept ant
i-union shirts
; (9) told employees who were talking about the 
Union that they needed to pipe down on the union stuff
; (10) 
told employees who were talking about the Union to other e
m-ployees that they should quit
; and (11) promulg
ated and mai
n-tained a rule that 
ﬁ[e]mployees have the right to speak their 
mind 
. . . [but they had to] make sure 
. . . [they were] doing so 
during nonworking time rather than when 
. . . [they were] pe
r-forming 
. . . [their] job duties,
ﬂ and (b) within the 
mea
ning of 
Section 8(a)(1) and (3) of the Act, by termina
ting employee 
Carolyn Slay allegedly because she assisted the Union and 
engaged in concerted activities, and to discou
rage employees 
from engaging in these activities. R
espondent denies violating 
the
 Act as alleged.
 By Report on Objections, Order Directing Hearing on Obje
c-tions and Consolidated Cases entered Jan
uary 8, 2009, Case 
15ŒRCŒ8394 was consolidated with the other above
-entitled 
proceedings. Case 15
ŒRCŒ8394 involves obje
ctions filed by 
the Uni
on regarding alleged conduct which a
ssertedly affected 
the results of the rerun election held on April 9. According to 
the Report on Objections (a) certain of the obje
ctions raise 
substantial and material issues
; (b) some of the alleged conduct 
centers aro
und conduct that has a
lready been alleged in the 
second 
consolidated 
complaint
; and (c) the allegations in the 
objections can best be resolved after a co
nsolidated hearing.
 On the entire record,
2 including my observation of the d
e-meanor of the witnesses, a
nd after considering the briefs filed 
by the General Counsel, the Union, and the Respo
ndent on June 
26, 2009, I make the following
 FINDINGS OF 
FACT
 I. JURISDICTION
 Respondent, an Alabama corporation, has been e
ngaged in 
the shipbuilding business at its fac
ility in M
obile, Alabama, 
where it annually purchases and receives goods valued in e
x-
cess of $50,000 directly from points outside the State of Al
a-bama. Respondent admits and I find that it is an employer e
n-gaged in co
mmerce within the meaning of Section 2(
2), (6), 
and (7) of the Act and that the Union is a labor o
rganization 

within the meaning of Section 2(5) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 Regarding background, as pointed out in the January 8, 2009 
Report on Objections 
(GC Exh
. 1(aaa)
), in 2
002 a Board ele
c-tion was held with 18 of 66 eligible voters voting for the Union, 
and 45 of Austal
™s employees vo
ting against the Union. There 
were 8 challenged ballots. In May 2002
, the Union filed obje
c-tions to the election. They were co
nsolidated with p
ending 
unfair labor practice charges for hearing before an 
administr
a-2 At the outset of the trial, 
the 
General Counsel and the Respo
ndent 
stipulated, as here pert
inent, that Roderick Jackson was a supervisor 
from February 1 to April 9; that Steve Riche
rson was a supervisor from 
January 1 to April 9; and that 
Superv
isor Tim Clements, 
Supervisor 
Yancy Allen, 
Supervisor Clinton Hayes
, and 
Coordinator Claudel Mack 
have been supervisors within the meaning of Sec
. 2(11) of the Act and 
agents of Respondent within the meaning of Sec
. 2(13) of the Act as of 
March 2008 an
d through the National Labor Relations Board (
the 
Board) election on April 9. (
Tr. 24 and 25
.)                                                                                                                        AUSTAL USA
, LLC
 367 tive 
law 
judge who issued his decision in April 2003. By Dec
i-sion and Order dated March 21, 2007 
(GC Exh
. 2), the Board 
set aside the election and remanded the case, 
Case 
15ŒRCŒ8394, for 
a se
cond election. As noted above, a rerun election 
was conducted on April 9, with 171 of 801 eligible voters vo
t-ing for the Union, and 528 of Austal
™s employees voting 
against the Union. There were 23 challenged ballots. On April 
16, the Union filed Obje
ctions to the Conduct of the Election. 
Subsequently certain of the objections (
Objections 
6, 13, 16, 
and 18) were withdrawn with the approval of the R
egional 
Director.
3 Carolyn Slay was hired by Austal in November 2004. She 
testified that when she first sta
rted working for Austal she was 
given an orientation booklet 
(GC E
xh. 17); that she was hired 
as a welder; and that Chad Steele was her supervisor when she 

tran
sferred to the electrical crew.
 General Counsel
™s Exhibit 31 is Respondent
™s 2006 
ﬁHOURLY EMPLOY
EE ORIENTATION BOOKLET.
ﬂ Jeffrey O
™Dell was hired by Austal in February 2007 to be its 
human resources (HR) director. He testified that among the 
tasks given to him by COO Dan Spiegel was to build an HR 
team, to build a senior management structure b
ecause 
he was 
the first director hired in the organization; that he put together 
an employee handbook for Austal since when he came to the 
organization there was no handbook in place, there were only a 
couple of sporadic policies and procedures; that General Cou
n-
sel
™s Exhibit 31, the 
ﬁHOURLY EMPLOYEE ORIENTATION 
BOOKLET,
ﬂ dated April 2006 was in place when he was hired 
by Austal and it was given to all new hires; and that when he 

started at Austal there were 1250 to 1300 people working for 
Austal in Mobile and the
re were three pe
ople in the human 
resources department.
 Steele, who was a supervisor at Austal from O
ctober 2006 to 
February 28, 2008
, when he was term
inated,
4 testified that in 
February 2007 he was run over by a Mobile Department of 

Transportation truck w
hen he was walking on the side of the 
road from Austal
™s big par
king lot to work; that the lot was not 
adequately lit, there was some gravel only where the veh
icles 
drove and not where they parked, and there were mud holes and 

potholes; that to get to work
 from the parking lot emplo
yees 
crossed a road and walked down the side of the road; and that 
about 2 months after his accident Austal began constructing a 
5-foot
-wide c
ement walkway which was completed in July 
2007.
 Terri Lindley, who is presently a benef
its coordinator in 
Austal
™s HR department and was a HR associate and benefits 
administrator, testified that Respondent
™s Exhibit 13 is a power 

point presentation that was given at an all employee meeting 
she attended on April 30, 2007; that such meetings w
ere held 
periodically to keep employees informed about new develo
p-ments at Austal; that page 7 of Respondent
™s Exhibit 13 shows 
3 At the trial here, the Union also withdrew 
Objection 14, 
Tr. 12, and 
Objection 15, 
T. 336.
 4 On direct Steele testified
, ﬁ[y]es
,ﬂ he was terminated on February
 28, 2008 (
Tr. 83). On cross
-examination
, Steele test
ified that he left the 
employ of Austal, he quit, before he was terminated for fighting with a 
coworker (
Tr. 100).
 the planned e
xpansion of Austal, showing the administrative 
building, the new sheds, and the modular manufacturing facility 
(MMF
); and that a co
nsiderable amount of parking is shown 
around the MMF.
 O™Dell testified that page 19 of Respondent
™s Exhibit 13 a
n-nounced that the new employee handbook would be avai
lable 
by June 1, 2007; that he did not finish the employee han
dbook 
by June
 1, 2007; that the e
mployee handbook, which is dated 
November 2007, was probably finished in late October 2007; 

and that the timing of the employee handbook had not
hing to 
do with union activity in that he was tasked in February 2007 to 
do a handbook and h
e knew nothing about the union activity at 
that time.
 General Counsel
™s Exhibit 6 is a copy of an e
-mail, dated 
June 12, 2007, Austal
™s dire
ctor of HR, O
™Dell, sent to Debra 
Warner, the compliance officer in Region 15 of the Board. It 

includes a copy of a 
June 12, 2007 newspaper ad of the Sheet 

Metal Workers Local #441 which reads, in part, as follows:
  SHEET METAL WORKERS LOCAL#441
 CONGRATULATES 
 AUSTAL USA EMPLOYEES
 In Your Fight to Win Better Wages,
 Working Conditions, and Benefits
 For You and Your Famil
ies!!!
  The National Labor Relations Board (NLRB)
 March 21, 2007 
ﬁDECISION AND ORDER 
ﬁ helps you in this fight by issuing rem
edies
 for unfair labor practices and ordering
 a second representation election.
  The copy of the ad refers to the notice that Austa
l was r
equired 
to post to employees, reiterates the prohibitions contained 

ther
ein, and advises employees what Federal law gives them 
the right to do. Counsel for 
the 
General Counsel indicated that 
the ad was introduced to show, among other things, that Au
stal 

was aware that the Union had ﬁkicked off their campaign 
. . . to 
organize the emplo
yees.ﬂ (
Tr. 31.) An original of the full
-page 
ad which appeared in the June 12, 2007 issue of the Press
-Register Mobile, Ala
bama
 was sponsored by Swan Clev
eland, 
who wa
s an organizer for Local 441, and it was received as 
General Counsel™s Exhibit 15. Cleveland testified that the U
n-ion took the ad out and June 12, 2007
, was the start of the ca
m-
paign leading up to the April 9 rerun ele
ction; and that at first 
four or five 
volunteers from the Union gave out 
union handouts 
to incoming and outgoing e
mployees at Austal™s gate about 
once a month.
 General Counsel
™s Exhibit 37 is a June 20, 2007 memora
n-dum on Austal letterhead to all employees. It reads as follows:
  I am sure by n
ow that many of you have seen the paid 
advertisements run in the local paper by the 
. . . Union
, and some of 
you may have even been approached by 
salesmen from this union. These paid
-for
-ads and flyers 
are all designed towards getting you to pay dues to th
e un-ion, and they come with all sorts of promises. The same 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 368 promises they made over five years ago when they tried 
the same thing.
 According to recent newspaper articles, the union 
claimed to have had over 70% of the employee™s ﬁsigned 
upﬂ on union cards. 
The actual vote was completely opp
o-site. The truth is that a secret ballot election was held in 
May 2002 and the outcome was 70% of the employees 
voted 
NO to the union. 
. . .
 After the election, instead of respecting the choice 
made by more than 70% of the
 employees, the union co
n-tinued to press the issue by involving the Labor Board fi
l-ing all sorts of co
mplaints and charges. These claims have 
been tied up in legal proceedings for five years and are 
still ongoing.
 You might wonder why a union would again t
ry to get 
into the Austal yard and the answer is simple: money. The 
local chapter of the 
. . .
 [Union] only has about 800 me
m-bers. With Austal nearing 1,000 e
mployees, the union sees 
this as an opportunity to double their membership thus 
doubling their inc
ome. Income for them, not you. They™ll 
take your hard earned money by requiring you to pay 
monthly dues. All for empty promises and no guara
ntees.
 What has Austal done in the past five years? We have 
grown our workforce from barely 100 employees to a
l-most 
1,000. We have improved our insurance benefits, 
disability insurance and cancer insu
rance. We now give all 
employees personal days. We have increased the number 
of Austal recognized holidays and switched to vacation 
accrual policy which allows you to take 
vacation before 
being here a year. We have introduced funeral leave, a r
e-ferral policy putting $100 in your pocket for referrals, and 
now provide a PPE allowance for yard workers paid d
i-rectly to you. In addition we have a Christmas Party, var
i-ous cook
-out
s and gatherings, and recently had a succes
s-ful Austal Family Day 
. . . all of this happened without the 
involvement of a union.[
5] [Emph
asis in original
.] 5 This message was repeated, with minor changes, 
2 days later in GC 
Exh
. 38. 
The 
General
 Counsel also introduced an undated memora
n-
dum on Austal letterhead, GC Exh
. 34. It reads as fo
llows:
 Remember these facts:
 1. Austal was created without a union, and the union didn™t 
help you get your job.
 2. Austal has made great pr
ogress in the last fiv
e years in the 
size of the workforce, in pay and in benefits offered to our e
m-ployees. You are the re
ason for this success; you 
are
 the success. 
No union has been here and no union helped to bring about any of 
these gains.
 3. You have not had to pay a penn
y in ﬁinitiationﬂ fees or u
n-
ion dues for any of this. If the union gets in they 
will
 take money 
out of your pocket.
 4. Did you know that it is against the law for a company to 
pay even a dime to a union? This means that all of their operating 
money (money 
used to pay the salaries of their sales people, mo
n-
ey for all of their staff and the union leaders, money for conve
n-
tions and even down to the money to print their flyers) comes 
straight out of the wages of the union members.
 Our yard is young and has a br
ight future. We believe the 
way to keep it this way is to keep moving ahead and providing 
more and better jobs by continuing to work together as a team. 
 John Wray, who was Austal
™s Mobile facility manager, its 
acting site service manager, and had respo
nsibilities for 
maintenance, testified that when he came from Austal in Perth
, Australia
, to Austal in Mobile on Nove
mber 4, 2006
, there were 
design plans for a sidewalk from the employees
™ parking lot at 
Addsco Road and Dunlap Drive to the facility; that 
at the time 
Austal was seeking approval from the 
city to build a new wor
k-shop, there was a planned unit development plan created in 
November 2006, and the involved sidewalk is on that plan, 
Respondent
™s Exhibit 36 which is dated 
ﬁ11/07/2006
ﬂ; that the 
inst
allation of the 
one-half
 mile or more (approximately 1050
-feet long) sidewalk was a safety issue in that hundreds of Au
s-tal employees were walking down the middle of Dunlap Drive; 
that Respondent
™s Exhibit 30 is a capital expenditure request 
for the sidewa
lk, which exhibit indicates an estimated compl
e-tion date of July 10, 2007
, and includes June 2007 bids for the 
job; that, with respect to the employee parking lot itself, there 
was a problem in that as Austal
™s work
 force grew, the lot was 
becoming inadequ
ate in size; that the lot had been mai
ntained 
in that po
tholes in the driveway areas were filled in with gravel 
but the employees parked on sand and grass; that R
espondent
™s Exhibit 34, which is titled 
ﬁAUSTAL USA EMPLOYEE CAR 
PARK, EXTENSION OF TEMPORARY 
CAR PARK AND 
MAINTENANCE OF EXISTION TEMPORARY PARKING,ﬂ
 is 
a request for bids by July 25, 2007, to refurbish the existing lot 
and expand the approximately 675 vehicle par
king lot to a
c-commodate approximately 1000 vehicles; that R
espondent
™s Exhibit 33 is 
a capital expe
nditure request for the involved 
employee parking lot, which exhibit indicates an est
imated 
completion date of August 17, 2007, and  i
ncludes the bids on 
the project; that Respondent
™s Exhibits 31 and 32 are pu
rchase 
orders, both dated 
ﬁ8/3/2
007,
ﬂ for the maintenance and expa
n-sion of the employee parking lot; that he believed that this pr
o-ject was completed later in August 2007; that the employee 
parking lot had been an ongoing maintenance pro
blem which 
required refilling the driveways b
etween
 the parking aisles with 
rock and filling potholes; that Austal, at the time of the trial 
herein, was building the first half of Austal
™s MMF facility 
which is 1067
-feet long and 347
-feet wide; that the MMF f
a-cil
ity will have somewhere in the vicinity of 2
300 marked hard 
surface (paved) parking bays with filtered drai
nage; that the 
plans for this were developed during 2007 and the project went 
out for bids in the beginning of the winter 2007; and that R
e-spondent
™s Exhibit 94 is an August 27, 2007 e
-mail he 
was 
carbon copied on which refers to some of the parking options 
related to the MMF.
 We believe you shouldn™t have to pay money out of your pocket 
for empty promises.
 We believe in out emp
loyees and we believe in our future. 
Help protect what together we have built. If you have any que
s-tions, feel free to ask any of the management team. If we don™t 

know the answer, we promise to find out and let you know.
 Let™s continue to make Austal the m
ost preferred team to 
work with in Mobile and together exceed our customer™s expect
a-tions
 Sincerely,
 Daniel Spiegel 
 Chief Operating Officer [emphasis in orig
inal]
                                                                                                                                                          AUSTAL USA
, LLC
 369 On cross
-examination
, Wray testified that Respondent
™s Ex-hibit 33, the capital expenditure request for the existing e
m-ployee parking lot, was signed by Spiegel on July 30,
 2007; that 
he did not share Respondent
™s Exhibits 36 or 30 with any hou
r-ly employee; that the r
equest for bids for the extension and 
maintenance of the temporary car park, Respondent
™s Exhibit 
34, was not put out for public bids but rather competent co
n-tractors were contacted and provided with the plans; that R
e-spondent
™s Exhibit 33, the capital expenditure request for the 
expa
nsion and maintenance of the temporary car park, did not 
include paving the parking lot; that some maint
enance on the 
temporary car
 park had been done by site service employees, 
i.e. ordering a truckload of gravel and hand
-filling potholes 
throughout the car park; and that none of the physical constru
c-tion work reflected in R
espondent
™s Exhibit 94 was done prior 
to the union election 
on April 9, 2008.
 General Counsel
™s Exhibit 28 is an 
ﬁEMPLOYEE CHANGE 
OF STATUS FORM
ﬂ for Slay, which is dated A
ugust 9, 2007, 
and which indicates that she changed departments from 
alum
i-num to 
electrical and changed supervisors from D. Herbert to 
Steele be
cause 
ﬁEmployee wants a change.
ﬂ Slay testified that in September 2007 she started wearing u
n-ion stickers on her hardhat, union T
-shirts, and union pins, i.e.
, (GC Exh
. 18),6 on her clothing and on her tool bag; that whe
n-ever anyone asked her about the 
Union she tried to explain 
what the benefits of being in the 
Union would be; and that she 
would see her immediate supervisor all day in that the superv
i-sor was in and out all day, the whole 8 to 10 hours.
 General Counsel
™s Exhibit 8 is a letter dated Septe
mber 14, 
2007
, from the compliance officer of R
egion 15 of the Board, 
Warner, to Respondent
™s counsel, Terry Dawson, refe
rring to 
Austal Case  15
ŒCAŒ16552
, et al. More specifically
, the letter 
refers to enforc
ement being temporarily postponed to afford the 
opportunity to settle the matter, the need for Respo
ndent to 
submit to the Board additional payroll records of welding e
m-ployees, which employees seek reinstatement, and the Board
™s position on reinstatement.
 General Counsel
™s Exhibit 9 is a letter dated Sep
tember 20, 
2007
, from Dawson to Warner responding to her Se
ptember 14, 
2007 letter.
 The following notice 
(R. Exh
. 19) was posted, on Austal le
t-terhead:
  DATE:
 September 25, 2007
 TO:All 
 Austal Employees
 FROM:
 Jeff O™Dell, Human Resources Director
 RE:
  Nati
onal Labor Relations Act
 _________________________________________________
  It has come to my attention that a supervisor asked an 
employee to remove stickers or writing from their hard hat 
or they could be disciplined. I further understand that the 
hard h
at contained a pro
-union sticker. Please understand 
that Austal repudiates this action and wants you to know 
6 One of the pins reads ﬁVOTE, VOTE, AFL CIO, SHEET METAL 
WORKERS, INTERNATIONAL ASSOCIATION
, VOTE.ﬂ As ind
i-cated below, subsequently Slay testified that she started wearing the 
union pins and union T
-shirt around January 2008.
 that the National Labor Relations Act gives all e
mployees 
the right to self
-organization, to form, join, or a
ssist labor 
organizations, to bargain 
as a group of [sic] through a re
p-resentative of your own choosing, and to engage in other 
protected concerted activities for collective bargaining or 

other mutual aid or protection. The National Labor Rel
a-tions Act also gives you the right to refrain from 
such a
c-tivities. Austal values free speech rights of all employees 
(whether for or against the union) and wants you to know 

that employees may wear stickers on their hats if they so 
choose (whether the message is for or against the union). 
Austal reaffirms
 its commitment to respecting employee 
rights under the National Labor Relations Act and will not 
interfere with those rights.
 Hopefully, this will clear up any confusion and you are 
encouraged to speak to your supervisor if you have any 
questions.
  O™Dell
 testified that the supervisor was Scott Pearson; that 
Pearson disagreed with the dec
ision to let employees place 
stickers on their helmets; and that after a lengthy discussion 

with Pearson, he sent Pearson back to Austr
alia. 
 On cross
-examination
, O™Dell 
testified that Beverly Thomas 
was the employee who Pearson told to take the union sticker 

off; and that right after the incident he personally told Thomas 
that she could wear a union sticker.
 Cleveland testified that from June to November 2007 the 
employee
 parking lot at Austal was in pretty bad shape with 
potholes and mud holes when it rained. As noted below, Slay 

testified that she believed that the crosswalk and the walkway 
from the employee parking lot were finished in November 
2007.
 Steele supervised S
lay up until November 11, 2007
, accor
d-ing to General Counsel
™s Exhibit 3. Steele testified that techn
i-cally he was Slay
™s supervisor until December 24, 2007. Slay 
testified that she worked for Steele up until November 11, 
2007, she worked for Wi
lliam Ready
 from November 12 to 
December 9, 2007, she worked for Steele between D
ecember 9 
and 23, 2007, she then worked for William Dilley for about 3 
weeks in the electr
ical department, and she was working for 
Roderick Jackson when she was terminated on March 25, 2
008.
 General Counsel
™s Exhibit 5 is Austal
™s employee handbook 
dated November 2007. 
 General Counsel
™s Exhibit 11 is a letter dated N
ovember 21, 
2007, from one of R
espondent
™s counsel, Nathan Baker, to 
Warner enclosing copies of nine rei
nstatement letters 
provided 
to the alleged discriminatees in Austal Case
s  15ŒCAŒ16552
, et 
al. 
 Steele testified that a little bit before Thanksgi
ving in 2007 
during a workday he and others were called into the pr
oduction 
room to watch a slide show and have O
™Dell and Stepha
nie 
Pate, who at the time was O
™Dell
™s assistant, introduce the e
m-ployee handbook to them and give them a paper that they nee
d-ed to get signed by each one of the employees who was given 
an employee han
dbook; that O
™Dell told them 
ﬁthat he wanted 
to know if
 we would
Šif we heard of any of the people on the 
floors talking about the union
 . . . and that if we knew of an
y-one that was in favor of the u
nion and they were talking about 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 370 it, to let him know immediately.
ﬂ (Tr. 70.) Steele also testified 
that during th
is meeting the supervisors were told that if they 
helped Austal out as supervisors, they would get some ince
n-tives, namely an increase in pay and an additional pe
rsonal day; 
that conversations regarding nonwork topics conti
nued and he 
continued to particip
ate in these conversations; and that his 
conversations were about an
ything and everything, except the 
Union.
 With respect to the solicitation and distribution policy in the 
employee handbook, Steel testified that before this han
dbook 
he was injured, he had
 medical bills before his short
-term dis
a-bility kicked in, and employees took up a collection for him to 

help him pay his medical bills.
 Slay testified that she received a 17
-page employee han
d-book in November 2007; that Ready handed her employee 
handbook 
to her when she came into work; that before this 
employee handbook came out (a) if she had to leave early and 
had an excuse, it would not be an occurrence, and (b) if she 
came in late and had an e
xcuse, it would not be an occurrence; 
that both before and a
fter the employee han
dbook came out 
employees talked about wha
tever they wanted to during work 
hours as long as they were productive and doing their work; 
that some of the topics employees would talk about included 
foo
tball, their children
™s sporting event
s, or just their children 
in general; and that all of her supervisors participated in these 
conversations. 
 Steele testified that he met with O
™Dell four or five times 
about the Union; that during one of these meetings O
™Dell 
asked him to keep his eyes on 
two emplo
yees, namely Slay and 
Beverly Thomas; that O
™Dell had asked him or told him to 
write up employees; and that subsequently O
™Dell told him that 
they needed to worry about the union situation and he should 
leave Slay and Thomas alone but there were t
wo other people 
O™Dell needed him to start watching a little bit.
 During one of Steel
™s meetings with O
™Dell Slay
™s name 
came up. Steele testified that O
™Dell asked him if Slay was 
showing up for work on time and if he had any problems with 

Slay
™s attendan
ce; that he told O
™Dell that he did not have any 
problems with Slay sho
wing up for work and if she was late, 
she had a good excuse; that O
™Dell told him that he did not 
want any more excuses and if Slay was not at her jobsite when 

the bell rang, he wanted 
Slay written up, and it was just that 

simple; and that he told O
™Dell
, ﬁ[Y]
es sir.
ﬂ (Tr
. 76.) O™Dell testified as follows regarding Steele:
  Q.  . . . . Did you ever tell Chad Steel to watch any 
employee more carefully because they were involved in 
union a
cti
vity?
 A.  No, sir, I™d have no reason to tell him that. 
 Q.  Or any supervisor, to watch someone more closely 
because of their union activity?
 A.  No, sir, I™d have no reason to tell anybody that.
 Q.  Did you ever tell Chad Steele to treat Carolyn Slay 
diffe
rently than any other employee?
 A.  No, sir I didn™t even know that Chad supervised 
Carolyn Slay. 
  . . . .
  Q.  . . . .  Did you ever tell Chad Steele to set up Ca
r-olyn Slay in any way?
 A.  Absolutely not.
 Q.  Or that you had a plan to do so?
 A.  Abs
olutely not.
 Q.  Did you ever tell any supervisor to target any e
m-ployee
Š A.  Absolutely not.
 Q. Šbecause of their union activity?
 A.  Absolutely not. It made no difference to me whet
h-er that union came in there or not. I™ve worked with unions 
for 20 years
. Q.  Or did you tell Mr. Steele to watch 
your
 atte
ndance 
more closely than some other employees
. A.  I wasn™t the attendance clerk so, no, sir. [Tr
. 706 
and 707, with emphasis added
.]  The day following his conversation with O
™Dell about Slay 
showing up f
or work on time
, Steele waited for 15 minutes for 
Slay to show up at her jobsite after a break. Steele testified that 
he did not allow Slay to give him an e
xcuse and he told her that 
she needed to be at her jobsite working when the bell rang; that 
Slay:
  was all upset, well, not everybody else is at their job site; you 
ain™t writing them up
Šwhich was true. And
Šbut I wasn™t
ŠI couldn™t tell her that my boss was making me do this, so I just 
left that alone and said, look, we need to go down to our pr
o-duction o
ffice and have a meeting because I can™t have you 
arguing with me up here in front of bunch of people.
 So I gave her a direct order to go down there to the 
production office and specifically told her, do not come i
n-to this office. And she followed me down 
there. She 
stayed outside because we were told by the other bosses 
that we don™t want any more hands [employees] inside of 
our production office. There™s too many people. It™s too 
small, it™s too crowded. Leave your hands outside.You 

come in, take care of 
your bus
iness to get your hands back 
up. 
. . .
 So I went in there [the production office]. Well when I 
went to get my manager to come outside 
. . . she™s [Slay] 
inside the office
. . . . So I write 
. . . her up for it, and I give 
the write up to Claudel Mac
k . . . .
 [who] was one of the 
coordinators. [Tr
. 77 and 78
.]  Steele further testified that subsequently he went to HR and 

spoke with O™Dell who told him that 
  Claudel got rid of the writeup and that what he was d
oing was 
setting Ms. Carolyn up for
Šhe di
dn™t care about the writ
eups. 
What he was wanting to make it look like Ms. Carolyn was 
having a problem with was authority. And with him moving 
her from the welding d
ivision to the electrical division, to my 
crew, and then moving me from
Šmoving her from my
 crew 
to another crew, it™s making her look like she can™t deal with 
authority.
 And he was setting her up by getting her to move 
crews instead of having her written up for not showing up 
for something petty. He was just making it look like she 
 AUSTAL USA
, LLC
 371 couldn™t get
Šshe couldn™t work with her management. 
[Tr
. 79.]  Steele testified that after this conversation with O™Dell, Slay 
was immediately moved to Dilley™s crew that day.
 Slay testified that the day before she went from Steele
™s crew 
to Dilley
™s crew she stopped 
at the bat
hroom on the way back 
from her break at 9:15
 a.m.
; that since there is only one toilet in 
the bathroom for ladies she had to stand in line waiting to use 

the bathroom; that it was after 9:15 
a.m. 
when she got back to 
her work area; that Steele wa
s sitting on her welding machine 
wai
ting for her; that Steele asked why she was late coming back 
from break; that she told Steele that she went to the bathroom; 
that Steele told her that she was not supposed to go to the bat
h-room unless she was on her 9:15
 a.m. 
break; that she told Steele 
that he was harassing her and she could go to the bathroom 
whe
never she had to go; that Steele told her that she needed to 
go to the trailer to see the coord
inator because he was going to 
write her up; that he told her to 
stay outside the trailer since 
only coord
inators and supervisors were supposed to be inside 
the trailer; that she told Steele that employees go inside the 
trailer du
ring the day; that Steele told her to stay outside and 
she said okay; that another supervis
or told her to come into the 
trailer; that at that time Steele and Mack were coming out; that 

Steele wanted to write her up for being insubordinate and cur
s-ing at him; that she told Mack that the real reason Steele wan
t-ed to write her up was for going to t
he bathroom; that Mack 
told her to go back to work; and that at the end of the day Mack 
told her that she would not have to worry about Steele because 

she would be on another crew, Dilley
™s, the next day.
 General Counsel
™s Exhibit 36 is an Austal organizat
ional 
chart for 
ﬁFit HVAC SFP
ﬂ dated 
ﬁ11/19/2007.
ﬂ As here pert
i-nent, it lists Steve Jones and Gary Logan as coordinators, and 

James Thomas, Terry Crawley, and Terry Westmorland as 

supervisors.
 Steele testified that sometime after the November 2007 
mee
ting
 with O
™Dell regarding the employee handbook he 
overheard Austal employee Anthony Simon and some other of 
Austal
™s employees discussing the pros and cons of the Union; 
that he told Simon, who was the oldest employee in the group, 
that 
ﬁwhatever you all do 
. . .
 during company hours, y
™all ca
n-not talk about the union
ﬂ (Tr. 71); that Simon told him that the 
employees talk about anything and everything else
7 and that he 
then told Simon
  look, for me, don™t talk about the union no more, dude. Du
r-
ing company tim
e, during company hours, don™t talk about 
the union, bro, and not around me. If anything, not around me. 
And he kept on, kept on. And I was like, look, I said, I™m tel
l-ing you this time, I™m walking out. You got to stop talking 
about it. I don™t care what 
y™all do on breaks. I don™t care, just 
7 Steele testified that while he was a supervisor at Austal e
mployees 
talked about nonwork
-related matters while they we
re working, and the 
topics included NASCAR, football, and girls, ﬁwe talked about an
y-thing and ever
ything.ﬂ (
Tr. 85); that he made it a point to talk with 
employees about their family and what was going on in their life so that 
if the employee took time of
f for a family matter he would know that 
the employee was not feeding him some line; and that he stopped and 
talked to all of his employees.
 not during working hours. And I rolled out. I rolled out and 
went straight down to HR and went [and] told Jeff O™Dell. 

[Id. at 72
.]  Steele further testified that he told O™Dell that Simon was tal
k-ing about the Union 
and he told Simon to stop.
 Warren Gatwood Jr. testified that in late N
ovember 2007 he 
returned to Austal from a 2002 layoff after the Union filed a 
charge over the layoff, a decision in that matter was rendered, 
and he was called back to work; that within 
a week of being 
reinstated an issue came up about his vacation time in that he 
took time off when his daughter had surgery and he had to 

speak with O
™Dell in HR; that O
™Dell told him that he would be 
made whole and he could take vacation time anytime he ne
eded 
it; that O
™Dell asked him if he wanted to enroll in Austal
™s in-surance program and he told O
™Dell no since he had insurance; 
that O
™Dell then said
, ﬁthat he bet I was getting subsidized, too, 
and that he knew what I was doing there,  that he had had c
om-plaints about me talking to other employees about the union, 
and I needed to keep it on my time. His time was his time
ﬂ (Tr. 292); that when he returned to Austal he talked to the emplo
y-ees about the Union; that he was wearing a union T
-shirt when 
he spo
ke with O
™Dell on this occasion; and that the union T
-shirt indicated 
ﬁAmerica Works Best Union, Union Yes
ﬂ and it 
had a logo on the back. On cross
-examination
, Gatwood test
i-fied that he did not know who co
mplained about him.
 Tracy Watkins, who works as a 
materials clerk in Respon
d-ent
™s warehouse, testified that in Nove
mber/December 2007 
Manager Jerrod Bradford
8 was sel
ling Christmas gift boxes and 
wrapping paper for his daughter
™s school fundraiser; that she 
was working at the window in the warehouse and B
radford 
approached her and two other employees, Patrina Jones and 
Gloria Sull
ivan; that she told Bradford that she was busy with 
people at the window; and that Bradford left a brochure for 

them to look at.
 Cleveland testified that 
union organizing efforts 
were 
stepped up in late November and early December 2007 after it 
was dete
rmined that people who were fired with respect to the 
first election were going back to work; and that the stepped up 
efforts involved seven to eight 
union representatives wearing 
union T
-shirts handbilling incoming and outgoing e
mployees at 
the Austal gate once or twice a week.
 Lindley testified that in November or December 2007 she 
was asked by O
™Dell to check on the availability of a mail
-order drug prescription program where the e
mployees could 
receive their prescriptions at home; that she contacted a marke
t-ing re
presentative at Blue Cross/Blue Shield (BC/BS) to ask 
about such a program; that Respondent
™s Exhibit 29 is an e
-mail, dated December 19, 2007, she sent to the BC/BS repr
e-sentative which reads
: ﬁI spoke with Jeff [O
™Dell] about the 
mail order drug option
Šcan you put something together that I 
can give to  him? This is something that they are pushing
ﬂ; that 
O™Dell was pushing for this and 
ﬁ[i]t had come about from 
employee me
etings. It was asked by an employee
ﬂ (Tr. 600); 
and that a union election was not scheduled in D
ecember 2007.
 8 GC Exh
. 33 is an organizational chart for Austal™s warehouse. It 
lists Bradford as warehouse coordinator.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 372 On cross
-examination
, Lindley testified that employees as
k-ing about a mail
-order drug prescription pr
ogram would have 
occurred in a meeting simila
r to the April 30, 2007 mee
ting 
where the aforementioned power point presentation, Respon
d-ent
™s Exhibit 13, was shown; that one was generally held once a 
quarter in 2007 that the question of mail
 order came up in mee
t-ings with smaller groups  of employees;
 that she could not say 
how many of these meeting there were; that O
™Dell did not tell 
her how many employees asked about this pr
ogram; that the 
meeting occurred in November 2007; that she did not recall an 

NLRB notice being posted on the bulletin boards a
t Austal in 
November 2007; that O
™Dell or whoever he delegated the task 
to in HR would have been responsible for posting go
vernmental 
notices; that in February 2008 and in 2007 Austal mai
ntained a 
self
-funded health plan; that a self
-funded health program 
is 
different from a fully
-insured program to the extent that with 
self
-funded pr
ograms, the employer pays the cost of the plan 
and not the premiums; that with a self
-funded program, in d
e-signing the policy, the employer, to some extent, gets to choose 
what
 benefits are included in the self
-funded program; that 
Austal
™s self
-funded health pr
ogram used BC/BS as its claims 
administrator; that BC/BS was Austal
™s previous plan provider 
when Austal was fully insured; that Dece
mber 1 of each year is 
when Austal re
news with Blue Cross/Blue Shield the claims 
administrator contract and that is when, generally the benefits 
for the upcoming year become effective; that as ind
icated by 
Petitioner
™s Exhibit 4, Austal can add benefits at other times 
during the year if Austa
l decides to do that; that var
ious cost 
changes are set on December 1 of each year; that Austal had its 

normal annual renewal where it set benefits and set the costs for 
the upcoming year on December 1, 2007; that Austal then made 
the change that is reflec
ted in Petitioner
™s Exhibit 4 to be effe
c-tive on February 1; that Petitioner
™s Exhibit 7 is a benefits 
comparison of Austal
™s three medical plans which would have 
gone into effect in D
ecember 2006,
 were in effect through the 
year 2007, and were not changed
 at the December 2007 rene
w-al; that Petitioner
™s Exhibit 8 is the high option PPO plan 
through Blue Cross/Blue Shield in effect January 1, 2007
;9 and 
that Petitioner
™s Exhibit 9 is the information from Blue 
Cross/Blue Shield on the prescription drug card w
hich was in 
effect until it changed on Febr
uary 1.
 General Counsel
™s Exhibit 20 is a document which Slay 
signed and gave to Pate. It reads as follows:
  12/7/07
  To Whom It May Concern;
  I, Carolyn Slay am tired of people vandalizing my m
a-chine. I am curren
tly working below B
-9 (galley area), in 
B-1. The Welding supervisors wor
king in that area, should 
make sure that their welders have everything that they 
need. Someone had some welders working in B
-1. Parts 
were taken off my machine (feeder box). My gas bot
tle 
was emptied or taken from my machine. Why are these so 
called superv
isors not keeping these guys from stealing off 
9 Petit
ioner indicated that this document was introduced to show that 
the mail
-order prescription program, which became effective February 
1, is not in P
. Exh
. 8.
 of other people™s machine. Obviously they have got a lot 
of time on their hands, because they can™t be working. 

Now I™m not working becau
se I™ve got to get another bo
t-tle of gas. Wait on maintenance to come fix my machine. 
The killing part about all this is that they purposely took 

parts off my machine that they don™t need. So whoever 
this person or persons is, they are purposely harassing 
me. This is an ongoing problem, and I think something needs 

to be done about it. Putting locks on the doors of the wel
d-ing machines would be a good idea for the real working 
people out here.
  Slay testified that she complained about what was b
eing done 
to 
her welding machine to O™Dell, Pate, Harley Combs, her 
supervisors, and whoever she was working under, i.e.
, Gerald 
Ransom; and that sometimes the paperwork would disa
ppear so 
she started making copies so she would have a copy when she 

made a complaint.
 Slay became a member of Dilley
™s crew on December 24, 
2007. Slay testified that Jackson, who was a leadman at the 
time, was in her crew; that Jackson gave her a welding test, 
telling her that she had been 
ﬁbadmouthed
ﬂ; and that after the 
test, Jackson told h
er that 
ﬁthey lied on you
ﬂ and he was going 
to keep her on the crew.
 Steele testified that sometime after Christmas 2007 he ove
r-heard Austal employee Utsetsi Nyanga and another e
mployee 
talking during the break; that when they continued to talk about 
the U
nion after the break he approached them and said
, ﬁUtsetsi, how many times I got to ask y
™all not to talk about the 
union during working hours
ŠI meant during work sche
dule. 
You cannot talk about them during your work schedule. When 

you
™re su
pposed to be at
 work, you cannot talk about the union. 
And I got a yes sir from him. He shut up and went right back to 
work.
ﬂ (Tr. 83.) According to the testimony of Cleveland, after the first of the 
year 2008 the e
mployee parking lot at Austal was regraded, 
lighting was
 installed, and he b
elieved that Austal also paved a 
walkway from the parking lot to the gate. On cross
-examination
, Clev
eland testified that someone brought rock 
into Austal
™s employee par
king lot around the first of the year 
2008; and that he did not hav
e any personal knowledge of how 
often Austal brought in rock for the employee parking lot or 

how often Austal did maintenance work to the parking lot.
 Jerome Pettibone testified that Austal
™s employee parking lot 
was gravel, it held water when it rained, a
nd people
™s cars were 
broken into and stolen; and that improvements were made to 

parking lot in that the lot was regraded and blac
ktopped.
 Slay testified that she started wearing union pins and the u
n-ion T
-shirt around Jan
uary 2008.
 Petitioner
™s (Union
™s) 
Exhibit 4 is a BC/BS of Al
abama Self 
Funded Health Change Agreement signed by the 
benefits 
coor-dinator of Respondent on January 16, with an effective date of 
February 1. The document indicates
: ﬁPlease add Mail Order 
Prescription Drug Benefits.
ﬂ It goes on
 to ind
icate what this 
benefit entails. Petitioner
™s Exhibit 5 is the pr
escription drug 
benefit insert summary plan description for Austal effe
ctive 
February 1.
                                                             AUSTAL USA
, LLC
 373 Lindley testified that she signed Petitioner
™s Exhibit 4 on 
January 16; and that e
mployees were
 notified of this change by 
a pos
ting in January or early February 2008 on the bulletin 
boards, out in the sheds, and Austal also included it in the 
newsletter that was circ
ulated in April 2008.
 In January and February 2008
, the fact that Austal emplo
y-ees 
were lining up at the timeclock before the end of the day 
became an issue. Steele testified that all of the superv
isors were 
called into a morning meeting and told that they needed to stop 
employees, no matter who they worked for, from leaving the 
jobsite 
early and getting to the timeclock early; that if the e
m-ployees did not follow the Austal handbook they were to be 
written up; that he wrote up 16 employees who did not work for 
him for being at the timeclock early and refu
sing to go back to 
their jobsite;
 that subsequently he was called to the HR office; 
that O
™Dell told him
  Chad we don™t want to fire everybody at Austal; we [are] rea
l-
ly only trying to get the people who™s pushing for the u
nion. I 
said, well, y™all do what y™all want to do with them write
ups. I 
did them. I did what y™all asked me to do. Y™all can do what 
y™all want with the writeups.
 And that™s when they was like, look Chad, it™s the u
n-ion situation we™re after. You know, whoever helps us 

outŠhe was talking about guys helping us out and st
uff 
like that, but he said, we don™t want to fire everybody. We 
don™t want to write everybody up. We just want to attack 
the ones that are going for the u
nion. 
. . .
 . . . .
 He named about five people. He named Ms. Carolyn 
Slay. He named Ms. Betty Thompson
. He named this girl 
named Jill. He named Anthony Simon. I think he named 
four. I™m not quite sure. 
. . .
 [Tr
. 81 and 82
.]  Slay testified that when she came to work on February 1, 
2008
, she had some union T
-shirts in a backpack; that she 
picked up her too
ls and went to her jobsite; that she put the 
backpack down on the floor next to her toolbag while she was 
working by herself; that di
fferent people would come to her 
work area and ask her for a union T
-shirt and she would tell 
them to get it out of the bac
kpack; that during her 9 a.m. break 
she passed out the union T
-shirts out at the gate to people who 
asked for the union T
-shirt; that employees were at the gate 
because they were buying breakfast at the breakfast trucks ou
t-side the Austal gate; that at the
 time she had on a union T
-shirt 
over her regular clothes; that at the end of the break 
ﬁsomeone 
hollered over the radio
ﬂ (Tr. 137) for her to come to HR; that 
she went to HR and saw Watkins, another unident
ified man, 
and O
™Dell; and that she and O
™Dell ha
d the following conve
r-sation:
  . . . he said were you passing out union T
-shirts? I said, yes, at 
nine o™clock.
 He said, well, I got ten witnesses say you was [sic] 
passing them out during working hours. I said, well, they 

lying. I wasn™t passing them out 
during working hours. I 
was passing them out during my break. He said, well, how 
did they get them? I said, they came in my work area and 
asked for them, and I told them to reach down in that bag 
and get them, and that™s what they did. I didn™t pass them 

anything. And he said, well, I believe you™re lying.
 And he said, well, did you tell Tracy Watkins to pass 
out union shirts? I said, no. He said, well, how many did 
you give her? I said, I don™t know. She said a couple of 
guys came through, asked for shirts
, and I gave her a co
u-ple shirts and told her to give them to them when they 
come back. And
Šbut I didn™t tell her to pass out union 
shirts. He said, well, I believe you™re lying.
 So he kept on trying to make me say what he wanted 
me to say, and I wouldn™t.
 So he said, well, were not pa
y-ing  you to pass out union shirts, and if you™re going to 
pass them out, you better keep them locked up and pass 
them out on your break. I said, well, that™s what I was d
o-
ing, passing them out on my break. Again, he said, I b
e-lieve you™re lying.
 He said, but you know I could fire you for that. And I 
just looked at him. He said, that what you want? I looked 
at him, I said, well, no. He said, well, I just tell you about 
it. We™re on the same page. And that™s when I walked out. 
[Tr. 137 and 138
.]  On cross
-examination
, Slay testified that the backpack in 
which she had the T
-shirts was made out of cloth; that she had 
the backpack at her workstation; that she has to wear prote
ction 
when she is welding to avoid getting burned; that s
he has seen a 
spark from a weld catch something on fire; that to her 
knowledge the backpack was not fireproof; that she placed the 
bac
kpack next to her toolbag in her work area; that the toolbag 
is made of a material that can catch on fire; that the day be
fore 
employees had asked her to bring in union T
-shirts and they 
came to her area to get a union T
-shirt; that when they came to 
her workst
ation she was on her worktime and she told them to 
reach in the bag and get a T
-shirt; that to access the hold that 
she was working in that day she had to use a ladder; that even 
though she received an employee handbook in N
ovember 2007 
she was not really aware that the 
Company had a no
-solicitation, no
-distribution policy because she had not read all 
of the book and she
 did not know what all was in the book; that 
she was given the employee handbook to keep in her posse
s-sion; that the paper she signed regarding this incident ind
icated 
that she would not solicit during work hours; that she did not 
receive a disciplinary ac
tion over this incident; and that after 
this incident she still made shirts available to employees and 
she did it in compliance with the instructions she received from 

O™Dell.
 On redirect
, Slay testified that the employees who came to 
her to get a union T
-shirt on the day in que
stion were not on 
break; that there is no requirement that the shirts e
mployees 
wear to work be fire retardant; that she saw employees wearing 
the Austal Union Free Proud to Be T
-shirt at work; and that the 
label on that shirt does n
ot indicate that it is fire reta
rdant.
 General Counsel
™s Exhibit 39 is a print out of e
-mails e
x-changed between O
™Dell and Bob Browning, who is Austal
™s chief executive officer, on February 1. The first is from O
™Dell 
to Browning. It indicates as follows:
  Not sure if you have heard, but I had an employee that was 
handing out t
-shirts (about 50) to employees on their time t
o- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 374 day on our time. I have since then delt with the situation and 
want to post this message. [The one
-page message to emplo
y-ees refers to 
the distribution of shirts and Respondent™s solic
i-
tation and distribution guidelines, and advises employees to 
let their supervisor know if anyone tries to intimidate or 

threaten them.] Now the pos
tings are down from the NLRB I 
guess that we will start se
eing some activity from Local 441.
 Let me know your thoughts about the posting.
  Browning replied
, ﬁI™m fine with the general message. Have 
you had our attorney look at it? We need to be squeaky clean in 
dealing with there things.ﬂ O™Dell replied
, ﬁI will r
un it past 
Terry before I post.ﬂ 
 O™Dell testified that when it came to his attention that Slay 
was passing out T
-shirts on worktime, he called the s
upervisor 
over that area and asked him what was going on; that the s
u-pervisor told him that Slay was down i
n the hull of the ship, she 
had two large garbage bags of T
-shirts, and Slay was handing 
them out; that the supe
rvisor told him that he saw Slay holding 
shirts up sizing them up on pe
ople; that he met with Slay and 
told her that she was passing out T
-shirt
s, which she did not 
deny, and the rules are she could hand the shirts out on her 
lunch or breaks, before or a
fter work, off of property but she 
could not store them down in the working area; that he told 
Slay that she could leave the shirts in the break
 rooms or put 
them in her lock box; that he did not discipline Slay; that when 
he set the ground rules of what Slay could or could not do Slay 
said
, ﬁwhatever
ﬂ two or three times (
Tr. 686); that he read Ge
n-eral Cou
nsel
™s Exhibit 19 to Slay, he signed it, and
 he gave it to 
Slay
10; that after his discussion with Slay he had a similar do
c-ument to all emplo
yees posted
11; and that there was a no
-solicitation, no
-distribution policy in Austal
™s handbook.
 10 The memorandum is on Austal letterhead. It reads as fo
llows:
 DATE:
 3 February 2008
 TO:
  Carolyn S
lay
 SUBJ:
 Solicitation
 ___________________________________________________
 Carolyn,
 This note will remind you about our discussion today. As 
mentioned, Austal does not allow employees to solicit each other 
while on working time (yours and the employee you™
re trying to 
solicit). Neither do we allow employees to distribute materials in 
working areas. I reminded you of this today and fully expect that 
you will comply in the future. Failure to do so will cause discipl
i-nary action.
 I also want to remind you that
 you are free to solicit during 
nonworking time (your breaks, lunch, etc.) so long as the person 

whom you are soliciting is also not on working time. Austal has 
no problem with employees speaking their mind, no matter 
whether they are for or against a unio
n. Austal does, however, e
x-
pect its employees to be working when on the clock rather than 
soliciting for any cause or distributing m
aterials of any kind.
 Jeff O™Dell
 Human Resources Director
 11 R. Exh
. 4, which is on Austal letterhead and undated, reads as
 fol-lows:
 To all employees:
 You have undoubtedly become aware that some employees 
began handing out shirts during work time and in working areas. 
We want to remind you that distribution is not allowed in working 
areas. Additionally, employees may not solic
it during working 
On cross
-examination
, O™Dell testified that he did not r
e-memb
er which supervisor told him that Slay had two garbage 
bags where she was welding and she was fitting employees; 
that he called the manager over the group, Harley Combs; that 
Combs subsequently called him and told him that Slay was 

passing out shirts; that
 other employees were passing out T
-shirts, and buttons but he did not send Browning e
-mails about 
them; that as far as he knew, Slay was the only one doing it on 
company time; that someone was disciplined for distributing 
antiunion shirts and he did not s
end an e
-mail to Brow
ning 
regarding that person; that 
ﬁthe first concern in any yard is saf
e-tyﬂ (Tr. 727) and he told the manager who looked into the situ
a-tion to make sure the area was safe; and that when he called 
Slay down to talk to her about the shirt
s he already had the 
document he gave her typed up.
 According to Slay
™s testimony, the morning after her discu
s-sion with O
™Dell her coordinator called her to his office and 
told her that he had something for her to sign and he guessed it 

was a paper they f
orgot to have her sign at the meeting in 
O™Dell
™s office the day before.
12  Petitioner
™s (Union
™s) Exhibit 3 is a Fe
bruary 25 e
-mail from 
Elizabeth Garl to David Tomlin which ind
icates as follows:
  Subject: MMF paragraph for the Austal newsletter per Bob B
 Hi David!
  We™re putting together the HR submission for the Au
s-tal newsletter and Bob wanted to address the parking situ
a-
tion he hears so much about. He wanted some info
rmation 
in the newsletter reviewing the MMF plans and how this 
will relieve some of th
e parking pro
blems.
 Could you send me a paragraph about the plans as they 
currently stand please? Michelle™s trying to work on the 
newsletter right now so as soon as you can get me the i
n-formation I can turn it over to her.
  time (theirs and the employee they are trying to solicit). This is 
true no matter the subject (girl scout cookies, little league candy, 
union issues, raffle tickets, etc.). Employees are free to solicit 
others during nonworking time. Plea
se observe these guidelines 
so we can avoid taking disciplinary action.
 Some of you have told us that you don™t want to [be] bothered 
by the latest effort to divide the company and employees. Be 
aware that all employees
Šno matter your viewpoint
Šhave the 
right to speak your mind. If you™re being bothered by those who 
want to force their views on you, simply tell them to leave you 

alone or tell them what you think about their efforts to create an 
ﬁus versus themﬂ atmo
sphere here.
 You can expect more of this a
ctivity in the future. As you™ve 
learned before, the union desperately needs new dues
-paying 
members. They™re hoping you™ll be willing to give them a cut 

from your paycheck every month and they™ll say or do pretty 
much anything to get it.
 In the meantime, 
let your supervisor know if anyone tries to 
intimidate or threaten you. We won™t allow such behavior, no 

matter who it™s from.
 Jeff O™Dell
 Human Resources Director
 12 GC Exh
. 19, which is dated ﬁ3 February 2008ﬂ and is signed by 
O™Dell, is set forth above.
                                                                                                                                                           AUSTAL USA
, LLC
 375 Carl Hudson, who was hired by R
espondent in July 2007 as 
a sheet metal mechanic and later became a su
rveyor/inspector, 
testified that he wore union shirts and he talked to employees 
about the Union encouraging them to vote the Union in; that in 
March 2008 before the Board election his s
upervisor, James 
Thomas, told him that if he wanted to be a supervisor he had to 
shave, tuck his shirt in, don
™t be a rebel, and quit wearing union 
shirts and union paraphernalia; that he was wearing a union 
shirt when Thomas told him this; that he was goi
ng to apply for 
a superv
isor
™s position and Thomas found out about it; and that 
this conversation occurred after a notice was posted on a bull
e-tin board at work regarding e
mployees
™ rights under the Act. 
On cross
-examination
, Hudson testified that no one o
ther than 
him and Thomas was pr
esent during this conversation.
 James Thomas testified that he worked at Austal for 6 or 8 
months, he did not know 
ﬁthe dates exactly.
ﬂ (Tr. 785.)  One of 
the Respondent
™s attorneys then elicited the following testim
o-ny:
  Q.  If it were to be suggested that you worked
Šyour 
work ended at Austal in February of 2008, does that sound 

right?
 A.  That™s exactly right.
 Q.  So you would have started some time in the su
m-mer of 2007?
 A.  About that. 
[Ibid
.]  James Thomas further testifi
ed that he started out at Austal 
working with his tools; that he was advanced to supervisor; that 

he did not recall when he became supe
rvisor; that he was a 

supervisor when he left Austal in Fe
bruary 2008; that he has 
worked in a union environment b
efore; 
that the sheet metal 
local telephoned him and asked him if he would take a job at 
Austal and salt for the union; that he has worked with Hudson 
on numerous jobs prior to Austal and Hudson worked for him 
for a short period of time at Austal; and that he did
 not tell e
m-plo
yees that they would not be promoted if they supported the 
union. One of Respondent™s attorneys then elicited the follo
w-ing testimony:
  Q.  Did you ever tell Mr. Hudson that he couldn™t b
e-come a supervisor unless he stopped wearing u
nion shi
rts?
 A.  No, I never made that allegation. It was a superv
i-sor™s job to not talk about the union in any way, shape or 
form during
Šas a part of the
Šwhat we were told not to 
do, and I didn™t do it. So I didn™t much bring up anything 
pertaining to the union d
uring wor
king hours.
 Q.  So you never threatened any employees that they 
wouldn™t be promoted if they supported the u
nion?
 A.  No.
 Q.  In fact, you
ŠMr. Thomas, you resigned well over 
a month before the u
nion election:
 A.  Yes. 
[Tr. 787
.]  In early March 20
08, according to the testimony of Hudson, 
Gary Logan, who was his coordinator over 
Supervisors James 
Thomas, T.C., and Clinton Hayes, pulled him aside du
ring his 
toolbox talk and told him two or three times that he needed to 
pipe down because the higher up
s were saying that he was 
causing chaos; and that Logan told him he could not say who 
was saying this. On cross
-examination
, Hudson testified that no 
one other than him and Logan was present during this conve
r-sation. 
 Logan testified that Hudson was in his
 group; that he was at 
Austal from March 2006 to June 2008; that when he was at 
Austal he conducted morning meetings for about 15 mi
nutes 
every morning to go over the daily tasks and safety issues; that 
several times Hudson raised an issue about the 
Union 
and one 
morning he told Hu
dson
, ﬁ[h]ey, this is
Š we [are] on the clock, 
this is a start up meeting, let
™s co
ntinue on with our start
-up meeting
ﬂ (Tr. 776); that he did this because Hu
dson wanted to 
talk about a nonwork
-related topic and it did not matter w
hat 
the nonwork
-related topic was, they were on co
mpany time; 
that he did not tell employees to pipe down on the u
nion stuff; 
and that he did not tell Hudson that the higher ups at Austal 

said that he needed to be quiet because he was causing trouble 
with 
the union i
ssues.
 On or about March 10, 2008
, according to the testimony of 
Slay she got sick and she had to leave work early to go to the 
doctor. Slay testified that 
Supervisor Jackson told her that if she 
left early she was to make sure that she brought 
an excuse back 
because they were after her and he was just trying to save her; 
and that she had to leave early 
1 day to pick her little girl up 
from school and Jackson said the same thing, namely make sure 
you bring me an excuse because they are after you 
and I
™m just 
trying to save you.
 General Counsel
™s Exhibit 13 is a March 12 letter from R
e-gion 15 to the law firms representing the Union and Respon
d-ent, which letter (a) sets forth the speci
fics of the April 9 rerun 
election, (b) describes the involved un
it, and (c) spec
ifies a date 
by which the 
Excelsior
 list should be received by Region 15.
 Steele testified that supervisors wore white hats and emplo
y-ees were expected to follow supervisor
™s directions whether or 
not the individual was their superv
isor, un
less it involved doing 
something that was unsafe.
 Pettibone, who worked as a welder for Austal from January 
9, 2006
, until April 20, 2009, testified that supervisors wore 
white hard hats until some time in 2009; and that if a pe
rson 
with a white hardhat ga
ve him dire
ctions, he would follow the 
directions because that person was his senior boss.
 Slay testified that supervisors wore white hardhats; and that 
if someone with a white hardhat gave her directions, she would 
do what the supervisor told her to do. 
 Hudson testified that at the time material herein the superv
i-sors and coordinators wore white hardhats.
 General Counsel
™s Exhibit 35 is an Austal organizational 
chart for the 
ﬁOutfit,
ﬂ dated March 17, 2008. It lists, as here 
pertinent, Logan as a foreman, 
Terry Crawley as a supe
rvisor, 
Steve Jones as a foreman, and Terry Westmorland as a superv
i-sor.
 On March 18 Hudson attended an Austal meeting at the co
n-vention center in M
obile. Hudson testified that he spoke with 
Jeff O
™Dell who agreed to meet with him at
 work the next day; 
and that he was not wearing a union shirt when he spoke with 
O™Dell.
 On March 19, according to his testimony, Hudson met with 
O™Dell just after lunch. Hudson testified that he did not wear 
any union clothing when he met with O
™Dell on M
arch 19; that 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 376 at the outset of the meeting O
™Dell asked him did he think Au
s-tal needed a union; that he responded
, ﬁNot really
ﬂ (Tr. 245); 
that after indicating that Austal was a great 
Company, O
™Dell 
said
, ﬁI see you
™ve got seven occurrences here. A few m
ore and 
you
™re out of here
ﬂ (Id. at 246); that they di
scussed the fact that 
employees have to use vacation days to go to the hospital, the 
fact that Ingalls (apparently another shi
pyard in Mobile) did not 
do it that way, and apparently how many sick days A
ustal e
m-ployees should get; that O
™Dell then said
, ﬁ[t]he answer that 
you gave me before, 
. . . to be honest with you, I wouldn
™t hire 
you
ﬂ (Tr. 246); that O
™Dell asked him why he came to see him, 
and he told O
™Dell that he hurt his leg, he was put on pres
cri
p-tion medication, his supervisor would not let him work while he 
was on the medication, Lortabs, and cons
equently he lost 10 
hours of pay which he wanted Austal to give him; and that his 
Supervisor Cra
wley was at this meeting. On cross
-examination
, Huds
on testified that the subject of his b
ecoming a supervisor 
never came up in his discussion with O
™Dell, and he has never 
discussed this matter with O
™Dell.
 O™Dell gave the following testimony regarding Hu
dson:
  Q.  Was there ever a time during your employm
ent 
when you asked him
Šyou thought Austal ever needed a 
union?
 A.  No, I did not ask him that.
 Q.  Did you ever tell Mr. Hudson that you wouldn™t 
hire him based on his answer about how he felt about a u
n-
ion?
 A.  Mr. Hudson was already an e
mployee.
 . . . .
 A.  So, no, I didn™t tell him that. [Tr
. 701.]  Crawley testified that in March 2008 he was a HVAC supe
r-visor at Austal and he r
eported to coordinator Logan; that he 
left Austal in September 2008; that he had 7 to 10 emplo
yees in 
his crew; that he worked o
n the 
Littoral
 (along the shore) 
Com-bat Ship (LCS)
 and the 
Hawaii Super Ferry (HSF)
 and in 
March 2008 leading up to the election he was working on the 
LCS
; that employee Hu
dson worked for him; that 
ﬁ[n]
o, sir
ﬂ he 
has never 
ﬁheard Jeff O
™Dell say 
. . .
 some
thing like he would 
not hire Hudson if he gave the wrong answer about the union
ﬂ (Tr. 765); that he was in a meeting with O
™Dell and Hudson; 
that he did not remember if O
™Dell me
ntioned the word union 
during that meeting; that 
ﬁ[t]he only thing I remember 
of that 
meeting was that you cannot be a s
upervisor if you
™ve been 
written up
ﬂ (Id. at 766); and that with respect to applying for a 
supervisor job, this is on the postings the
mselves for the jobs 
when they go up. On cross
-examination
, Crawley testified th
at 
the O
™Dell/Hudson meeting lasted for 15 to 20 minutes.
 General Counsel
™s Exhibits 44 through 65 are Austal organ
i-zational charts, all of which are dated March 17, 2008.
 Antiunion T
-shirts were passed out to Austal emplo
yees on 
March 19.
 Pettibone testif
ied that he received an antiunion T
-shirt di
s-tributed at Austal during the union campaign 
(P. (Union
™s) Exh
. 2); that the shirt was blue and it had 
ﬁAUSTAL UNION FREE 
& PROUD TO BE
ﬂ on it; that he received his T
-shirt from 
Supervisor David Herbert; that he
 knew that He
rbert was a 
supervisor because Herbert was one of his former supe
rvisors; 
that when Herbert gave him the T
-shirt Herbert was not wea
r-ing a hardhat; that he received the ant
iunion T
-shirt at one of 
the two turnstiles employees had to go through
 on their way out 
of work; that there was more than one supervisor distribu
ting 
the antiunion T
-shirts on this occasion and he thought the s
u-pervisors had their hardhats off at the time; and that he o
b-served individuals passing out the 
ﬁAUSTAL UNION FREE &
 PROUD TO BE
ﬂ T-shirts only once, and on that day he worked 
overtime and went through the turnstile about 4:30 p.m.
 Slay testified that she recalled a situation where ind
ividuals 
were standing outside the gate passing out shirts that said 
ﬁAus-tal Union
ŠFre
e and Proud to be
ﬂ; that Petitioner
™s Exhi
bit 2 is 
the T
-shirt that was passed out as employees were lea
ving work 
one evening; and that 
  one morning I came in, and all the supervisors and coordin
a-

tors had those shirts on with their white hats. And at the 
end 

of the day, they was [sic] stan
ding outside the gate. They had 
some supervisors standing inside the gate, passing out papers, 
hand
-billing, antiunion. And they were standing on the ou
t-
side of the gate passing out T
-shirts. [Tr
. 144.]  Slay testified fu
rther that she knew the individuals were supe
r-visors because she worked with some of them and they all had 
on white hats; that when she left work that day the ind
ividuals 
were wearing white hats and they were passing out T
-shirts; 
that she saw 
Coordinator 
Tim Clements passing out the shirts; 
that she used to work for Clements when he was a s
upervisor 
before becoming a coordinator; that she saw the T
-shirts being 
passed out about 2:30 p.m. that day; that about 80 percent of 
the entire shift was leaving at th
is time because ev
erybody did 
not work overtime; and that employees could not e
nter or exit 
the shipyard without passing through a gate where the ant
iunion 
T-shirts were being distributed. On cross
-examination
, Slay 
testified that while an administrative e
mployee or a visitor 
might wear a white hardhat, they would be plain white hats and 
they would not have supervisor or their names on the hardhat. 
And on redirect Slay testified that the day the antiunion T
-shirts 
were passed out as employees went through t
he gate she knew 
that supervisors were pas
sing out the antiunion T
-shirts because 
she worked with them before and they all had on white hats; 

that their name and supervisor or coordinator was on the 
hardhat; and that some of the individ
uals she saw that da
y wore 
hard hats with supervisor on them.
 Watkins testified that she wears an o
range hardhat; that her 
supervisor and her s
upervisor
™s manager wear white hardhats; 
that around March 2008 individuals were passing out antiunion 
T-shirts to employees as they 
were leaving work and going 
through the tur
nstile; that the T
-shirts said Austal Union Free & 
Proud To Be; that the first time was about 2:30 p.m. and there 
were about five individuals wearing white hardhats, i
ncluding 
some s
upervisors and some employees f
rom HR; and that one 
of the individuals wearing a white hardhat was Lin
dley, who is 
over the insurance d
epartment, and another was Robert Hall, 
who is a fabrication supervisor.
 Hudson testified that when he left work one day T
-shirts 
were being passed out 
near the turnstiles; that supervisors were 

passing out the T
-shirts and he knew this because they were 
wearing white hardhats and all the s
upervisors and higher ups 
 AUSTAL USA
, LLC
 377 wore white hardhats; that one of the supervisors who was pas
s-ing out T
-shirts that day was 
Terry Westmorland; that the shirts 
were blue with white lettering saying
, ﬁUnion Free & Proud To 
Beﬂ (P. Exh
. 2); that he took a shirt
13; that T
-shirts were offered 
to all employees as they were leaving or coming to work; that 
emplo
yees had to go through t
he turnstiles to get out or get in; 
that most of the individuals passing out T
-shirts had hardhats 
with their names and position on them; and that he knew that 

they were supervisors or 
ﬁhigher
-upsﬂ (Tr. 314) because they 
wore white hats.
 Gatwood testified 
that supervisors wore white hardhats; that 
about 
2 or 
3 weeks before the April 9 Board election individ
u-als were passing out T
-shirts to employees as they came in and 
left work at the turnstiles; that 
ﬁthere were superv
ision [sic] on 
both sides of the turn
stiles with an armload of tee shirts, pas
s-ing out tee shirts and stickers
ﬂ (Tr. 295); that the T
-shirts ind
i-cated 
ﬁAustal Union Free, Proud to Be
ﬂ (Ibid.); that the ind
i-viduals who were handing out the T
-shirts wore white hardhats 
and khaki welding shirts 
with the Austal insignia embroidered 
on the front; that he is not aware of anyone who is not a supe
r-visor wearing that khaki shirt; that he could not recall any s
u-pervisor in particular that he saw han
ding out the shirts; that 
this happened on two occasion
s and on both occasions the ind
i-
viduals handing out shirts had white hardhats and khaki shirts 
on; that at the time he was leaving the shipyard at the end of his 
shift, at 2:30 p.m.,  on both occasions; and that he did not recall 

on either occasion if empl
oyees were coming into the shipyard 
at the same time that he was leaving. On redirect
, Gatwood 
testified that is was common for superv
isors to have their name 
and position on their white hardhats; that the individuals who 
he saw who he thought were superv
isors had their positions on 
their white hat; that he believed that those positions were s
u-pervisory positions; and that those ind
ividuals had their names 
on their hats.
 Jeffrey Garl, who has worked for R
espondent for 
2 years as a 
senior supply buyer, testi
fied that he does not supe
rvise any 
employees: that he passed out T
-shirts which indicated 
ﬁAustal 
Union Free
ﬂ; that Carolyn Buckley who is with R
espondent
™s HR department, asked him to pass out the T
-shirts only to Au
s-tal employees,
14 and she told him tha
t he needed to make sure 
that there were no s
upervisors in the area where the T
-shirts 
were passed out; that he started passing out the T
-shirts at the 
commercial (HFS) gate at 2 or 2:30 p.m. or at the end of the 
first shift; that about 
1 hour later he wen
t to the 
LCS
 gate to 
pass out T
-shirts; that he was stationed i
nside the gate; that he 
asked the individuals what size they needed and told them to be 
sure to vote; that there were hundreds of people coming 
13 Hudson testified as follows about what he did with the co
mpany 
T-shirt:
 Threw it in my car, used it for a grease rag sometimes. And 
then they
Šand they was [sic] passing them two or three times. 
And so I just started grabbing them, just say, hey, I jus
t keep them 
to wear around in, because I knew they was [sic] condemning me 
for wearing shirts. And sometimes I™d put my Union Free shirts 
on, that way to keep the peace with everybody. 
[Tr. 257 and 258
.] 14 Jeffrey Garl explained that one could tell that t
he individual was 
an Austal employee by their badge. Employees of contractors and an
y-one with Bath Iron Works were not allowed to r
eceive T
-shirts.
 through the gate; that he did not, and he was not
 asked to, keep 
track of who took the shirt and who did not take the shirt, and 
he did not report such information; that he did not see any s
u-pervisors passing out T
-shirts; and that he was not wea
ring a 
hardhat when he passed out the T
-shirts, and he did 
not believe 
that others who were passing out the T
-shirts were wearing 
hardhats.
 On cross
-examination
, Jeffrey Garl testified that he did not 
recall whether he was instructed with respect to talking to e
m-
ployees when he passed out the T
-shirts; that either
 Buc
kley or 
Bria Connolly told him to go to the 
LCS
 gate; that he believed 
that Buckley at the time was the administrative assi
stant for 
operations and not with HR; that he and about five other ind
i-viduals were passing out T
-shirts on the HSF side; that he
 did 
not remember who they were but most were employees from 
fabrication or the different trades; that there were no superv
i-sors on the 
HFS
 side while he was there; that he was on the 
HFS side for 
1 to 1
-1/2 
hour
s; that the e
mployees wear their 
badges arou
nd their neck; that he was at the 
HFS
 gate for two 
or three waves of clock outs; that he could not remember how 
long he was at the 
LCS
 gate but it was not as long as he was at 
the 
HFS
 gate; that he thought he fi
nished at the 
LCS
 gate close 
to 5 p.m.; that 
he passed out T
-shirts only on this occasion, and 
he did not know what occurred when the T
-shirts were passed 
out on another occasion; that he did not r
ecall whether there 
were any employees coming into work during the time he 
handed out T
-shirts; and that
 these two gates are generally how 
employees come into or go out of the shi
pyard.
 On redirect
, Jeffrey Garl testified that he had a white hardhat 
in March 2008; and that the people in a
dministrative roles and 
supervisors wear white hardhats. On recross
, Garl te
stified that 
in March 2008 his white hardhat had his name and his position 

on it.
 Rena Epperson, who has worked at Austal for a little over 
1-1/2
 year
s  at the time of the trial herein, testified that in March 
2008 she was a site admi
nistrative assist
ant, and she did not 
supervise any emplo
yees; that she volunteered to pass out union 
free T
-shirts; that Buckley and O
™Dell asked her if she would 
volunteer to pass out the shirts; that she was told not to pass out 
the shirts to supervisors, contractors, o
r mana
gers; that neither 
superv
isors nor managers could pass out the shirts; that she 
passed the shirts out on the 
LCS
 side at the gate at 2:30, 3 or 
3:30, and at 4:30 p.m.; that she was at the gate for the entire 
timeframe; that employees get off at sta
ggered times; that none 
of the people who passed out shirts with her at the 
LCS
 gate 
were supervisors; that the T
-shirts said 
ﬁUnion Free
ﬂ (Tr. 366); 
that she told the emplo
yees to make sure to vote; that regarding 
which employees took shirts and which did n
ot, she did not 
keep track of this, she was not asked to keep track of this, and 
she was not asked to report this; that she did not see any supe
r-visors passing out T
-shirts; that she was at the 
LCS
 gate both 
times Austal passed out T
-shirts; and that she h
as a white 
hardhat.
 On cross
-examination
, Epperson test
ified that Jeff Garl was 
one of the individuals who passed out T
-shirts the first day at 
the 
LCS
 gate; that she believed that he was there the whole time 
she passed out shirts but he was not there both
 days; that Tracy 
Hughen was there the first day passing out shirts; that Buckley 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 378 told them what to do; that she took it upon herself to tell the 
employees to vote; that the T
-shirt indicated to vote no in that it 
stated
, ﬁUnion Free Proud to Be
ﬂ (Tr. 372); that on the date she 
passed out the shirts, she owned a white hardhat at the time; 
that the hardhat had her name on it and Austal; that when s
u-pervisors were leaving through the 
LCS
 gate they would be 
shuffled on through; and that twice a day she would a
ttend 
meetings where supervisors and at least one other nonsuperv
i-sor was present.
 Subsequently
, Epperson testified that she probably was not 
wearing her white hardhat in that while she was su
pposed to 
wear a hardhat inside the gate, her work location
Šthe 
site se
r-vice trailer
Šwas 10 steps from the gate, and if she had to go 
out the gate, she never wore her hardhat; that if she had her 
hard hat when she was passing out shirts in compliance with the 
rule to have a hardhat on inside the gate, it was laying on 
the 
table because it would fall off her head when she bent over to 

get shirts out of the boxes; that she would have taken it off 
when she distributed shirts on both occasions; that some of the 
men who handed out shirts with her were wearing their 
hardhats 
but she did not remember the colors; that there were 
no supervisor hardhats among those handing out shirts; and that 
she did not recall Garl wearing a hardhat when he handed out 
shirts.
 Hughen testified that she was hired by Austal in February 
2008 (at the
 time her last name was Mathis) and was a senior 
supply agent in March 2008; that as a senior supply agent she 

did not supervise any emplo
yees; that she passed out Austal 
Union Free T
-shirts at the gate at the behest of her boss, Kirsten 
Marks (now Bradfor
d) who told her that supe
rvisors could not 
pass out the shirts; that supe
rvisors could not be in the area 
where the shirts were being handed out; that she passed out the 
shirts at the 
LCS
 gate with Epperson, who told her just to ask 
the employees if they w
anted a free T
-shirt; that she was at the 
LCS
 gate from 2:30  to 5 p.m.; that several other people passed 
out the shirts with her and Epperson; that she was only su
p-posed to give the shirts to Austal employees; and that she did 
not keep track of, she was n
ot asked to, and she did not report, 
who took the shirts.
 On cross
-examination
, Hughen testified that she handed out 
shirts on one occasion; that Jeff Garl handed out T
-shirts at a 
different gate; that she never saw him at the gate where she was 

handing ou
t shirts; that she is a salaried e
mployee; that she is a 
purchasing agent and for purchases under $100,000 she can use 
her best jud
gment to decide which vendor to use; that in March 
2008 she was making the smaller buys; that there were about 
eight l
aborers
 passing out shirts when she was at the gate; and 
that 
ﬁthey had on hard hats at
Šor just work clothes. They 
weren
™t office staff.
ﬂ (Tr. 408.) Subsequently
, Hughen testified that her office is ou
tside the 
gate and every time she goes inside the gate she has
 her 
hardhat; that she did not believe that when she passed out the 
shirts inside the gate that everybody that was passing out the 
shirts had their hardhat on; that the rule is as soon as the ind
i-vidual comes inside the gate they are supposed to have their
 hardhat on; and that there was a picnic table at the gate and 
those who were handing out shirts may have put their hardhats 
on the table.
 James McNair Jr. testified that he has worked at Austal for 
about 3 years; that he is a ship fitter; that he went to 
HR, O
™Dell 
told him about the Austal T
-shirts, and he volu
nteered to pass 
out the shirts; that he passed out the shirts at the 
LCS
 gate at 
2:30 
and 3:30 p.m. after he was done with his shift; that there 
were about 10 to 15 guys passing out the shirts at th
e gate; that 

he did not see any supervisors passing out the shirts; that he did 
not keep track of who took a shirt and who did not; and that he 
was finished passing out shirts about 3:45 p.m.
 On cross
-examination
, McNair testified that he got the shirts 
from HR, which is outside the gate, at 2:30 p.m. before he had 
clocked out; that he clocked out when he left at 3:45 p.m.; that 
he passed the shirts out on co
mpany time; that after he brought 
the shirts to the gate at 2:30 p.m. he went back to  his work area
 for 30 minutes to get his tools and clean up; that he saw supe
r-visors leaving work the same time as the emplo
yees; that he did 
not give a shirt to any supervisor; that his s
upervisor left work 
that day at 3:30 p.m. and he went through the tur
nstiles while
 the shirts were being passed out; that he and Tom Godwin went 
to HR to see about getting some T
-shirts done up to r
espond to 
the T
-shirts handed out by the Union; that O
™Dell told them
, ﬁJust see what we can do
ﬂ (Tr. 429); that the shirt he passed out 
ind
icated 
ﬁUnion Free, Proud to Be
ﬂ; that he passed out the 
shirts 
1 day; and that he did not pass out the gray T
-shirts.
 Subsequently
, McNair testified that he did not have to put his 
hard hat on until he e
ntered the shed where the boat is being 
built; that 
when he distributed the T
-shirts the 10 to 15 other 
guys who were distributing T
-shirts with him may have had 
their hardhats on; that he puts his hardhat on at his locker; that 
some people take their hardhats home; and that the day they 
passed out gray T
-shirts he left work too late to get one.
 Godwin testified that at the time of the trial herein he had 
worked for Austal for 
2-1/2
 years and was a welder fitter; that 
in March 2008 he was a fitter trades assistant; that he has only 

worked on the 
LCS
; that in
 March 2008 he did not supervise 
employees; that in March 2008 he volunteered to and did pass 
out Austal Union Free T
-shirts; that he went to HR with 
McNair to find out about ge
tting some antiunion stuff and they 
were told that such T
-shirts would be made 
avai
lable; that he 
passed out the Austal shirts at the 
LCS
 gate when he came in to 
work on the night shift; that he did not know that the shirts 
were going to be made available that day and he saw the boxes 

when he got to work; that he did not think that h
e was on the 
clock when he passed out Austal
™s shirts; that he passed out the 
shirts right around the shift change at 2:30 p.m.; that he never 
saw a supe
rvisor passing out shirts with him; that he did not 
keep track of who took the shirt and who did not, a
nd he was 
not asked to report this; and that a supervisor told him that he 
could not pass out buttons du
ring his working time.
 On cross
-examination
, Godwin testified that he thought that 
he passed out the Austal shirts two times; that there was a gray 
shir
t and a blue shirt; that he passed out the shirts just inside the 
turnstile; that he knew that there were no supe
rvisors passing 
out shirts because 
ﬁthere 
. . .
 [were] a lot of pe
ople out there 
with their hard hats on
ﬂ (Tr. 441); that he was on the clock 
when he spoke with O
™Dell about passing out some bu
ttons; 
that he asked his supervisor, Jeremy Johnson, to see O
™Dell; 
that he found out the shirts were being di
stributed when he 
 AUSTAL USA
, LLC
 379 came into work and he stopped and, without being asked, star
t-ed handing out T
-shirts; that supervisors could have been co
m-ing on and off shift while he was handing out T
-shirts but at the 
time most of the supervisors, instead of going through the tur
n-stile went through a midgate; that there were people from the 
administrative office
 handing out shirts; that it took him and 
McNair a total of 15 minutes to leave their workst
ation to talk 
to O
™Dell about the buttons; that he could not remember if an
y-one, including hi
mself, was wearing a hardhat when they were 
passing out shirts; that he
 did not remember if anyone was 
wearing a white hardhat; that they were instructed not to allow 
supervisors in the area where shirts were distri
buted; that office 
personnel wear white hardhats; that he did not remember se
eing 
anyone with a white hardhat; t
hat he wore a button that said
, ﬁJust Say No to Union
ﬂ (Tr. 452); and that a supervisor, Joe 
Hymel, told him that he could not leave flyers on break tables.
 Connolly, who was hired by Austal in February 2008 as the 
expatriate administrator in the HR depar
tment, testified that in 
March 2008 she did not supervise any employees
15; that she 
agreed to and did pass out Austal U
nion Free T
-shirts soon after 
she started working at Austal; that to her knowledge no supe
r-visor passed out the shirts; that O
™Dell told h
er that supe
rvisors 
were not to pass out the shirts; that O
™Dell conducted several 
supervisor meetings around that time where it was mentioned 
directly to supervisors that they were not to pass out T
-shirts; 
that she passed out the shirts at the gate next 
to the commercial 
or 
HFS
 shed at shift change which began around 2:30 p.m. and 
ended at 4:30  or 5:30 p.m.; that she passed out shirts for about 
20 minutes; that other people passed out shirts with her; that 

she did not keep track of who did or did not tak
e a shirt; and 
that she was not asked to r
eport back to anyone regarding those 
shirts.
 On cross
-examination
, Connolly testified that she knew that 
O™Dell told supervisors at meetings that they were not to pass 
out the shirts because she had access to O
™Del
l™s ca
lendar and 
from talking to O
™Dell; that she was not at the meetings so she 
could not say with certainty that supervisors were told by 

O™Dell that they were not to be in the area when Austal
™s shirts 
were being passed out; that she believed that O
™Del
l did tell the 
supervisors; that there were at least four people passing out 
shirts with her and one of them was Susan Sime, who is a 

member of HR; that she could not be certain that no supervisors 

were present when she passed out shirts b
ecause she did no
t know any supervisors; that she did not attend supervisory mee
t-ings; that she was a salaried e
mployee at the time; that she left 
her position as the expatriate administrator in the HR in Se
p-tember 2008; and that this position was then dissolved, with the 

HR manager, Sandra Koblas, dealing with any immigr
ation 
issues and the recruitment administrator, Jane Heath, dealing 
15 Connelly testified that she was responsible for taking care of Au
s-tal™s expatriate employees that were at
 Austal from its shi
pyard in He
n-
derson, Australia, and that included their immigration paperwork, o
r-ganizing their accommodations and vehicles and any other admi
nistr
a-tion once they arrived on site in Mobile.
 with any in
-house issues that the expatriates still working at 
Austal in M
obile have.
16 Clements, who was a structural foreman in aluminum
 pro-duction at Austal in March 2008, testified that he did not parti
c-ipate in passing out Austal Union Free T
-shirts at that time; that 
the 
LCS
 is a stealth trimaran ve
ssel, the first of its kind ever 
built for the United States Navy; that the 
HSF
 is a hig
h-speed 
personal vehicle ferry, catamaran, used to cut down travel times 
between the Hawaiian islands; that he was aware that he was 

not a
llowed to pass out the Union Free T
-shirts in that he and 
others were addressed by a HR director and told that they co
uld 
hand these shirts out to supervisors and salary position emplo
y-
ees but not to hourly employees; that he never participated in 
the distribution of the Union Free shirts; that employees typ
i-
cally have their hardhats off when they are coming in and out 
the gate; that in March 2008 his hardhat was white; and that 
foremen, supervisors, coordinators, administr
ative employees, 
quality i
nspectors, and visitors wore white hats.
 On cross
-examination
, Clements testified that he did not 
know what date O
™Dell told h
im and others that they could not 
pass out the Union Free shirts; that the meeting was held in a 
meeting room in the production/human r
esources trailer near 
O™Dell
™s office; that if he saw a safety issue or problem he 
would stop it or notify the person res
ponsible for the issue; that 
he testified that people going out the gate would not have their 
hard hats on; and that he did not have an opportunity to observe 
the T
-shirt distribution at the gates.
 Lindley testified that she was aware that som
etime in Marc
h 2008 Union Free T
-shirts were passed out at the gates; that she 
did not pass out any of the shirts; and that she was told by 
O™Dell that she could not pass out the shirts because she was a 
supervisor. On cross
-examination
, Lindley testified that she 
supe
rvised Nick Robertson, who was her benefits administr
a-tor; and that her office is in the same trailer as O
™Dell and Co
n-nolly.
 O™Dell testified that union free T
-shirts were distributed pr
i-or to the Board election; that supervisors were absolutely not 
invol
ved in that distribution; that he had meetings with the 
supe
rvisors twice and made it very clear that they were not to 
hand them out, they were not to be in the area during distrib
u-tion, and they would be disciplined if they did; that he had two 
administra
tive pe
ople on each side just to watch the shirts and 
keep those types of inc
idents from happening; that not one time 
did they come back and say a supervisor was there handing 
shirts or even watching or loo
king at what was going on; that 
Respondent
™s Exhib
it 5 is a notice he had administrative assi
s-tant Robertson post; and that Austal has 8 to 10 bull
etin boards 
where notices to emplo
yees are posted. Respondent
™s Exhibit 5, 
which O
™Dell sponsored, and which is on Austal le
tterhead, 
reads as follows:
  To all
 employees:
  Austal will be making shirts available this afte
rnoon as 
part of our campaign asking you to vote ﬁNOﬂ on Election 
16 Connolly explained that when O™Dell left Aus
tal his position was 
not filled. Rather
, Austal has a vice president of HR and an HR mana
g-er.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 380 Day. Accepting or wearing these shirts is strictly volu
n-tary. You can accept or decline the shirts as you wish. Ne
i-ther acceptanc
e nor r
efusal will cause reprisals or rewards, 
no supervisor will be involved in distributing the shirts, 
and no records will be kept of who accepts or declines a 

shirt. The same is true of buttons and stickers that will be 
made available to employees.
 Tha
nks for your consideration.
   3-19-08 Jeff O™Dell 
 Human Resources Director
  O™Dell signed Respondent™s Exhibit 5. He testified that he did 

not know the names of the people who accepted the T
-shirts; 
that he did not ask; and that he did not keep any such r
ecords.
 On cross
-examination
, O™Dell testified that employees and 
supervisors coming in for the afternoon shift, which started at 
3:30 p.m., on March 19 would not have seen the notice regar
d-ing Austal
™s T-shirts before they entered the facility; that 
Ad-min
istrative 
Assistant Buckley and Susan Sime were his o
b-servers, with one stationed at one site and the other st
ationed at 
the other site to make sure that ever
ything was proper with the 
T-shirt distribution; that Buckley and Sime were instructed to 
tell any
 supervisor to leave the T
-shirt distribution area imm
e-diately; that he did not want superv
isors observing the passing 
out of T
-shirts and he was told that this did not happen; and that 
Buckley was supposed to stay at the 
LCS
 gate the whole time 
and if she
 left the 
LCS
 area to go to the super ferry area that 
would have been a viol
ation of his directions.
 Westmorland testified that he is a s
upervisor over the outfit 
department at Austal; that he was hired in 2005; that he recalled 
that in March 2008 there we
re e
mployees passing out 
ﬁunion 
free and proud to be
ﬂ (Tr. 758) T
-shirts; and that he did not 
ever pass out any of those T
-shirts. On cross
-examination
, Westmorland testified that he was aware that Austal was pas
s-ing out T
-shirts b
ecause the 
Company asked 
for volunteers 
among the employees and a couple of guys on his crew volu
n-teered; that his employees let him know that they were going 
down to hand out the T
-shirts; that it was in the afternoon and 
he did not know if his employees clocked out when they lef
t to 
hand out the T
-shirts; that he leaves work at 5 p.m.; that his 
employees, i
ncluding Amos Miller
Šwho wore a gray hardhat, 
came back to work after they passed out the shirts; that at the 
time he wore a white hardhat; and that he did not attend any 
meeti
ng with O
™Dell regarding the shirts before the shirts were 
distributed.
 Subsequently
, Westmorland gave the following test
imony:
  JUDGE 
WEST
:  Did you have an understanding with r
e-spect to whether you should or should not be present when 
the ﬁunion freeﬂ T
-shirts were distri
buted?
 THE 
WITNESS
:  I personally, as a supervisor, I did not 
want to get involved with what was going on because I did 

not know enough about the situation, so I kind of stayed 
away from it.
 . . . .
 JUDGE 
WEST
:  Did anyone in management t
ell you that 
you should not be involved in any way?
 THE 
WITNESS
:  With the union stuff?
 JUDGE 
WEST
:  With the distribution of the ﬁu
nion freeﬂ 
T-shirts.
 THE 
WITNESS
:  I don™t remember that; I really don™t. I 
just know I didn™t have anything to do with it, 
but they 
did
ŠI guess they put out a volunteer list because I had a 
couple of guys that actually volunteered to go down and 
do it.
 JUDGE 
WEST
:  When you left the shed and go through 
the gate, which gate do you normally go through?
 THE 
WITNESS
:  I go out the
 one on the 
LCS
 side.
 . . . .
 THE 
WITNESS
:  Because I work in the 
LCS
 shed.
 JUDGE 
WEST
:  That™s the tur
nstile gate?
 THE 
WITNESS
:  You got 
. . .
 a turnstile and then you got 
one that goes out to the main road and you got one that 
goes over to the HFS side.
 JUDGE 
WEST
:  Which one do you
Š THE 
WITNESS
:  I go out the 
LCS
 side.
  . . . .
  MR. MCCLUE
:  Just for the record, is that the main road 
sir?
 THE 
WITNESS
:  That™s the main road. [Tr
. 761 and 
762.]  With respect to the distribution of the Austal union free T
-shirts, Crawley testified as follows:
  JUDGE 
WEST
:  . . . . You worked for Austal as a supe
r-visor in March of 2008?
 THE 
WITNESS
:  Yes, sir.
 JUDGE 
WEST
:  . . . .
 Were you aware that at some point, 
perhaps on two different occasions, ﬁAustal union freeﬂ T
-shi
rts were distributed to e
mployees?
 THE 
WITNESS
:  Yes, sir.
  . . . .
  JUDGE 
WEST
:  . . . .
 Did you ever attend any meeting 
with a member of management where you were a
dvised as 
to what you should or should not be doing when those T
-shirts were distributed?
 THE 
WITNESS
:  I was at a meeting that they called all 
of us, all the supervisors into, yes, sir.
 JUDGE 
WEST
: Who was in charge of the meeting, who 
spoke?
 THE 
WITNESS
:  Jeff O™Dell.
 JUDGE 
WEST
:  What did O™Dell say?
 THE 
WITNESS
:  I can™t remember everything
 he said 
sir.
 JUDGE 
WEST
:  Not everything, but in general what was 
Mr. O™Dell speaking about?
 THE 
WITNESS
:  He was generally talking about what 
you can say and what you cannot say.
 JUDGE 
WEST
:  Okay. What you can and cannot say. 
This is with respect to uni
on activity, or a union su
pporter?
 THE 
WITNESS
:  I™m not sure.
 JUDGE 
WEST
:  Okay. Let™s focus just on the distrib
u-tion of the ﬁAustal union freeﬂ T
-shirts. Did Mr. O™Dell 
say anything to you while you were in that meeting with 
 AUSTAL USA
, LLC
 381 the other supervisors with re
spect to what you could or 
could not do regarding the distrib
ution of the ﬁunion freeﬂ 
T-shirts?
 THE 
WITNESS
:  I can™t reme
mber.
 JUDGE 
WEST
:  Okay. Do you remember ever atten
ding 
a meeting with other supervisors where Mr. O™Dell spoke 
about the distributio
n of the ﬁAustal u
nion freeﬂ T
-shirts to 
emplo
yees?
 THE 
WITNESS
:  Yes.
 JUDGE 
WEST
:  You do r
emember that?
 THE 
WITNESS
:  Yes.
 JUDGE 
WEST
:  But you don™t remember what was said?
 THE 
WITNESS
:  No, sir. [Tr
. 767 and 768
.]  Logan testified that he was aware tha
t in March 2008 there 
were some employees passing out 
ﬁAustal union free
ﬂ T-shirts; 
that he never passed out those shirts, 
ﬁ[t]hat was for e
mployees 
only to pass out, no supervisors was passing none out or pe
r-mitted
ﬂ (Tr. 778); that supervisors were told b
y O™Dell that 
they were not allowed to pass out the T
-shirts; and that 
ﬁwe 
went to a meeting and it was for employees, if employees 
wished to pass out them T
-shirts, they could pass them out, but 
no supervision 
. . .
 was allowed to pass them out
ﬂ (Ibid). 
 On cross
-examination
, Logan testified that to his knowledge 
no supervisor passed out the union shirts; that he was not there 

to see who was passing out the Austal T
-shirts; that he did not 
know if a supervisor came through the turnstiles while the 
shirts w
ere being passed out; that none of his supervisors han
d-ed out the T
-shirts; that he supervised 
3 or 
4 out of the appro
x-imately 100 s
upervisors; that he worked in the HVAC section; 
and that to his knowledge the Austal T
-shirts were passed out 
one time.
 Hall
 testified that he was a supervisor at Austal in March 
2008; that he recalled around March 2008 there were emplo
y-ees passing out 
ﬁAustal union free
ﬂ T-shirts; that he never 
passed out a 
ﬁunion free
ﬂ T-shirt at Austal; that he never passed 
out any shirt of 
any kind at Austal; that he was told by O
™Dell 
that he was not supposed to pass out T
-shirts at meetings with 
the supervisors and management team; that O
™Dell said that 
they were not supposed to pass out 
ﬁany kind of union, or any 
kind of paraphernalia at 
work, it didn
™t matter what it was
ﬂ (Tr. 790); and that 
ﬁ[c]orrect
ﬂ (Ibid) O
™Dell 
ﬁspecifically told you to 
notŠthat supervisors couldn
™t pass out T
-shirts.
ﬂ (Ibid
.) On cross
-examination
, Hall testified that in March 2008 he 
had around 14 employees working
 for him in aluminum fabr
i-cation; that he worked to 5 p.m.; that he did not know if any of 
his employees passed out T
-shirts; that shirts were passed out at 
least twice; that people talked about the shirts; and that e
m-ployees were supposed to talk about sp
orts and the u
nion on 
their own time.
 Subsequently
, Hall testified that the meetings of s
upervisors 
and the management team where he was told he was not su
p-posed to pass out T
-shirts or any other kind of paraphe
rnalia 
were held basically every week; and th
at it was not a sp
ecific 
meeting held on or about the time the 
ﬁAustal union free
ﬂ T-shirts were passed out. Hall then testified as follows:
  JUDGE 
WEST
:  Okay. Did you attend, on or about the 
time that the ﬁAustal union freeﬂ T
-shirts were passed out, 
did
 you attend a meeting where O™Dell spoke specifically 
about the role you should not be playing regarding the di
s-tribution of those T
-shirts?
 THE 
WITNESS
:  I wouldn™t say it™d be anything speci
f-ic, you know, a meeting specifically about that. It would 
have 
basically been in general, like a union update
Š JUDGE 
WEST
:  Okay.
 THE 
WITNESS
:  Šfor that meeting.
 JUDGE 
WEST
:  So in this general meeting on or about 
that time, do you have any specific recall of Mr. O™Dell 

saying anything specific about the distribution
 of the 
ﬁAustal union freeﬂ T
-shirts?
 THE 
WITNESS
:  Not specifically about the shirts.
 . . . .
 THE 
WITNESS
:  It was pretty understood that we 
couldn™t, you know, distribute stuff like that
Š . . . .
 THE 
WITNESS
: Šas far as flyers or whatever. [Tr
. 796
.]  General Counsel
™s Exhibit 14 is an Austal Record of War
n-ing to Slay dated 
ﬁ3/21/08.
ﬂ Under 
ﬁReason for warning
ﬂ the 
following is typed: 
ﬁThis notice serves as a documented verbal 
warning for excessive absente
eism. Further absenteeism may 
result in a written 
warning up to termination of emplo
yment.
ﬂ Jackson, who Respondent admits was a s
upervisor at the time, 
signed the warning.
 Slay testified that on March 21, 2008
, she observed her s
u-pervisor, Jackson, selling a CD to one of the employees in their 

crew; that
 she, Jackson, and an e
mployee named Sharon came 
through the gate a little before 6 a.m. and they went to the 

morning meeting room where employees meet to discuss safety 
issues and get assigned to the different work areas; that the 
other employees had not 
arrived yet; and that Jackson told Sh
a-ron that he got the CD she wanted, Sharon gave him some 
money, and Jackson gave her the CD. On cross
-examination
, Slay testified that this transaction occurred before the beginning 
of the 6 a.m. shift; and that this wa
s the only time she saw Jac
k-son sell a CD.
 Hudson testified that a few days after his March 19 meeting 
with O
™Dell and Crawley, Crawley heard him talking to some 
employees about the Union; that Crawley told him
, ﬁYou know 
what Jeff O
™Dell said, you talk ab
out the union and he wouldn
™t hire you, anyway.
ﬂ (Tr. 248); and that there were four or five 
other emplo
yees present when Crawley made this statement in 
the break
 room. On cross
-examination
, Hudson testified that 
there were a few other employees around whe
n Crawley spoke 
to him but he did not believe that they heard what Crawley said.
 Crawley gave the following testimony:
  Q.  Now, let me just ask you flat out, you™ve been a
c-cused in this matter of impliedly threatening an employee 
that 
you
 would not hire a
 union supporter. You ever done 
that?
 A.  No, sir.
 Q.  Did you ever do that to Carl Hu
dson?
 A.  No, sir. [Tr
. 765, with emphasis added
.]  On March 25 Slay was terminated. General Counsel
™s Exhi
b-it 16 is a statement signed by Jeremy Eddins. It reads as fo
l-lows:
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 382  STATEMENT FORM
 . . . . Persons Present: Stephanie Pate, Claudel Mack, Car
olyn Slay, 
Jeremy Eddins
 . . . . SUBJECT: Termination of Carolyn Slay
  At approx. 4:15 pm, I received a call from Stephanie 
requesting that I bring Carolyn Slay to the H.R. trai
ler. 
Once all three of us arrived (Carolyn, Claudel, and m
y-self), Stephanie informed Carolyn that she was witnessed 
(by a couple of personnel) sleeping during production 
hours. Stephanie informed Carolyn that this was a severe 
offense that has happened to 
other employees as well. This 
offense has led to the termination of these employees and 
has also led to Carolyn™s termin
ation. Stephanie then told 
Carolyn that as of today she is not longer employed by 
Austal. Carolyn then said that she felt that his was a
 set
-up. Carolyn stated that Austal had been trying to fire her 
for quite some time and finally done it. Stephanie then 
asked for Carolyn™s side of the story but Carolyn said 
ﬁyou 
already fired me.
ﬂ Stephanie then said 
ﬁI just wanted you 
to be able to give
 your side of the story.
ﬂ Carolyn refused 
and said 
ﬁyou already fired me.
ﬂ Carolyn asked who the 
witnesses were but Stephanie said she could not give that 
information out. Stephanie then left the room to get a 
change of status form. During this time Caroly
n made se
v-eral calls. Once Stephanie returned, she asked again for 
Carolyn™s side. Carolyn said she was not asleep and was 

watching the supervisor look at her. Carolyn said she did 
not hear the supervisor because she was wearing earplugs. 
Carolyn stated th
at she could not have been caught slee
p-ing because she was working with Dion Mixon the whole 
time. Claudel Mack then escorted Car
olyn to the vessel to 
get her tools. He then escorted her to the gate.
  With respect to her termination on March 25, Slay testi
fied 
that she came to work at 6 a.m. that day; that her welding m
a-chine was not working so her superv
isor, Jackson, placed her 
with Mixon, who is an electr
ician, pulling cable; that she was 
working in block 14 of the 
LCS
 ship; that after they pulled the 
wire into the unit, Mixon attached the wiring; that she held the 
light for Mixon; that since the unit to which Mixon was attac
h-ing the wire was so close to the floor, she had to sit on the floor 

on a piece of fire cloth and Mixon sat next to her on a stool; 

that it was cold that day so she had on a swea
tshirt with a hood 
on it; that she had the hood on her head and her hardhat, with 
union stickers, on top of that; that she was wearing safety 
glasses and earplugs; that she took her safety light off her hat 
and
 she held it in her hand so that Mixon could see what he was 
doing inside the unit; that she had her arm propped up on the 
door of the unit which was located right in front of her; that 
they pulled more cable and then Mixon would sit on the stool 

and work 
inside the unit while she shinned her light inside the 
unit; that she asked Mixon if he noticed how many superv
isors 
and Navy personnel had been walking in and out of their work 
area all day; that she knew they were supervisors because they 

all had on whit
e hardhats; that one supervisor stood next to her 
and Mixon for a long time watching them; that at the end of the 

day her supe
rvisor, Jackson, came to her worksite and told her 
and Mixon to start cleaning up their hold so that they could go 
into another ho
ld and help the rest of the crew clean up their 
hold; that she put her tools away and when she came back to go 
into the other hold Eddins and Mack were standing there; that 

Eddins told her that he had to take her to HR; that Mack did not 
accompany them to 
HR; that in HR Pate came in and asked 
where Mack was; that Pate said that they needed to wait for 
Mack, and she left the room for 5 to 10 minutes; that Pate came 
back into the room and when Mack arrived Pate talked about 
the sleeping policy on the company 
job; that Pate said to her 
ﬁI have three witnesses say that you were sleeping on the job
ﬂ (Tr
. 151); that she told Pate that she had three witnesses that say 
that Pate
™s three witnesses are lying because she was not slee
p-ing on the job; that she asked for 
the names of Pate
™s witnesses; 
that Pate said that she could not divulge their names; that 
  she [Pate] said, I just want to get your side of the story. I said, 
[w]ell why do you want to get my side of the story? You told 
me I was terminated, so it don™t m
atter what my side of the 
story is.
 She said, [w]ell, we just want to understand what ha
p-pened. And that™s when she starts in with, [y]ou was si
t-ting in a stool with your head in your hand. I said, No, I 
was sitting on the floor with a light in my hand. An
d then 
she kept saying that I was sitting on the floor [sic] with my 
head in my hand. I kept saying, No, I was sitting on the 
floor with my
Šwith a light in my hand and a hood on my 
head.
 She said that
Šshe went back to saying that the three 
witnesses said I
 was sleeping, and she still wouldn™t tell 
me who they were. She said, Well, you don™t remember 
anybody putting their hand in your face? I said, No. They 
couldn™t get close enough to put their hand in my face, b
e-cause the unit was right in my face. She sai
d, Well, you 
don™t remember an
ybody shaking you or waking you up: I 
said, Didn™t nobody touch me. She said, Well, didn™t an
y-body say something to you? I said, If they did, I didn™t pay 
them any attention, because it™d be so noisy in the hold 
and we have on
 earplugs, so I don™t pay anybody no atte
n-tion except for the person I™m working with. [Tr
. 152
.]  Slay further testified that other people from other crafts were 

working in the hold and there was a lot of noise in there; that 

during her meeting with Pate 
she told Pate that O™Dell was after 
her (Slay™s) job, everybody knew that O™Dell was after her job, 
she knew what was going on, this conversation is over, and she 
walked out; that she and Mixon worked in the hold all day; that 

at no time du
ring the day did
 anybody wake her up and tell her 
that she was sleeping and she had to go to HR; that during that 
day no one could kneel in front of her face; that employee Ja
r-vis Griffin was in and out of the hold and he tapped her on the 
shoulder and spoke with her; tha
t employee Rodger Williams 
came down in the hold twice that mor
ning and just before lunch 
he asked her if she needed an
ything; that she was not aware that 
people said that she was sleeping at 1:30 p.m.; that it was 

strange that it is alleged that she was s
leeping at 1:30
 p.m.
, no 
one woke her up, and they let her stay in the hold until the end 
 AUSTAL USA
, LLC
 383 of the workday, 4:30 p.m.; that sleeping on the job is a safety 
hazard and she considered it part of her job that if she saw 

somebody engaged in a safety hazard, she 
would bring it to 
their atte
ntion; that she had a sticker with her name on it on her 
hard hat; that her supervisor, Jackson, wrote in his book where 
the employees were assigned to work; that she was not sleeping 
on March 25; that she was not sitting on a b
ox fan on March 
25; and that the fans are used to blow air into a hold or pull 
smoke out of a hold.
 On cross
-examination
, Slay testified that on the day of her 
discharge she was working in hold B
-14 on the 
LCS
; that to get 
into the hold she had to climb do
wn a ladder; that the emplo
y-ee™s ID badge is hung outside the hold so it can be dete
rmined 
who is working in the hold; that she pulled cables and held a 

light for Mixon on the day of her discharge; and that throughout 
the day people passed through the area
 they were working in to 
go below decks.
 With respect to disciplinary action taken by Respondent i
n-volving other employees sleeping on the job, 
the 
General 
Counsel introduced a number of exhibits. Ge
neral Counsel
™s Exhibit 21 is a position statement of R
espondent dated April 
21, 2008. As here pertinent, it ind
icates the following:
  Ms. Slay is hardly the only employee to have been di
s-charged for sleeping, Indeed, Austal has discharged other 
employees for sleeping, including several in the days and 
months im
mediately preceding Slay™s discharge. For e
x-ample, Chris Arnold was discharged more than one year 
before Slay (1/9/07); Curtis Williams was discharged more 
than seven months before Slay (8/2/07); Marquise Parker 
and Dustin Allen were discharged February 22
, 2007; 
Chinda Xayaphay was discharged February 26, 2007; and 

Greg Nolte was discharged March 18, 2008. All were di
s-charged for sleeping on the job before Slay™s March 25, 

2008 discharge. 
. . . . Consequently, Slay was treated e
x-actly the same as these emp
loyees who committed the 
same o
ffense 
. . . .  General Counsel™s Exhibit 22 is a ﬁRECORD OF VERBAL 
WARNING,ﬂ dated July 17, 2007
, to employee Dustin Moore, 
which indicates (a) that it is for sleeping and (b) ﬁ[a]s I was 
instructing class yesterday Dustin c
ontinually fell asleep. Even 
after I woke him up a few times he co
ntinued to fall asleep. 
Finally
, I just sent him home for the day. this is an attempt to 
correct his attitude.ﬂ General Counsel™s Exhibit 23 is a 

ﬁRECORD OF WARNING,ﬂ dated August 30, 2007
, to e
m-ployee Reginald Malone which reads ﬁ[s]leeping during work 
hours. Sent home for remainder of day and to report back to 
work at 06:00 hours on 31 Aug, 2007.ﬂ General Counsel™s E
x-hibit 24 is a ﬁRECORD OF WARNING,ﬂ dated July 21, 2007, 
to e
mployee Sam Br
own which indicates ﬁSam was caught 
sleeping in Block 6 @ 9:50 am. 
. . . .ﬂ General Counsel™s E
x-hibit 25 is a ﬁLAST CHANCE AGREEMENT,ﬂ dated July 26, 
2007
, to, employee Sa
muel Brown which, as here pertinent, 
indicates ﬁ[i]n order to continue your employmen
t with Austal, 
the following co
nditions must be met: You must be productive 
while you are at work. This means no sleeping or loafing on the 
job. 
. . . .
ﬂ General Counsel™s Exhibit 26 is a ﬁRECORD OF 
WARNING,ﬂ dated June 25, 2007
, to employee Kelly Yelder 
which ind
icates ﬁKelly was found sleeping in BLK 17A. This is 
not the first incident of this nature. 
. . . . Kelly is given a 3 day 
layoff beginning today. Further offense will result in termin
a-tion.ﬂ 
 General Counsel
™s Exhibit 27 is a handwritten stat
ement
 of 
Pate, dated 
ﬁ3/25/08
ﬂ which reads as fo
llows:
  After speaking to all the witnesses, I called Jeremy 
Eddins to escort Carolyn Slay up to Human Resources. 

Once Claudel Mack joined us in my office I told Carolyn 
that we had received notice that she had be
en seen slee
p-ing in block 14 of the 
LCS
 around 1:30 that afternoon. I 
told her there were three witnesses who all claimed to 
have seen her. She said she was not sleeping and wanted 
to know who was accusing her. I told her I could not di
s-close witness infor
mation. She said, ﬁYes you can and I 
need to know who is accusing me of sleeping.ﬂ I told Ca
r-olyn that because we had three witnesses who all saw her 
sleeping, her employment at Austal was ending as of t
o-day. Carolyn said her employment was ending out of r
eta
l-iation for her filing an EEOC and because she is for the 
union. I told her I had no knowledge of her EEOC charge 
and she was being disciplined in the same manner as other 
employees who were caught sleeping. She said, ﬁNo, you 
have always treated me dif
ferently.ﬂ I said, ﬁNo, you are 
being treated exactly the same.ﬂ She said, ﬁOK.ﬂ
 Jeff O™Dell called me into his office to ask about a
n-other employee situation while I was at the printer ge
tting 
a COS [change of status] form.
 Upon returning to my office I a
sked Carolyn that if she 
was not sleeping as she had stated, what was she doing. 
She said she was sitting down with her head propped up 
and she was cutting cable. She had stopped until Dion was 
done and was waiting on him in order to continue wor
k-ing. Caro
lyn said that Dion was working directly next to 
her. I told Carolyn that the witnesses had stated that Dion 
was working on something else and could not see her with 
the way her head was positioned. Carolyn stated the co
m-
pany was just waiting for her to do 
something so they 
could fire her. She stated that Jeff O™Dell was after here 
job and had supervisors following her just waiting for her 
to do something. I said, ﬁCarolyn you just said you 
weren™t doing anythingﬂ. She said, ﬁNo I wasn™t doing a
n-ything and y
ou already said I was fired.ﬂ I told Carolyn I 
was trying to understand from her point of view what had 
happened. She said she saw the supervisors in there but 
did not pay any attention to them and that she saw one of 

them standing in front of her because 
she saw his dirty 
boots. I told her that the supervisor stooped down in front 
of her face. She said he could not have because she was 
sitting on the floor and Dion was sitting next to her.
 She said, ﬁYou said you have witnesses so go talk to 
them.ﬂ I said 
OK, [and] asked Claudel Mack if he had the 
paperwork he needed. He said, ﬁYes,ﬂ and everyone got 
up and left the office.
  Frank Christopher Tindle testified that on March 25 he was a 
supervisor in Austal
™s structural fire protection department 
supervi
sing 
10 to 12 employees; that his department deals with 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 384 any issue to protect against fire; that before March 25 he did 
not have any contact with Slay; that on March 25 he was going 

to block 14 to check on two of his workers, he climbed down a 
ladder, and he saw
 an e
mployee sitting on what he assumed to 
be a 
5-gallon bucket; that it could have been about 1:30 p.m.; 
that the individual on sitting the bucket had 
ﬁtheir face on their 
hand, with the elbow on the knee
ﬂ (Tr.514); that he 
ﬁnoticed 
that there was the hea
d bobbing, 
. . .
 [s]he was slee
ping
ﬂ (Ibid.); 
that he watched for a few minutes and he knelt down to see if 
he could see her face; that he could not see her face, and she 
had a ho
ddie on; that she did not respond to him kneeling down 
and looking at her fac
e; that while he could not see her face 
when he knelt down, it did not follow that she might not have 

been able to see his face because 
ﬁshe would have been able to 
see my face because mine wasn
™tŠhers was partially covered 
with the hoodie (sweatshirt hood
) on. 
. . . She had a hoodie on, 
see, and I couldn
™tŠI mean, I couldn
™t tell you what she looked 
like
ﬂ (Id. at 516); that he knelt down to tell if her eyes were 
closed or not and he could not tell; and that he then 
ﬁwatched 
for
ŠI™m not sure how much longer
 it was, but then another 
supe
rvisor came up and asked me what was going on with that, 
and I said, [i]t looks like they
™re slee
ping
ﬂ (Id. at 516 and 517). 
Respondent
™s attorney then elicited the following testimony:
  Q.  All right. Let™s stop there for a m
oment then. When 
you started to describe that you bent down or kneeled 

down, did you bend down or kneel down into the emplo
y-ee™s line of v
ision?
 A.  Correct.
 Q.  Okay And so if I understand your testimony co
r-rectly was the witness
Šexcuse me
Šthe employee ha
ving 
her head in her hand and her head bobbing. You leaned 
down to see if you could make eye contact.
 A.  Correct.
 Q.  Did the employee react to you in any way?
 A.  No. [Tr
. 517
.]  Tindle then gave the following testimony:
  JUDGE 
WEST
: I™m sorry for interr
upting, but it™s your 
testimony that you could not see her eyes. Is that co
rrect?
 THE 
WITNESS
: That™s correct. I couldn™t tell if they 
were open or closed.
 JUDGE 
WEST
: Okay. But you couldn™t see them. I 
mean, you couldn™t actually
Š THE 
WITNESS
: No, sir.
 JUDGE 
WEST
: No. All right. If you couldn™t see her 
eyes, how was
Šhow were you in her line of v
ision?
 THE 
WITNESS
: Well, would you like me to give you a 
demonstration? I mean, it™s hard for me to d
escribe. She™s 
like this, and I was about two to three feet aw
ay, and I 
knelt down to where I was
Šwould consider it to be eye 
level. I mean, I actually knelt down.
 . . . .
 And looked, to try to see the face. She did have safety 
glasses on and the hoodie over, and I just couldn™t tell 
whether they were actually open o
r not, but if
ŠI believe 
that if her eyes would have been open, then she would 

have saw [sic] me, because I was right there, this far away.
 JUDGE 
WEST
: For the record, this far? 
 THE 
WITNESS
: two to three feet. [Id. at 517 and 518
.]  Tindle further testifie
d, ﬁI™ve done it before at the house. I 
mean 
. . . you™re just nodding off, and you™re catching you
rselfﬂ 
(Id. at 519); that the other supervisor who came up was Steve 
Riche
rson; that Richerson asked him
, ﬁ[W]
hat™s going on with 
this person. And I said, I 
believe 
they™re
 sleeping. And he 
agreedﬂ (Ibid. with emphasis added); that they stood there and 
talked and as they were leaving Chief Hartley, who is a 
chief in 
the United States Navy and not employed by Austal, a
p-proached; that after a few minutes he left
 the area to talk to his 
foreman to find out who the involved electrical foreman was; 
that he found out it was Mack; that he did not know the e
m-ployee™s name so he went back to the block and the pe
rson was 
up and walking, ﬁ[s]he had her hoodie off, so
Šhad 
the hard hat 
back on. And then when I came back out, I saw the badge on 
the board. I got her name, and I took it to Claudel Mackﬂ (Id. at 

521 and 522); and that when an e
mployee works in a hold or 
void, they leave their badge on a board outside the void so
 in 
case of an accident, others would be able to dete
rmine who is in 

the void. Tindle then gave the following test
imony:
  JUDGE 
WEST
: . . . . You said when you went back, you 
saw Carolyn [Slay].
 THE 
WITNESS
: Yes.
 JUDGE 
WEST
: And she had her hoodie off and 
her hard 
hat back on.
 THE 
WITNESS
: Right.
 JUDGE 
WEST
: Okay. To me, that means that when you 
saw her the first time, she had the hoodie but no hard hat?
 THE 
WITNESS
: Well, I don™t know if she actually had it 
on. She could have had the hoodie pulled over the
 hard 
hat, but when I came back, it was just a hard hat showing, 
without the hoodie on
 . . . .
  So I wouldn™t want to say that she didn™t have it on. I 
couldn™t see it the first time.
 JUDGE 
WEST
: The hard hat, doesn™t it have a brim or 
som
ething in front?
 THE 
WITNESS
: Yes. But like I said, the hoodie
Š  . . . .
  . . . . was pulled all the way down.
 . . . . 
  . . .  so it would have covered it. [Id. at 522 and 523
.]  Tindle further testified that when he saw Slay on the bucket 
there was a gentleman present wh
o he assumed was working 
with Slay; that this man was down on his knees with his head in 

a panel or power box where all the cables ran; that the man was 

in front of Slay; that the man was talking on his cell phone with 
his back toward Slay; that this man a
nd Slay were 
3- or 
4-feet 
apart; that he was asked to draft a statement regarding what 
occurred; that no one told him what to write and no one tried to 
influence him; that the person in the panel ﬁ[t]hey were actually 
working 
. . . .
 [t]hey were on a cell 
phoneﬂ (Id. at 526); that he 
overheard one side of the telephone convers
ation and the man 
was asking someone questions; that the person on the bucket 
was not holding a flas
hlight; that he signed the first page of 
 AUSTAL USA
, LLC
 385 Respo
ndent™s Exhibit 6, namely an employee 
change of status 
form for the termination of Allen on ﬁ2
Œ22Œ08ﬂ for ﬁViolating 
company policy. Sleepingﬂ; and that he believed [ﬁI don™t act
u-ally r
ecall this.ﬂ (Id. at 527)] that Allen was someone who he 
caught sleeping in the past.
 On cross
-examination
, Tindle testified that as a supe
rvisor he 
has the responsibility, if he saw a possible safety viol
ation, to 
stop it immediately; that while he saw an employee he believed 
to be sleeping, he did not wake the employee up; that not only 

did he not wake the e
mployee up but he walked away from the 
employee; that Slay was 
8 to 
10 feet from the ladder; that there 
is a requirement that when one is on a ship one has to wear a 

hardhat; that Slay was required to wear a hardhat in the area she 
was working in on March 25;
 that he did not recall whether 
Slay had a hardhat on; that he knelt down to see if he could see 
her face; that he did not make any effort to move her to see if 
he could see her face; that 
ﬁI act
ually wasn
™t watching 
them
 sleep the whole time. I was trying
 to determine whether or not 
she was sleeping. Once I determined that I thought she was 
asleep, then I went to get her for
eman/supervisor, so that he 
could take care of the situation
ﬂ (Id. at 534); that he watched 
Slay for 3 to 5 minutes, then he knelt dow
n to try to see her 
face for another minute, and then he continued to watch Slay 

for 1 to 1.5 minutes with Richerson; that he knew that the e
m-ployee who was sleeping was in the electrical department b
e-cause the guy sitting there with her had a green hat on
 and 
green is the ele
ctrical department; that as he was getting ready 
to go up the ladder Chief Hartley a
pproached him from the 
forward side of the void to his left and asked him if he saw the 
same thing he saw; that Har
tley approached from behind Slay; 
that his talk with Hartley was very brief 
ﬁ[j]ust long enough 
that basically he made that statement to me, and if I saw what 
he saw and I said yes
ﬂ (Id. at 538); that he talked with Har
tley 
for a minute or less; that he thought that the proper approach in 

the situation he was faced with was to get the employee
™s su-pervisor; that after he finished talking with Hartley he, Tindle, 
left and he believed that Richerson was still there; that it was 
not necessary to wake her up; that he was pretty sure that the 

empl
oyee was sitting on a five gallon bucket; that General 
Counsel
™s Exhibit 42 is the statement he wrote that day and in it 
he wrote that the employee was sitting on a fan in front of a 

pepco panel; that when a fan is turned up on end it is like a 

cylinder; t
hat the employee with his head in the panel was as
k-ing someone on the cell phone which cable hooked up to which 
switch; that he was wearing earplugs when he saw Slay slee
p-ing; that when he saw Slay later she was wearing a green 
hardhat; that some of the em
ployees wear their hardhats bac
k-wards so the brim is toward their back; and that his convers
a-tion with Richerson was about 
4 feet from Slay.
 Richerson testified that on March 25 he was a step
-up supe
r-visor on the night shift with the fitters and welders on
 the 
LCS
; that he had never had any intera
ction with Slay before March 
25; that on March 25 Slay was sleeping in block 14 of the ship 
about 1:30 p.m.; that he was on his way to check on what the 
day shift had done regarding the installation of floor grate;
 that 
when he climbed down the ladder into block 14 he saw Slay 
sitting on a bucket sleeping; that 
ﬁChris was right ahead of me, 
and he saw her, and then we walked over to see and looked at 
her a couple of minutes, and I bent over, looked her in her eyes, 
and she was sleeping
ﬂ (Tr. 555); that 
ﬁ[s]he was sitting on a 
bucket, had her arms crossed, had her head down, had a hood 
over her hard hat
ﬂ (Id. at 556); that her head was not moving in 
any way; that he did not see her head bo
bbing up and down; 
that he 
ﬁnear about got on my knees. I bent all the way over. I 
could see her eyes. She had a set of, I believe, prescription saf
e-ty glasses on, and her eyes were closed
ﬂ (Ibid.); that he was 
about 2 feet from her; that she did not react in any way to him, 
and she d
id not say anything to him; that he asked Tindle what 

he wanted to do and Tindle said, 
ﬁ[W]
e™ll watch her a few 
minutes
ﬂ (Id. at 557); that they watched her for 5 or 6 mi
nutes 
and then Tindle said he was going to speak to his superv
isor 
and he told Tindle 
that he was going to speak to his superv
isor; 
that 
ﬁwe went up
Šwent back up top to check her e
mployee ID 
badge [,which was on the board b
efore you go down in the 
tank,] to make sure who she is. I had no idea who she was. And 

we got her name and all off her
 ID badge
ﬂ (Ibid.); that a Navy 
man, Chief Hartley, who walks the boat also saw Slay; that he 
did not have a convers
ation with Hartley; that there was a guy 
working on an electrical panel right dead in front of her, and the 
guy was facing sideways to her; 
that the guy turned around 
while he was there, looked at Slay, looked up at him and Ti
n-dle, and then just continued working; that the guy was not hol
d-ing any kind of flashlight or anything; that he talked to his s
u-pervisor and later Tindle called him and s
aid that they wanted 
them to write out a statement; and that he wrote out a statement 
about he occurrence.
 On cross
-examination
, Richerson testified that Tindle went 
down the ladder into the hold right ahead of him, we hit the 
deck about the same time; tha
t he and Tindle together got the 
information off Slay
™s badge before he went to his superv
isor; 
that he wrote her name down and he believed that Tindle did 
the same; that they then went to their supervisors; that about 
1 hour later Tindle called him to com
e write a statement; that 
emplo
yees come in for the night shift about 3:30 p.m.; that he 
was at Austal at 1:30 p.m. to get the turnover (what has been 

done and what needs to be done) from the day
-shift people; that 
when he looked into Slay
™s face Tindle wa
s standing right b
e-side him; that Tindle was looking at him when he was loo
king 
at Slay; that he looked at Slay
™s face just enough to tell that she 
had her eyes closed; that when he got up he asked Tindle what 

they should do; that he told Tindle that her e
yes were closed; 
that Tindle then said
, ﬁ[w]ell, we
™ll watch her for a mi
nute or 
two. And then he said, you go talk to your supervisor and I
™ll 
go talk to mine
ﬂ (Tr. 564); that safety on the job is the most 
important thing; that if he sees a safety vi
olati
on he is supposed 
to immediately stop it and correct the pro
blem if he can; that 
they could have corrected someone sleeping by wa
king them up 
and taking them out of the hold; that the Navy guy was there 
when he left the hold; that the Navy guy
™s hardhat wa
s white; 
that he b
elieved that Tindle
™s hard hat was green but he was not 
sure; that Tindle
™s hat had supervisor on it; that at the time 
there were about 25 pe
ople working in that space and it was 
very noisy; that he was wea
ring earplugs that day; and that
 he 
has been hard of hearing for 5 or 6 years.
 Subsequently
, Richerson testified, when asked what the guy 
with Slay was doing, that 
ﬁ[h]e was working on an electrical 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 386 panel, like wiring up wires inside of an electrical panel.
ﬂ (Tr. 567.)  Lindley testified
 that Respondent
™s Exhibits 6(B) through 
(K) are documents showing that Respondent term
inated nine 
emplo
yees between March 22, 2005
, and April 2, 2008
, for 
sleeping.
17 On cross
-examination
, Lin
dley testified that this 
group of documents are all
-inclusive o
f the termin
ations for 
sleeping at Austal up until August 9; that those e
mployees who 
were caught sleeping and not terminated were not included in 
this group of doc
uments; that those situations where employees 
were caught and were not terminated occurred 
ﬁearly on
ﬂ (Tr. 612); that as indicated in General Counsel
™s Exhibit 23, a war
n-ing was issued August 30, 2007
, for sleeping during work 
hours; that she would not consider August 30, 2007
, ﬁearly on
ﬂ; 
and that at least as of August 30, 2007
, someone was not 
term
i-nated for sleeping during work hours.
 O™Dell testified that it was reported to him that Slay had 
been sleeping in the ship hull; that he told the supervisor who 
told him that he should put together their statements and he 
wanted to know who all was in
 the room; that he got stat
ements 
from everyone in the room; that 
ﬁ[y]es he considered them
ﬂŠthose statements in ultimately making the dec
ision that he made 
(Tr. 691); that Respondent
™s Exhibit 73 is Ti
ndle
™s statement
18; that there was another statement, 
Richerson
™s19; that he consi
d-ered Tindle
™s and Richerson
™s statements in deciding what 
action to take; that he was the ultimate dec
ision maker on the 
issue of termination or discharge for this incident; that he also 

talked with Chief Hartley who also was a
n eye witness before 
he decided to terminate Slay; that Hartley works for the U.S. 
17 The April 2, 2008 termination was Mixon, who was the indivi
dual 
who was working with Slay on Marcy 25 when she was terminated for 
sleeping.
 18 Tindle™s stateme
nt, R
. Exh
. 73 reads as fo
llows:
 Tues. 3
Œ25
Œ08
 Somewhere around 1:30 pm I was entering into B
-14 when I 
turned around I saw a [sic] employee sitting on a fan in front of a 

pepco panel. This person had a hoodie on and was not doing an
y-thing. I stop[ped] and
 watched for 3
Œ4 minutes. As I observed 
[sic] this person the only movement was their head bobbing. I 

neeld [sic] down to see if I could see their face. When I could not 
I stood back up. At this point they still have not moved. I had a
n-
other supervisor com
e up to me & asked the e
mployee [sic] work 
for me. When I replied no he said he saw them sleeping as well 

and Chief Hartley. I verified name by badge on void board Ca
r-olyn Slay.
    Chris Tindle
    Supervisor SFP/outrt
 19 Richerson™s statement, R
. Exh
. 75, 
reads as fo
llows:
 I Steve Richerson fill in sup. on night shift. Went down la
d-
der off of main deck to Block 14 tank top. I was behind Chris 
Tindle. We both saw this lady sitting on a bucket sleeping. App. 
1:30 p.m. I verified by her employee badge her name
. Carolyn 
Slay Elect
. [Emphasis in orig
inal
.] Richerson signed the statement. Respondent™s attorney ind
icated that 
he was not offe
ring this statement and the statement of Tindle for the 
truth of the matter asserted but rather to show what O™Dell™s was basi
ng 
his action, the termination of Slay, on.
 Navy overseeing part of the co
nstruction of the 
LCS
; and that 
Hartley told him
20 that 
  he was standing there behind who he did not know was a 
male or a female because they 
had the hood over the top of 
their head. He said that he stood there for two or three 
minutes. The other two supervisors came down in the hull, 
and he said that he put his arms up like this to the two supe
r-visors.
 . . . . A.  Like what™s going on here?
 . . . . A.  . . . . So he told me that he was saying
Šasked the 
two supervisors, what™s up with this, and then I said, well, 
what do you mean by that? And he said, well, for me is 
this how Austal™s spending U.S. federal money, U.S. Navy 
money? And I said, okay
, well, what else did 
. . .
 did you 
see going on. And he told me that 
. . . she stayed there for 
about an additional three to four minutes after the other 
superv
isors arrived, and was there sleeping.
 And they were talking very loudly. He said that he had 
thrown a piece of steel or something on the ground [sic] to 
try to get her to get up, and that
Šthen I asked him, I 
said
Šbecause at this point 
. . .
 through the whole Car
olyn 
Slay and the whole union ordeal, I mean I walked on egg 
shells as to what to do wit
h the people there
Š . . . .
 A.  If I knew they were a union supporter, I knew that I 
was going to have to deal with these types of repercu
s-sions later down the road if actions were taken against an 

employee, disc
iplinary, period.
 . . . .
 A.  So I asked Chi
ef, I said, Chief, are you 100 percent 
certain, and will you testify, that that woman was sleeping 

in that room? And he said, Yes I will, and, yes, she was.
 Q.  Now, did that information carry any particular 
weight with you?
 A.  It was all the weight. I wo
uld not have fired her 
based upon these two statements. [Tindle™s and Riche
r-son™s
.] Q.  Why not?
 A.  Because of just what has happened. I know that I 
would have been chastised for terminating an employee 
who was a union supporter, a heavy union supporter. 
And 
the problem was that the policy had come down weeks b
e-fore, a couple of months before, from Craig Percervelli 

[who is Austal™ vice pres
ident of operations], that anyone 
caught sleeping was to be terminated, because it was ge
t-ting to be an ep
idemic on t
he ship. 
 Q.  Okay. 
. . . .
So by your description you were ca
u-tious with your approach here?
 A.  Absolutely.
 Q.  Now you™re aware, aren™t you, Mr. O™Dell, that 
there have been other employees who have been termina
t-ed for slee
ping?
 20 Respondent™s attorney indicated that this was not offered for the 
truth of the matter a
sserted but rather for O™Dell™s knowledge and his 
decision making.
                                                                                                                        AUSTAL USA
, LLC
 387 A.  Yes sir [as evidenced
 by Respondent™s Exhibits 
6(A) through 6(K)]. [Tr
. 696
Œ698
.]  O™Dell further testified that he was aware that there were some 
employees who were not terminated from time to time for 
sleeping; that employees sleeping was coming up at a lot of the 
operations
 meetings and Percervelli told him
, ﬁ[e]nough is 
enough, if employees are caught slee
ping, they™re terminated, 
plain and simple. There™s no more second chances, there™s no 
more 
. . . putting them out for two or three days. They™re just 
goneﬂ (
Tr. 699Œ700);
 and that he could not remember when this 
occurred.
 On cross
-examination
, O™Dell testified that Har
tley told him 
that he grabbed a piece of steel and threw it on the ground to try 
to get the person up; that just he and Percervelli were at the 
meeting regar
ding employees sleeping at Austal; that he could 
not recall when the mee
ting occurred; that the investigation 
with Slay was done through Pate; that he talked to Har
tley, 
Tindle, and Richerson; that Pate spoke to Mixon as far as he 

knew; and that 
ﬁ[Pate] ta
lked to her [Slay] whenever she wrote 
her up and got her side of the story, and then we
Šthen she and 
I had a caucus, we talked, she told me what she had to say to 
her, and then we went ahead and made the decision.
ﬂ (Tr. 755
.) Subsequently
, O™Dell testified
 as follows:
  JUDGE 
WEST
:  So its™ your testimony that a subord
inate 
to you, Ms. Pate, actually interviewed Carolyn Slay before 
the decision was made to terminate Car
olyn Slay?
 THE 
WITNESS
:  I had pretty much made my mind up 
after Chief Hartley told me wha
t he told me, because we 
had not at that point
Šanybody that had been sleeping, 
we™d not given them any opportunity.
 . . . .
 THE 
WITNESS
:  So out of courtesy Stephanie [Pate] 
brought her up, wanted to get her side of the story. Step
h-anie came back in and to
ld me, but, no, I™d already made 
the dec
ision.
 JUDGE 
WEST
:  All right. So Stephanie Pate was not on 
notice before she interviewed Carolyn Slay that Carolyn 

Slay was going to be term
inated?
 THE 
WITNESS
:  No. [Tr
. 755
Œ756
.]  Pate was not called as a witness.
 Antiunion T
-shirts were passed out on March 28 to Austal 
employees.
 Watkins testified that the second time Respo
ndent passed out 
antiunion T
-shirts
, the shirts were gray 
(GC Exh
. 32) and she 
saw 
Supervisor Ladd Mallard there pas
sing out T
-shirts; that 
the
 shirts have 
ﬁAUSTAL WORKS BEST, AUSTAL, UNION 
FREE
ﬂ on the front and back; and that Mallard was wearing a 
white hat and he had been a supe
rvisor for about 
2 months at 
that time, and he worked on the 
Hawaii Super
 freighter side of 
Austal.
 Gatwood testified
 that individuals were passing out T
-shirts 
to employees as they came in and left work at the tur
nstiles on a 
second occasion; that the individuals handing out shirts had 
white hardhats and khaki shirts on; that he took a company T
-shirt this time; that th
e pe
rson who handed him the shirt did not 
say anything to him; that he has seen the person who handed 
him a T
-shirt around the shipyard before wearing a white 
hardhat; and that he thought that the person was a supe
rvisor.
 As noted above, Epperson testified
 that she was at the 
LCS
 gate both times Austal passed out T
-shirts. On cross
-examination
, Epperson testified that the second day it was her 
and a couple of guys from the welding depar
tment or piping 
who passed out the shirts.
 As noted above, Godwin distri
buted the gray Austal T
-shirt 
in addition to the blue one. 
 Cleveland testified that the Union increased its efforts to o
r-ganize Austal
™s employees in late March 2008 in that add
itional 
organizers were brought in, a house
-call campaign co
mmenced 
on March 2
4, and 
union representatives visited a
pproximately 
1200 people at their homes during that time p
eriod; that the 
Union sent several general information letters to the emplo
y-ees™ homes; that after Wayne Jenkins and Gatwood were rei
n-stated the U
nion formed an
 in-house committee and Slay was 
on the committee; that Slay was term
inated by Austal on March 
25, the day after the Union
™s home visits started; that after 
March 24 
union representatives went to Austal
™s gate just about 
every morning, whether or not the U
nion had a handbill to give 
out, so that the 
union representatives could greet the emplo
yees 
as they went in and out of work; that on March 25 the Union 

had four teams of organizers handbilling at Austal
™s gate with 
12 to 16 people on each team; that Slay 
was with the 
union 
represe
ntatives at Austal
™s gate on March 25; and that prior to 
this the Union had not had so many people handbilling at Au
s-
tal
™s gate. 
 Slay testified that after she was fired she passed out material 
on behalf of the Union; and that she
 did not pass out union 
material at the gate before she was fired.
 Pettibone testified that a week or two before the Board ele
c-tion
, O™Dell talked to him about his union activ
ities; that at the 
time they were in O
™Dell
™s office; that O
™Dell asked him why 
he would pay the Union for som
ething that was not good for 
him; that he wore a 
union T
-shirt given to him by Slay, he wore 
union pins, and he wore 
union stickers on his helmet; and that 
Slay wore 
union T
-shirts.
 The 
General Counsel and Respondent stipulated
 that General 
Counsel
™s Exhibit 30 was passed out to the e
mployees in March 
2008. They did not know how or exactly when it was passed 
out. The 
1-page document is to all employees. It r
efers to a 
Board election to be held som
etime in the future, it answers 
three questions (about union dues, decertification, and the U
n-ion contacting employees at home), and it concludes with 
ﬁsay 
NO to the union.
ﬂ One of Austal
™s answers to the questions it 
poses is 
ﬁ[i]f you don
™t want to pay dues to the union, encou
r-age your
 coworkers to vote NO. Just do so during your no
n-working time (breaks and lunches, etc.)
.ﬂ Petitioner
™s (Union
™s) Exhibit 1 is an e
-mail from Connolly 
to Michelle Bowden, dated 
ﬁ3/31/08
ﬂ regarding 
ﬁAustal USA 
Vehicle Sale.
ﬂ It reads as follows:
   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 388 Tired of u
sing Grandma
™s Pinto to drive to work?
 Do you feel the need for speed?
 Austal cars are for sale this week!!
 10 cars are displayed at the front of the
 Admin Building for you[r] viewing pleasure.
 Min Bid prices are in windows
 Cash or Bank Checks only
Šno payr
oll deductions.
 PLUS
 that 
ﬁnew
-car-freshly
-detailed
-scent
ﬂ comes free with the purchase!!!
 See Bria in HR before Thursday afte
rnoon to buy
  Hudson testified that he saw a notice about bidding on veh
i-cles posted on a number of bulletin boards at Austal duri
ng the 
union campaign; that he looked at the cars but did not place a 
bid; and that before this he did not see any such notices and 
there were not any car au
ctions at Austal. On cross
-examination
, Hudson testified that nobody was given a car; that 
the auct
ion was open to everybody; and that there was a price 
tag on the win
dshield.
 Gatwood testified that he saw a notice of the car auction 
posted on the bulletin board in the break
 room on the 
Hawaiian
 ferry side and by the timeclock; that when he worked at Au
stal 
up until he was laid off in 2002 there had never been any car 

auctions at Austal; that he looked at  the cars outside the admi
n-istr
ation building; that he did not see any minimum bid posted 
on the cars; and that he did not bid on the cars and he did n
ot 
know of anyone who made a bid.
 Connelly testified that one of her responsibilities r
egarding 
expatriates was to provide them with an aut
omobile under the 
terms of an expatriate agreement while they were in the United 
States; that Austal owned all of the
se vehicles; that in March 
2008 there were at least 12 vehicles parked in the shipyard from 
expatriates who had left the United States; that if the number of 

Australians or expatriates had not been shrin
king, there would 
not have been a car sale; that thes
e vehicles, which were at least 
7 or 8 years old, were registered, and Austal was paying insu
r-
ance on them; that Austal did not need them anymore because 
Austal did not anticipate ramping up its exp
atriate work
 force
21; 
that the HR decided to sell the vehi
cles; that she was asked to 
sell these cars in conjunction with Austal
™s accounting depar
t-ment, which helped HR come up with the price of the vehicle; 
that the veh
icles were generally priced at their trade
-in value 
and it was decided that the vehicles woul
d be offered to e
m-ployees first; that the vehicles were moved to a central location 
in the shipyard, the administration building, and they were left 

there for about a week so that employees could look at them; 
that the sale was advertised by flyers which w
ere posted and e
-mails; that the price of the vehicle was placed on one of its 
windows; that in one instance only did more than one person 
express an interest in the same vehicle, and in that instance one 
21 Connolly explained that Austal has military contract
s with the 
United Stated 
Government and there are limits on the number of pe
ople 
that can work on certain projects who are not American citizens; and 
that it was decided that unless expatriate employees were in a crit
ical 
position, most of them would have 
to return to Australia at the expir
a-tion of their co
ntract. Consequently, the expatriate work
 force was 
being downsized.
 of the two decided he did want the vehicle after al
l; that R
e-spondent
™s Exhibit 83 is a vehicle m
atrix that she maintained; 
that she recalled that in March 2008 vehicles were sold to 
Melanie Bachelor, James McNair, James January, Dwain Mu
r-phy, Ronnie Glen, Ralph Compton, and Jay Col
eman; and that 
she did n
ot have a separate document showing the veh
icles 
which were sold in March 2008.
 On cross
-examination
, Connolly testified that one of the v
e-hicles was purchased by Chris Moyle, who was the fabr
ication 
manager at the time; that another vehicle was purchased 
by 
Chad Lurie; that she was not sure whether Lurie was a superv
i-sor; and that the vehicles had been sitting in the shipyard b
e-tween 
3 and 
9 months.
 General Counsel
™s Exhibit 12 is Austal
™s spring 2008 new
s-letter, 
ﬁAluminum Times
ﬂ which was mailed to its e
mployees 
just prior to the rerun election. There is a picture of Bob 

Brow
ning, the 
president and CEO of R
espondent, wearing a 
white hard (GC E
xh. 12(a) is a color copy of the first page of 
the newsle
tter) hat on the first page of this newsletter with a 
lett
er to 
ﬁDear Fellow Employees.
ﬂ In the letter, Browning 
ind
icates, among other things, as follows:
  In the next few days many of you will be asked to decide 
whether you want a union to represent you as it r
elates to your 
employment at Austal USA. It is a ve
ry important decision 
that you™re being asked to make. If a union is elected, the very 
basis upon which the employer
-employee relationship is 
based will change. No longer will it be permissible for you, as 
an individual, to deal directly with us and negoti
ate the terms 
of your employment, your concerns, or your working cond
i-

tions. By law, your right will have been handed over to the 
union to do your talking for you. As you™ve learned, no one 
knows how that will turn out.
 . . . . In my opinion, the best yard
stick you can use to determine 
working conditions in the future is by looking at how far 
we™ve come from the past. Actions speak far louder than 
words! As far as promises made by others, outside the co
m-
pany 
. . .
 talk is cheap!
  One of the articles on page
 3 in the newsletter is titled 
ﬁUnion 
Free and Proud to Be!ﬂ
 (by Joe Rella). It reads, in part, as fo
l-lows:
  Employees have the right to speak their mind, no ma
t-ter whether you™re for or against the union. Just make sure 

you are doing so during nonworking 
time rather than when 
you™re performing your job duties. You don™t have to 
stand by quietly while the union tries to divide the wor
k-force. Let your voice be heard.
 While you™re speaking out, we™ll do the same. It™s no 
secret that we believe we™re better of
f without 441.  Why? 
We™ve made great progress in the past several years, 

gro
wing from just a few employees to over a thousand. 
We™ve been able to do it because we™ve worked together 
with employees to bring great high paying jobs with ou
t-standing benefits 
to Mobile. Unlike other shipyards, we 
don™t have strikes and we don™t fight against each other. 
Maybe that™s why we™re now among the fastest growing 
shipbuilders on the Gulf Coast and we™ve done it in just a 
                                                            AUSTAL USA
, LLC
 389 few short years. And we™ve done it without any u
nion as
k-ing employees to pay dues, especially a union that™s had 
nothing to do with our success.
 We™re all looking forward to having this process end 
on April 9. We hope you™ll help it end by voting ﬁNOﬂ on 
ele
ction day. In the meantime, let™s keep working
 together 
to secure our f
uture.
  Another article on page 3 in this newsletter is titled 
ﬁImproved 
Employee Parking.ﬂ
 This article reads in part as fo
llows:
  . . . . The current parking area leaves little to be desired. Ho
w-ever, our long
-term plans include 
a complete revamping of 
our parking areas that will i
nclude:
  Paved parking areas for all e
mployees
 Sufficient lighting for improved safety
 Landscaping
 Multiple entrance/exit locations
 Effective drainage (no more puddles to navigate)
 Clearly marked parking
 spaces
 Effective fencing for improved security
  The current employee parking lot will be paved and 
remain as the parking area for Shipyard employees. E
m-ployees wor
king in the modular facility will be parking on 
the South and East side of the new faci
lity.
 Our current plans include breaking ground mid
-year 
and finishing construction by July of 09. While this might 

seem like a long time to wait, the results will be well 
worth the wait. 
. . .  And on page 4 this newsletter also contains an article titled 
ﬁDoo
r to Door Prescription Drugs,ﬂ
 which article reads as 
follows:
  Mail Order Prescription Drug Service includes 
maintenance drugs which are generally used to treat 
chro
nic conditions and are taken for a period of 30 days or 
longer. You can order your prescri
ptions by calling the 
supplier, mailing in a required form or by ordering online. 

The benefits of using the Mail Order Service are cost and 
convenience. For example, a 90 day supply of a maint
e-nance drug will cost you the same as a 60 day supply pu
r-chased 
at the pharmacy. You also have the convenience of 
home delivery which generally takes up to 14 days; ho
w-
ever prescriptions can be shipped via an overnight carrier 
for an additional charge.
 To find out if the drugs you are taking are avai
lable for 
this serv
ice, please contact the customer service number 
on the back of your insurance card. For more information 

about this benefit co
ntact Terri Lindley or Nick Robertson 
in Human Resources.
  Slay testified that on April 5 she r
eceived a newsletter in the 
mail fr
om Austal 
(GC Exh
. 12); that she had never received an 
Austal newsletter in the mail before r
eceiving this one; that the 
new
sletter refer erred to improvements to the employee parking 
lot, which would have been a benefit to e
mployees; that in the 
past empl
oyees had complained about the parking lot, and 
sometimes when it rained she would ask a security guard to get 

her car out of the lot for her b
ecause the water would be so 
deep; that she believed that in November 2007 Respondent 

finished the crosswalk and 
the walkway from the parking lot; 

and that prior to this newsletter she was not aware of a door
-to-door prescri
ption drug benefit plan and such a plan would be a 
benefit to employees. On cross
-examination
, Slay testified that 
before the crosswalk and walkw
ay were completed e
mployees 
crossed the street en masse and walked the 
1- long block either 
down the side of the road in high grass or in the middle of this 

busy road; and that it was a safety issue for employees to cross 

and to walk down that public road.
 Hudson testified that he received General Cou
nsel
™s Exhibit 
12 in the mail sometime in March or April 2008 before the 
Board election; that during the union campaign the e
mployee 
parking lot was so muddy at times that cars had to be pulled 
out; that employ
ees made many complaints about the condition 
of the parking lot; that the improvements to the par
king lot 
described in General Counsel
™s Exhibit 12 would have been a 
benefit to emplo
yees; that he had insurance through Austal and 
before he received this new
sletter in the mail and saw this door
-to-door prescription drug benefit this benefit was not, to his 
knowledge, included in the insurance he had; and that the door
-to-door prescription drug program would be a benefit to e
m-ployees.
 Gatwood testified that he
 received General Counsel
™s Exhibit 
12 in the mail in late March 2008; that before this he had never 
received any newsletters from Austal in the mail; that during 
the union campaign the employee parking lot had a lot of po
t-holes and standing water when it 
rained; that there were a lot of 
employee complaints; that the article in the newsletter seemed 
to address some of the complaints of employees; that if Austal 
completed the proposed improvements it would have been a 
benefit to employees in that 
ﬁ[y]ou woul
dn™t get your feet wet 
in the morning ge
tting out of your car, visible lines where you 
could park your car, better lighting, security, woul
dn™t worry 
about your vehicle getting broke into
ﬂ (Tr. 302); that before 
April 9 the surface of the parking lot was g
raded to fill in the 
potholes; and that since his return to Austal in N
ovember 2007 
that had not been done prior to that time.
 In April 2008
, before the Board election, Hudson, a
ccording 
to his testimony, was tal
king to employees about the Union 
once or tw
ice a week while he was wearing a union shirt. Hu
d-son testified that Coordinator Logan approached him by the 
toolboxes; that Logan told him that the higher ups were saying 

that he was causing chaos; that he asked who and he started 
giving Logan names; that
 Logan told him that it was higher up 
than the names he gave; that Logan said
, ﬁ[Y]
ou™re trying to get 
me run out of here.
ﬂ (Tr. 250); that he was wearing a union 
shirt at the time and this conversation occurred around the 

toolboxes; that Logan told him th
at he could not say who and 
he should pipe down a little bit; that Logan said
, ﬁ[H]
e heard 
higher ups talking that I was talking about the union.
ﬂ (Id. at 
252); and that Logan a
pproached him two times, and both times 
Logan told him to pipe down about the U
nion.
 Logan testified that he did not have di
scussions with Hudson 
where he indicated to Hudson anything about the 
Union; that he 
did not ever tell employees that were talking to any other e
m-ployees about the 
Union that they should quit; and that he never 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 390 told a union supporter that they should quit their job b
ecause 
they were suppor
ting the 
Union.
 Pettibone testified that prior to the Board election employees 
talked about nonwork
-related matters like problems at home 
and women while they were working, and 
sometimes (maybe 
once or twice a week) he talked to supervisors about these to
p-ics while he was working; and that he was never told that he 
could not talk about those things while he was working.
 Hudson testified that prior to the Board election on April 9
, 2008, employees talked about nonwork
-related matters while 
they were working; that such conve
rsations included fishing 
and hunting; that supervisors participated in these convers
a-tions; that employees have been told that they could not talk 
about fishing
 and hun
ting while they were working but rather 
they should do that on their breaks and at lunchtime; that no
t-withstanding this directive, employees still talked about no
n-work
-related matters while they worked; that he observed s
u-pervisors talking about to
pics like hunting and fishing during 
worktime all of the time; and that the prohibition was not e
n-forced but people from the head office did not want it to occur 

and they were telling the coordinators and superv
isors that too 
much talking was g
oing on and 
not enough work. On cross
-examination
, Hudson testified that he was aware that emplo
y-ees have been disciplined for talking when they should have 
been working and it did not matter what the subject ma
tter of 
the discussion was.
 Gatwood testified that before
 April 9 he and other employees 
talked about nonwork
-related matters such as hun
ting, fishing, 
and sporting events while they were working; that he had s
u-pervisors talk to him about these items while he was working; 

that he worked on crews with Pettibone; 
that prior to the Board 
election in April 2008 he saw an offer of a travel agent program 
on the employee bulletin board; that the su
bstance of that offer 
was travel discounts, hotel discounts, car rental, and assistance 

from a travel agent; and that prior 
to se
eing this notice he had 
not seen or heard of any similar offers to employees. On cross
-examination
, Gatwood testified that the travel agency notice 
was posted on two bulletin boards; that he had no idea who 

posted the flyer which referred to a specifi
c travel agency; that 
these were di
scounts offered by that travel agency; and that he 
was not aware whether the discounts offered by the travel 

agency were specific benefits offered by Austal.
 Lindley testified that since she has been at Austal (since Se
p-tember 2004), there has never been a travel agent program, 
there has never been a company sanctioned or sponsored di
s-counts for employees regar
ding travel, and no such program, to 
her knowledge, was implemented in 2008 prior to the election.
 Godwin testifie
d that he discussed fishing, hun
ting, family, 
and 
sports while he was wor
king.
 Lindley testified that employees have been disc
iplined for (a) 
not doing their jobs while on working time, (b) for being u
n-
produ
ctive, and (c) for talking too much when they
™re 
supposed 
to be working 
(R. Exh. 7); that she pulled the documents in 
Respo
ndent
™s Exhibit 7 herself, which is a sample for 2006, 
2007, and 2008
22; that the disc
iplines in Respondent
™s Exhibit 7 
22 The exhibit includes one example for each of the years 2003, 
2004, and 2005.
 are examples of disc
iplines during that time period and it is 
not 
intended to be all
-inclusive; and that Respo
ndent
™s Exhibits 
7(B), (M), (O), (R), (X), and (KK), involve disciplines to e
m-ployees for talking instead of working [usually described in the 
discipline in terms of standing around and talking (with one 
refe
rring to a cell phone) and not d
oing the work assigned].
 As noted above, on April 9 the Board
™s rerun election was 
held. Slay voted in the ele
ction.
 Pettibone testified that he was an observer for the Union du
r-ing the rerun election when Onie Barret could 
not be there.
 General Counsel
™s Exhibit 29 is a five
-page position stat
e-ment of Respondent dated June 16, 2008. It refers to the alleged 
rule against talking about unions during working time, the 
ﬁYou won
™t be promoted if you support the union
ﬂ alleg
ation,
 the Carolyn Slay 
ﬁI have the right to leave during working time 
to go get my cell phone
ﬂ allegation, and the company distrib
u-tion of shirts and literature.
 By letter dated September 5 
(GC Exh
. 3), referring to charge 
Case
 15ŒCAŒ18547 Respondent
™s atto
rney
, Terry Dawson, 
advised 
counsel for Ge
neral Counsel Kevin McClue, as here 
pertinent, as follows:
  . . . . 2. You requested the handbook in e
ffect from January 
1, 2007 to November 30, 2007. Austal™s November 1, 
2007 handbook was Austal™s first pu
blished han
dbook.
 3. You requested information concerning Slay™s duty 
assignments. Slay™s third amended charge a
lleges that she 
was ‚repeatedly transferred™ because of her union activ
i-ties. This is simply false. Slay was classified as a welder in 

the electrical depar
tment throughout the relevant time 
frame. Slay worked for the following supervisors during 

the requested tim
eframe:
  a. Chad Steele 
 until 11/11/07
 b. William Ready 
 11/12/07
Œ12/9/07
 c. William Dilley 
 12/24/07
Œ1/14/08
 d. Roderick Jackson 
 1/15/08
Œdischarg
e1  Working for several supervisors is hardly unusual. Fi
t-ter Chris Bowdoin worked on the LCS (the same ship as 

Slay) for 
five
 [emphasis in original] different supervisors 
during the timeframe, as follows:
  1. Lemuel Lewis
 10/15/07
Œ11/11/07
 2. Richard Oliv
er 11/12/07
Œ12/09/07
 3. Chad Steele
 12/10/07
Œ4/13/08
 4. Michael Vanhook
 4/14/08
Œ5/11/08
 5. Ray Evans
 5/12/08
Œpresent
  Finally, you asked about any documents regarding 
Slay™s discharge. Austal has previously provided Chief 
Hartley™s affidavit, which reveals
 his discovery of Slay 
sleeping. As prev
iously mentioned, two other supervisors, 
Chris ‚Frank™ Tindle, and Steve Riche
rson, also witnessed 
Slay sleeping. Neither was her regular supervisor and both 

witnessed her sleeping. Their brief statements are e
n-close
d. [Exh
. 2.] . . . .
 ________________
                                                             AUSTAL USA
, LLC
 391 1 Roderick Jackson filled in as supervisor while Wi
l-liam Di
lley was on leave of absence.
  While the attached affidavit of Chief Hartley was i
ncluded as 
part of General Counsel™s E
xhibit 3, it was not received for the 
truth of the matters asserted therein.
 By a letter also dated September 5 
(GC E
xh. 4), referring to 
charge 
Case
 15ŒCAŒ18676 Dawson, as here pe
rtinent, advised 
McClue as follows:
  . . . .  2. Shirt Distribution
  As described in Austal™s prior response, no s
upervisor 
or manager was involved in handing out shirts during the 
organizing drive. The employees who handed out shirts 
were Aaron Jordan (Fitter), James McNair (Fitter), and 
Jonathan Brooks (Welder). Jeff Garl (Subcontracts Buyer), 
Tracy Mathis (Supply Co
mmodity), Caryn Buckley (A
d-ministrative Assistant), Rena Epperson (Administrative 
Assistant), Bria Connoly (Expatriate Compliance Admi
n-istrator, and Susan Sime (Recruiter) were also present to 
assist and make sure that the process was conducted in an 
order
ly way. Austal objects to providing personnel files 
for these persons, but has no objection to providing rel
e-vant documents that establish that none are supervisors. 
The employees were told the same thing as in the posting 
that went up before any distribut
ion (and which was pr
o-vided in Austal™s initial response); i.e., that the company 
wanted no report on who took such shirts or did not take 
them. As described at great length in its prior submission, 
NLRB case law establishes that Austal acted entirely wit
h-in the law in so doing.
 Regular supervisors wear white hats. No supervisor, 
including Yancy Allen, Clinton Hayes, and Gary Logan, 
distributed shirts. Indeed, Austal forbade any supervisor 

from being in the area at the time. There is no mandated 
color of pa
nts for supe
rvisors.
 Austal has never employed anyone named Jim Cle
m-mons. Yancy Allen was a Fabrication superv
isor; Clinton 
Hayes was an HVAC Supervisor, and Gary Logan was an 

HVAC foreman. Jeff O™Dell is Director of Human R
e-sources, Chad Steele was an Ele
ctrical Supervisor, and 
James Thomas was an HVAC supervisor. Diane 

Greathouse was a temporary employee until March 31, 
2008 when she became a Payroll Clerk. She has never 
been a ma
nager or supervisor.
  2. Miscellaneous
  . . . .
 Your letter mentions that th
e union also alleges that 
superv
isor James Thomas told employees they would not 
be promoted because of union activity. The allegation 
gives no details, but Thomas never said any such thing. 

Indeed, Austal allowed a known pro
-union employee, D
a-vid Gillett, 
to begin serving as a stepup supervisor in Jan
u-ary of 2008 and promoted him to supervisor in March. 
Significantly, Gillett made no secret that he was a former 

union shop steward for the Sheet Metal Workers union and 
that he supported the union, the same un
ion that was a
t-tempting to organize Austal. If Austal denied promotions 

to employees due to union sympathy, one certainly has a 
difficult time explaining Gillett™s prom
otion.
 . . . .
  Attachments to General Counsel™s Exhibit 4 include a record of 
warning d
ated October 12, 2007
, to an employee for showing 
others a picture on his ﬁP.D.A.ﬂ instead of doing the task a
s-signed, a documented verbal warning dated March 18 to an 
employee for distribution of ant
iunion propaganda during work 
hours, and a copy of Austa
l™s cell phone policy.
 By e
mail dated September 15 
(GC Exh
. 7), McClue posed 
the follo
wing questions to Dawson:
  Thank you for your position statements dated Septe
m-ber 5, 2008 in Case Nos. 15
ŒCAŒ18547 and 15
ŒCAŒ18702.
 Regarding 15
ŒCAŒ18547, you indicated i
n the pos
i-tion statement that the employee handbook was published 
on November 1, 2007. What was the Employer™s solicit
a-tion/distribution policy prior to the publication of the N
o-vember 1, 2007 handbook? How was the policy dissem
i-nated to the employees?
 Reg
arding 15
ŒCAŒ18702, you indicated in the pos
i-tion statement that on March 21, 2008, Slay received a 
verbal warning for having accrued more than four occu
r-rences. What are the dates she r
eceived the occurrences? 
Why did she receive the o
ccurrences?
 . . . .
  By letter dated September 19
, Dawson responded, ind
icating as 
follows:
  . . . . Prior to the dissemination of its handbook in November 
of 2007, Austal had no formal written policy. It nevertheless 
expected employees to be working when on working time r
a-
th
er than performing non
-work activities as demonstrated by 
the information prev
iously sent.
 As to Ms. Slay™s March 21, 2008 verbal warning for 
accruing more than 4 points, the following is her atten
d-ance record to that point:
  2/5   absent
 1 point
 2/8   abs
ent
 2 points
 2/14 tardy
  2-1/2 points
 2/22 absent
 3-1/2 points
 3/6   tardy
  4 points
 3/7   tardy
  4-1/2 points
 3/11 absent
 5-1/2 points
 3/14 absent
 6-1/2 points
 3/18 tardy
  7 points
  This history dramatically undercuts Slay™s claim that 
she was somehow bei
ng more closely scrutinized than 
others. Indeed, Slay had truly accrued 7 points by March 
21st, which meant she was nearly due a written warning 
(called for at 8 points). If Austal was truly ‚more closely 
supervising™ Slay, one would expect that the compan
y would have been ‚all over™ her attendance points. Instead, 
it was lagging behind. Considering the complete lack of 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 392 evidence (and credibility) of the allegations, it a
ppears that 
the union is simply filing any claim it can think of in an e
f-fort to harass 
Austal. Austal respectfully requests that the 
charge be dismissed.
  By letter dated November 14 
(GC Exh
. 10), Dawson advised 
the R
egional Director for Region 15, among other things, that 
Austal posted the Board notices in accordance with the Board
™s Order 
of March 21, 2007
, at multiple locations for 60 days 
begi
nning on November 26, 2007.
 O™Dell stopped working for Austal in early Jan
uary 2009.
 III. ANALYSIS
 A.
 Alleged Unfair Labor Practices
 Paragraph 8 of the complaint alleges that about December 
2007, Res
pondent, by James Thomas, at its facility, told e
m-ployees that they would not be promoted because of their su
p-port for the Union.
 The 
General Counsel on brief contends that while it appears 
that Austal is taking the pos
ition that Thomas could not have 
made
 the statement to Hudson in March 2008 because Thomas 
was not employed by Austal at the time, Respondent did not 
intr
oduce records that showed the exact date Thomas allegedly 
resigned; and that a supervisor suggesting to an e
mployee that 
he would receive a
 promotion if he discontinued his union a
c-tivity violates Section  8(a)(1) of the Act, 
Leather Ce
nter
, Inc.
, 308 NLRB 16 (1992).
 The Union on brief argues that Thomas
™s denial of having 
made the statement at issue was perfunctory and should not be 
cre
dited
; that since Hudson is a current employee of Austal, he 
is putting himself in jeopardy by testifying against the interest 
of his current e
mployer; and that this behavior is obviously 
unlawful, 
Dayton Tire & Rubber Co
., 216 NLRB 1003 (1975).
 Respondent on b
rief contends that if Thomas had been di
s-posed to favor labor or management, he likely would have been 

biased in favor of labor; that Thomas owed the 
Union for hel
p-ing him find work; and that the idea, therefore, that Th
omas 
would threaten someone due to t
heir union support is su
spect 
and Thomas ad
amantly denied so doing.
 In my opinion
, James Thomas did tell Hudson that if he 
wanted to be supervisor, he had to shave, tuck in his shirt, not 
be a rebel, and quit wearing union shirts and union paraphern
a-lia. H
udson impressed me as being a credible witness. James 
Thomas worked his way up from being an employee to being a 

supervisor in a short period of time at Austal. He had worked 
on many jobs with Hudson before and it would be only natural 

for him, once he bec
ame aware that Hudson wanted to be a 
supervisor, to offer Hudson some friendly a
dvice
Šwithout 
realizing the legal ramifications of what he was doing since, at 
the time, he was a supervisor. As far as the timing of the stat
e-ment is concerned, Hudson may hav
e been mistaken when he 
testified that this convers
ation occurred in March 2008 before 
the Board election. As noted above, Hudson also testified that 

the conversation occurred after a notice was posted on a bull
e-tin board at work regarding employees
™ right
s under the Act. It 
appears that the Board notice to employees was posted for 60 
days starting in late November 2007. The allegation in this 

paragraph of the co
mplaint speaks to December 2007. Thomas 
could not remember when he became a supervisor. He did t
est
i-fy that he started at Austal in the summer of 2007 and was a 

supervisor when he left Austal. Although Hudson did not pr
o-vide the exact date when James Thomas made the statement, it 
is clear that Thomas was a supervisor at Austal sometime b
e-tween the po
sting of the Board notice to employees and the 

April 2008 Board election, and that Hudson worked for him 
while he was a supe
rvisor at Austal.
23 In my opinion
, Austal 
violated the Act as alleged in paragraph 8 of the co
mplaint. 
What might have seemed, to Th
omas, like friendly advice to 
Hudson was in fact a violation of the Act. A supervisor su
g-
ges
ting to an employee that if he wanted to be a supervisor at 
Austal, he would, among other things, have to quit wearing 
union shirts and union paraphernalia violates
 the Act, 
Leather 
Center
, supra. No matter how well intentioned Thomas
™s statement might have been, it was the type of statement which 
would have reasonably tended to interfere with, restrain, and 

coerce Hudson from supporting the Union, and Austal thereby
 violated Section 8(a)(1) of the Act.
 Paragraph 9 of the complaint alleges that about the last week 
of January 2008 or the first week of February 2008, Respon
d-ent, by Chad Steele
, told employees they could not discuss the 
Union during working hours.
 The 
General Counsel on brief contends that Respondent did 
not introduce any evidence that since the Board issued its Dec
i-sion and Order on March 21, 2007, that it (a) published a wri
t-ten work rule prohibiting all nonwork
-related talking or (b) 
announced a verbal
 work rule prohibiting all nonwork
-related 
talking, such as talking while working or talking while waiting 

for a supervisor to come to solve a problem; that Respondent 
did not institute a work rule prohibiting all nonwork
-related 
talking; that the evidence
 of record clearly demonstrates that 
numerous employees talked about nonwork
-related matters 
while working; that Connolly testified that employees in HR 

routinely stood around and talked to each other about, among 
other things, their social lives; that som
etime between Chris
t-mas 2007 and February 28, 2008, Steel prohibited Nyanga from 
talking to other employees about the Union while he was wor
k-ing; that Steele
™s talking prohibition was strictly aimed at pr
e-venting employees from talking about the Union in t
hat it did 
not restrict all nonwork
-related talking and it did not restrict 
talking which interfered with production; and that as in 
Austal 
USA, L.L.C.
, 349 NLRB 561 (2007)
, Respondent discriminat
o-rily restricted employees from discussing the Union and vio
lat-ed Section 8(a)(1) of the Act when Steele prohibited Nyanga 
from talking about the Union.
24 23 The 
General Counsel™s request that an adverse infere
nce be drawn 
against Respondent based on its failure to produce the change of status 
and/or personnel clearance report form of 
Supervisor Thomas to show 
his last day of employment with R
espondent is granted.
 24 At p
. 65, 
fn. 14 in its brief, 
the 
General Co
unsel submits that al
t-hough it is not alleged in the complaint, Respondent violated Sec
. 8(a)(1) of the Act when in late November 2007 O™Dell told Gatwood he 
could not discuss the Union during wor
king time, when Steele told 
Simon not to talk about the Unio
n during working time, and when 
Respondent posted GC Exh
. 30 on its bulletin board in March 2008 
telling employees they could only talk about the Union during no
n-
working time.
                                                             AUSTAL USA
, LLC
 393 The Union on brief argues that there is no reason to disb
e-lieve the testimony of admi
tted supervisor Steele on this point; 
that what occurred must be viewed in t
he context of a 
longstanding practice of allowing emplo
yees and supervisors to 
talk about all manner of things during their work; and that it is 
clearly unlawful to impose a no talking about the 
union rule 
while there is no rule against talking about other
 nonwork
-related subjects, 
Sam™s Club
, 349 NLRB 1007 (2007).
 Respondent on brief argues that Steel is a di
sgruntled former 
employee who was terminated for fighting and whose testim
o-ny is unreliable; that Steel
™s testimony was full of inconsiste
n-cies on a v
ariety of topics; that even if one credits Steel
™s sus-pect testimony, Steele testified to nothing that established any 

violation or disparate treatment regarding a talking prohib
ition; 
that Steele mentioned only two isolated instances when he a
l-legedly tol
d emplo
yees to stop talking and get back to work; 
that on both occasions, Steele stated that he noticed the e
m-ployees were not working while on the clock, but rather were 

standing around talking; that the Simon situation involved e
m-ployees talking while th
ey were supposed to be wor
king, and 
Steele told Simon that he did not care what Simon did on his 
break; that on the other occasion Steele told Nyanga and anot
h-er u
nnamed employee who were talking and did not return to 
their work station when breaktime ende
d; that in both situ
ations 
Steele required e
mployees who were not working while on the 
clock to get back to work; that even if Steele
™s testimony is 
believed, it establishes no violation because it is axiomatic that 
employers may expect employees to work w
hile on the clock; 
that neither 
the 
General Counsel nor the Union presented S
i-mon or Nyanga
Šthe only two employees specifically ident
i-fied
Što corroborate Steele
™s story and, therefore, an adverse 
infe
rence against 
the 
General Counsel and the Union may be 
drawn since they failed to call witnesses who may reasonably 
be pr
esumed to be favorably disposed to their position, 
Battle 
Creek Health System
, 341 NLRB 882, 884 (2004)
25; and that 
ﬁ[i]n contrast, other supervisors 
. . .
 testified that if they heard 
any di
scussions 
that interfered with work
, they would instruct 
employees to get back to work
Šregardless of the topic.
ﬂ (R. 18.) In my opinion Austal through Steele violated the act as a
l-leged. At the time of the violation Steele was an admitted s
u-pervisor. While
 Respondent on brief wants to focus the spo
t-light on what was happening when Steel had his conversation 
with the employees, the real point of focus is what Steel told 
the employees. Also, with respect to the last argument of R
e-spondent as quoted above, tal
king about the Union is not, a
c-cording to the dictate of Steele, judged on the basis of whether 
it inte
rferes with work. Rather, whether or not discussing the 
Union interferes with work, during working hours it is prohibi
t-ed according to Steele. With respe
ct to Austal
™s argument r
e-garding an adverse inference, it has not been shown that it is 

reasonable to presume that the employees involved are favor
a-bly disposed toward the Union or 
the 
General Counsel. R
e-spondent could have called the involved e
mployees. 
It did not. 
In my opinion Steele is a credible wi
tness. Additionally, long 
25 Steel was an admitted supervisor. There is no need to co
rroborate 
his admissi
on that he engaged in unlawful conduct.
 before Steele told employees that they could not di
scuss the 
Union during working hours, Austal was found to have acted 
unla
wfully in that it discriminatorily restricted employees f
rom 
discussing the Union during working hours. 
Austal USA, 
L.L.C.
, 349 NLRB 
at 566. As pointed out by the Board in 
Sam™s Club
, supra at 1009,
  It is 
. . . well established that ﬁan employer may forbid e
m-ployees from talking about a union during periods whe
n the 
employees are supposed to be actively working, if that proh
i-bition also extends to other subjects not associated or co
n-nected with the employees™ work tasks. However, an emplo
y-er violates the Act when employees are forbidden to discuss 
unionization, 
but are free to discuss other subjects unr
elated to 
work.ﬂ 
Jensen Ente
rprises,
 339 NLRB 877, 878 (2003)
.  As noted above, Steele testified that while he was a s
upervisor 
at Austal employees talked about nonwork
-related matters 
while they were working, and 
the topics included NASCAR, 
football, and girls, ﬁwe talked about anything and everythingﬂ 
(Tr. 85). By telling employees that they could not talk about the 
Union during working hours while allowing them to talk about 
other nonwork ma
tters, Austal through 
Steele violated the Act 
as alleged in paragraph 9 of the complaint.
26 Paragraph 10 of the complaint alleges that since about Fe
b-ruary 1, 2008, Respondent, by Roderick Jac
kson, threatened 
employees with termination because of their activities and su
p-port of
 the Union.
 The 
General Counsel on brief contends that it should be no
t-ed that at the beginning of the trial Austal stipulated that as of 
February 1, Jackson was a supervisor; that when Slay b
ecame 
sick at work and had to leave in early March 2008, Jac
kson
 told 
her that if she left, to make sure she brought back an excuse 
because they were after her, and he was trying to protect her; 
that later in the month of March 2008 Slay had to leave work 
early to pick up her daughter from school and Jackson again 
told
 her to make sure she brought back an e
xcuse because they 
were after her and he was trying to save her; that Austal did not 
call Jackson as a witness in this matter and, ther
efore, Slay
™s testimony is not refuted; that based on the fact that O
™Dell pr
e-viou
sly told Steele he was setting Slay up by moving her from 
one crew to another, and other instances of ant
iunion animus in 
general and specifically against Slay, the only reasonable infe
r-ence is that the 
ﬁthey
ﬂ Jackson was referring to when he warned 
Slay w
as O
™Dell; and that threatening an employee with term
i-nation because of their support for a union would certainly chill 
Section 7 activities and would, therefore, violate Section 
8(a)(1) of the Act.
 The Union on brief argues that admitted 
Superv
isor Jackso
n was not suggesting that he had this animus or goal himself but 
26 As pointed out by the Board in 
fn. 2 of its decision in 
Austal USA, 
L.L.C.
, supra, 
under certain circumstances, similar violations not a
l-leged in the complaint could be found. Here, the other similar viol
a-tions 
the General Counsel cites in 
fn. 14 of his brief serve to further 
de
monstrate Austal™s longstanding position with respect to employees 
discussing the Union, vis
-à-vis other no
nwork
-related matters during 
working hours. I believe that in the circumstances ext
ant here these 
additional sim
ilar violations are cumulative and need not be specifically 
addressed fu
rther.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 394 rather he was passing along the knowledge that this was upper 
management
™s approach; that Slay
™s testimony about what 
Jackson told her is u
ndisputed; that it is strong evidence of the 
unlawfu
lness of Slay
™s termination; that Jackson
™s own perso
n-al motive was not evil, but the speaker
™s motive is not the di
s-positive question in the Board
™s analysis of whether a stat
ement 
is coercive; and that the information that Jac
kson passed on 
about the des
ires of higher
-up management would naturally 
coerce and restrain employees in the exercise of Section 7 

rights, thus
, making this a violation of Section 8(a)(1) of the 
Act.
 Respondent on brief contends that 
the 
General Counsel and 
the Union:
  failed to pre
sent evidence regarding [p]aragraph 10 alleging 
that supervisor Roderick Jackson threatened employees with 

termination because of union activities and/or support for the 

Union. Rather than present evidence that Jackson threatened 
anyone, General Counsel ac
tually presented evidence that 
Jackson was cognizant of and sought to protect employee 
rights. (Slay, 143, 176, 204
.) [R
. Br. 6.]  Austal
™s approach on brief is 
ﬁinteresting, very inte
resting.
ﬂ  Talk about taking a negative and, with spin, presenting it as
 a 
positive. Austal did not call its superv
isor in any attempt to 
refute this allegation. It is undisputed. I find Slay to be a cred
i-ble witness. The fact that Austal chose not to challenge Slay 
with respect to what Jackson told her not only adds to her cr
ed-ibility but it leaves unchallenged this insight supplied by one  of 
its supervisors into Austal
™s motivation with respect to its 
treatment of Slay. As pointed out by the Union, while Jac
kson
™s own personal motive was not evil, the speaker
™s motive is not
 the dispositive question in the Board
™s analysis of whether a 

statement is coercive. No
twithstanding Austal
™s spin, Austal, 
for the reasons specified above (supplied by 
the 
General Cou
n-sel and the Union on brief), violated paragraph 10 of the co
m-plaint.
27 Paragraph 12 of the complaint alleges that about Fe
bruary 1, 
2008, Respondent, by Jeff O
™Dell, at its faci
lity (a) threatened 
employees with termination because of their activ
ities on behalf 
of the Union
; (b) interrogated employees about their union 
activ
ities and the union activities of other emplo
yees
; and (c) 
gave employees the impression their union activities were u
n-der surveillance. And paragraphs 13 and 14 of the complaint 

allege that at all material times, Respondent, at its facility, has 

maintaine
d a distribution and solicitation rule and by Jeff 
O™Dell has selectively and disparately enforced the rule by 
prohibiting union solicitations and distributions, while permi
t-ting nonunion solicitations and distributions.
 The 
General Counsel on brief points
 out that in its November 
2007 employee handbook, at page 14 of General Cou
nsel
™s Exhibit 5, R
espondent published a no
-solicitation/no
-distribution policy, namely, as here pert
inent:
  Austal has adopted rules about the solicitation for any cause 
and distri
buting literature of any kind in the workplace in o
r-27 The 
General Counsel™s requests for adverse inferences regarding 
Austal™s failure to call Jackson to deny this testimony of Slay are gran
t-ed.
 der to prevent disruptions in business or interference with 
work. Employees may not, therefore, distribute literature or 

printed materials of any kind, sell merchandise, solicit fina
n-cial contributions or
 solicit for any other cause during wor
k-ing time. Employees who are not on working time (for exa
m-ple, those on lunch hour or breaks) may not solicit employees 

who are on working time. Furthermore, employees may not 
distri
bute literature or printed material
 of any kind in working 
areas at any time. 
  The 
General Counsel contends that despite this work rule, the 
undisputed evidence is that in December 2007 Coordinator 
Bradford solicited Watkins to buy items for a school fundraiser 
while Watkins was in her wor
k area working; that it is undi
s-puted that 
Supervisor Jackson sold a CD in a work area; that 
there is no evidence that either Bradford or Jackson were disc
i-plined; that employee McNair was allowed during his worktime 

to leave his work area, walk to HR, pic
k up some boxes co
n-taining antiunion shirts, and stage the boxes at R
espondent™s 
gate so that the antiunion shirts could be distributed to emplo
y-ees; that e
mployees Miller, Garl, and Epperson passed out the 
antiunion shirts during their working time and wh
ile they were 
on the clock; that Respo
ndent did not always follow its no
-solicitation/no
-distribution policy; that Respondent disparately 
enforced the policy to discourage activity that supported the 
Union, and to encourage acti
vity that was against the Un
ion; 
that Respondent enforced the no
-solicitation/no
-distribution 
against Slay when she distri
buted union T
-shirts on February 1 
but not against Bra
dford, Jackson
, or any of the employees who 
assisted in the distribution of the antiunion T
-shirts while the
y were on the clock; that Respondent sele
ctively and disparately 
enforced its policy in vi
olation of Section 8(a)(1) of the Act, 
Waste Management of Arizona
, 345 NLRB 1339 (2005) (the 

discriminatory enforcement of a facially valid policy is a viol
a-tion of 
the Act); that O™Dell™s questioning Slay about her union 
activity of giving 
union shirts to e
mployees and questioning her 
regarding whether Watkins was passing out 
union shirts to 
employees were unlawful interrogations in violation of Se
ction 
8(a)(1) of th
e Act; that by telling Slay that 
10 witnesses said 
that she was passing out shirts, O™Dell gave the impression her 

union activity was under surveillance; that this implied impre
s-sion of surveillance was also a vi
olation of Section 8(a)(1); and 
that by tell
ing Slay that she could be term
inated for passing out 
the shirts to employees, O™Dell threatened Slay with termin
a-tion in violation of Section 8(a)(1) of the Act. 
 The Union on brief argues that O
™Dell, during his February 1 
discussion with Slay, threatene
d employees with termination 
because of their pro
union activities and interrogated emplo
yees 
about their union activities and the union activities of ot
hers; 
that it is i
ndisputable that prior to November 2007 Austal had 
no formal written po
licy about soli
citation at work; that the 
adoption of this policy in the critical period and during the run
-up to the se
cond election, was unlawful and objectionable; that 
as the Board has recognized, even a f
acially valid no
-solicita
-tion policy is unlawful if it is ado
pted in order to inte
rfere with 
the employees
™ right to self
-organization, 
Cannondale Corp.,
 310 NLRB 845, 849 (1993); that the fact that a policy is newly 
adopted and announced during the critical p
eriod makes out a 
                                                            AUSTAL USA
, LLC
 395 prima facie case of a violation, 
Harry 
M. Stevens Se
rvices,
 277 
NLRB 276 (1985); that this is bolstered by the fact that the 
policy is acco
mpanied by an announcement of the 
Company
™s antiunion stance, and the fact that there is no ev
idence that 
there was actually any other e
xisting problem that
 the policy 
was designed to deal with; that the policy was unla
wful in its 
motivation; that the reason that Austal adopted this new no
-solicitation policy when it did was because this case was co
m-ing back for a new election; that Respondent sele
ctively and
 disparately enforced this rule by pr
ohibiting union solicitation 
and distributions while permitting other solicitations and distr
i-bution; that Respondent
™s Exhibit 4 demonstrates the enforc
e-ment of this rule as to union related matters; that Respondent
™s targeted e
nforcement of the no
-solicitation policy with respect 
to Slay was a violation of the Act; and that the discriminatory 

enforcement of a facially valid policy is a violation of the Act, 
Waste Manag
ement of Arizona
, supra.
 Respondent on brief conten
ds that Slay admits that O
™Dell 
merely asked questions r
egarding whether she passed out shirts 
in working areas and whether she had instructed Wa
tkins to do 
so; that this was a lawful investigation; that O
™Dell acknow
l-edged to Slay her Se
ction 7 rights and
 explained that she could 
exe
rcise them while she was not working; that, with respect to 
the i
mpression of surveillance, no evidence other than Slay
™s discussion with O
™Dell was presented in support of this alleg
a-tion; that Slay
™s actions in passing out th
e union shirts from her 
work area was admittedly, however, no secret in that numerous 
persons, including supervisors, passed through, it is hardly 
surprising that it became known Slay was engaging in distrib
u-tion in violation of Austal
™s policies; that the
 Board has long 
ruled that an employer
™s mere observation of open, public u
n-ion activity on or near its property does not constitute unla
wful 
surveillance, 
Fred
™k Wallace & Son
, 331 NLRB 914, 915 
(2000); that with respect to the alleged disparate e
nforceme
nt of 
Austal
™s no
-solicitation/no
-distribution policy, Slay admitted 
that while Jackson sold the CD at work it was before the off
i-cial start of the workday at 6 a.m.; that it is well settled that the 
no-solicitation rules do not apply with equal force to t
he co
n-duct of a s
upervisor, 
M.A.N. Truck & Bus Corp.
, 272 NLRB 
1279, 1294
Œ1295 (1984); that in March 2008 Godwin
™s supe
r-visor told him to stop passing out antiunion buttons during 

working time and 
ﬁGodwin was disciplined for so doing 
(Goodwin, 453, O
™Dell,
 722)
ﬂ (R.Br. 30)
28; and that Godwin 
28 At Tr. 452 and 453 Godwin gave the following te
stimony:
 Q.  Just say No to Union? And had you been wearing that 
bu
tton?
 A.  Yes.
 Q.  And then you were passing [them] out to coworkers. Is 
that co
rrect?
 A.  I would, but not during the work hours, as I was i
nstructed 
not to do.
 . . . Okay. So at the time, I had a couple of flyers that I was 
putting on break tables, and I was in his area, and he reminded 
me, and I was like, Oh, I fo
rgot, so
Š. . . . .
 Q.  What was the supervisor™s name?
 A.  I™m just drawing a bla
nk. He™s a friend of mine, and I just 
drew a blank on his name.
 Q.  Was the supervisor™s name Joe Himel?
 A.  . . . .
 Yes.
 . . . .
 Q.  Did you have any kind of meeting with Jeff O™Dell r
e-garding you pas
sing out these buttons?
 A.  No. I just asked him that o
ne time about it. [The time he 
and McNair went to O™Dell while they were on the clock to ask 
O™Dell about passing out some antiunion buttons that he had go
t-ten (
Tr. 443) and what they could do to respond to the T
-shirts 
handed out by the Union. See testimo
ny of McNair at 
Tr. 428 
- 430.]
 Q.  But you didn™t go to him after Himel reminded you not to 
pass out those buttons:
 A.  No.
 Q.  Did you receive any kind of reminder from Jeff O™Dell 
about not pas
sing out buttons?
 A.  No.
 Also, at 
Tr. 440
, Godwin gave the 
following test
imony:
 Q.  Mr. Godwin, did you ever have a supervisor tell you that 
you couldn™t pass out buttons during your wor
king time?
 A.  Yes. 
It was kind of in passing,
 just to make sure that I 
wasn™t doing it. He told me not to be passing out
ŠI had a
 couple 
of flyers and stuff, and I™d forgotten
Šat the time, it was still a li
t-tle sketchy, but they had
ŠAustal had made a rule that you 
couldn™t talk about union or nonunion stuff during work hours, so 

I ceased at that time.
 Q.  Okay. So he told you not to
 pass anything out during 
working time?
 A.  Correct, Right.
 Q.  And so you stopped.
 A.  Yes. [Emphasis added
.] As can be seen, it does not appear that Godwin was advised or was 
even aware that he was being disciplined for passing out antiunion 

buttons or f
lyers. At 
Tr. 722 O™Dell testified that he was aware of 
someone being disciplined for passing out ﬁantiunion shirts.ﬂ Contrary 
to the testimony of the antiunion employee called as a witness by R
e-spondent, Godwin, O™Dell test
ified as follows:
 Q.  
You testif
ied earlier that there was an employee who was 
also disciplined for passing out antiunion bu
ttons. Is that correct?
 A.  Yes.
 Q.  Okay. In regards to that employee, did you call that e
m-ployee into your office and read 
. . . [him] a notice like you read 
to M
s. Slay that™s marked GC E
xhibit 19?
 A.  I did speak to the employee, but I didn™t read him this n
o-
tice, no.
 Q.  Did you ask him to sign 
. . . .
 . . . .
 . . .
 any document like GC Exhibit 19?
 A.. No.
 Q.  
Thank you. Please look now at Respondent™s Exhibit 
Number 4. After you met with the employee who you were disc
i-plining and talking to about the distribution of the antiunion bu
t-tons, or other par
aphernalia, did you post a notice like the one that 
was posted marked R
espondent™s Exhibit Number 4?
 A.  Well, fi
rst I didn™t discipline her. So what™s the rest of 
your que
stion?
 Q.  
I™m sorry. Well, I™m sorry, you did not discipline the e
m-ployee who was handing out buttons?
 A.  Are you talking about Carolyn?
 Q.  No, sir, I™m talking about the employee who was passin
g out a
ntiunion buttons.
 A.  Yes, he was disciplined
. Q.  He was disciplined. Did you post a notice after that di
s-cussion with him like the notice that™s identified in Respondent™s 
Exhibit 4?
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 396 had been placed on notice, like other employees, regarding 
soliciting in appropriate times and places after the Slay inc
i-dent, by Austal
™s posted notice, R
espondent
™s Exhibit 4
, which 
is referred to in Austal
™s position
 stat
ement to the Board 
(GC 
Exh
. 4).29 As indicated above, I find Slay to be a credible wi
tness. Her 
testimony about what occurred on February 1 is cre
dited. I do 
not find O
™Dell to be a credible witness. On brief
, the 
General 
Counsel contends that O
™Dell 
was a misleading, u
ntruthful and 
unreliable witness; that while O
™Dell denied that he told Steele 
to more closely watch Slay
™s attendance or that he told Steele 
that he was trying to set Slay up, O
™Dell did not deny that 
Steele prepared two write ups for S
lay and O
™Dell did not offer 
any expl
anation as to why Slay was transferred to Dilley
™s crew 
and/or why she was not issued the two writeups; that while 
O™Dell on February 1 told Slay that she could not distribute 
union shirts during working time and she mi
ght be term
inated 
for doing this, O
™Dell allowed McNair, Garl, Epperson, and 
other Austal employees to distribute ant
iunion shirts while they 
were on the clock and during working time; that initially 
O™Dell testified that there was no handbook in place whe
n he 
arrived at Austal prior to the November 2007 employee han
d-book he drafted but he subsequently conceded that there was a 
less comprehensive handbook that was distributed to employees 
before he started at Austal; that O
™Dell gave self serving test
i-mony 
regarding the creation of the work rule that all employees 
caught sleeping were to be terminated in that he testified that 
prior to Slay
™s termination vice president of operations Pe
r-ciavalle verbally announced to him a new work rule that from 
that point f
orward anyone caught sleeping would be te
rminated; 
that R
espondent did not call Perciavalle as a witness and Austal 
did not present any evidence that Perciavalle
™s rule was di
ssem-
A.  Why repost the same notice? He knew that. He knew what 
he wa
s supposed to do; I™d already spoken to him once about it. 
[So not only is O™Dell testifying that, contrary to the testimony of 
Respondent™s witness Godwin, he had a disciplinary meeting with 
Godwin but now O™Dell is testifying that there was a second (pr
i-or) meeting with Godwin where he had already spoken to him 
once about it. Slay™s meeting with O™Dell about her distribution 
of union T
-shirts was her first and only meeting with O™Dell 
about this subject matter.]
 Q.  
Was the incident with the employee who 
was distributing 
the antiunion buttons before or after the inc
ident with Ms. Slay?
 A.  It was after. That I recall it was after.
 Q. Now, just to make the record clear, did you post another 
notice like Respondent™s Exhibit 4 after you met with and disc
i-plin
ed the employee who was disciplined for distributing the ant
i-union buttons?
 . . . .
 THE WITNESS
: No, I didn™t because the notice was up. So 
every time you disciplined somebody, I™m supposed to go in and 
repost things? That doesn™t make sense. [Tr
. 745
Œ748
.] 29 One of the attachments to this Austal p
osition statement reads as 
follows:
    Documented Verbal Warning
 Issued to: Tom Godwin
 Date: 28 [the 2 is written over with a 1]
        Mar
-08 Issued by: J Hymel
 Time: 4:15
 This verbal warning was for the fo
llowi
ng:
 Distribution of antiunion propaganda during work hours.
 inated to any of Respondent
™s employees, members of ma
n-agement, supervisors a
nd/or HR, which demonstrates that 
O™Dell
™s testimony was a pretextual creation; that O
™Dell
™s testimony about Hartley throwing a piece of steel on the ground 
to try to get an employee up who was allegedly sleeping on 
March 25 in one of the ships under cons
truction was testimony 
concocted by O
™Dell on the spur of the moment while he test
i-fied at the trial herein; that no such occu
rrence is referred to 
anywhere other than O
™Dell
™s testimony; and that O
™Dell
™s testimony that Pate was not on notice before she i
nterviewed 
Slay that Slay was terminated is belied by the wri
tten statement 
of Eddins 
(GC Exh
. 16), who was at the meeting with Pate and 
Slay and, indeed, by the written stat
ement of Pate 
(GC Exh
. 27), who Respondent did not call to testify about what ha
p-pened and why with r
espect to the termination of Slay. For the 
reasons specified below, the term
ination of Slay was based on a 
pretext. O
™Dell lost his credibi
lity for, among other reasons, 
testifying untruthfully about Slay
™s termination. 
The 
General 
Couns
el gives good reasons for not treating O
™Dell as a cred
i-ble witness. There are additional re
asons as set forth below. It 
was a 
ﬁnice touch
ﬂ when O
™Dell testified that the first time he 
reme
mbered dealing with Slay in any way was the issue of her 
falling as
leep, and he had to be 
ﬁreminded
ﬂ by one of Austal
™s counsel about his February 1 meeting with Slay when he 
threatened to fire her, interrogated her, and which meeting o
c-casioned his e
mail exchange with Browning and the posting of 
a notice 
(R. Exh. 4), to 
all employees referring to, inter alia, the 
passing out of T
-shirts. I will not credit the evidence of O
™Dell 
unless it is corroborated by a reliable witness or a reliable do
c-ument. 
 In my opinion
, Respondent violated the Act as alleged in 
paragraphs 12, 1
3 (which sets forth the rule but is not in and of 

itself an allegation of misconduct), and 14 of the co
mplaint, 
except to the extent noted below. To begin with, O
™Dell lied 
under oath when he concocted his testimony that when he met 
with Slay about her dis
trib
ution of union T
-shirts while she was 
working, Slay refused to sign the notification he showed her. 
Respondent did not call Slay
™s coordinator to explain why he 
met with Slay the day after O
™Dell met with Slay, and the coo
r-dinator told her he had somet
hing for her to sign which he 
guessed was a paper they forgot to have her sign at the meeting 

in O
™Dell
™s office the day before. 
The 
General Counsel
™s re-quest for an adverse inference against Respondent from Au
s-
tal
™s failure to call the coordinator who wou
ld reasonably be 
presumed to be favorably disposed toward it is granted. A
lso, 
Respondent did not call Pate, who O
™Dell testified he asked to 
listen, from just outside the room, to his meeting with Slay and, 

therefore, would have overheard O
™Dell giving Sl
ay Ge
neral 
Counsel
™s Exhibit 19 to sign and Slay refusing to sign the not
i-fication he showed her when he met with her about her distrib
u-tion of union T
-shirts while she was working. 
The 
General 
Counsel
™s request for an adverse inference against R
espondent 
based on Austal
™s failure to call Pate, who would reason
ably be 
assumed to be favorably disposed toward it is granted. With 

respect to 
the 
General Counsel
™s contention r
egarding the sele
c-tive and disp
arate application of the no
-solicitation/no
-distribution
 rule r
egarding supervisors Bradford and Jackson, as 
correctly pointed out by R
espondent on brief, it is well settled 
                                                                                              AUSTAL USA
, LLC
 397 that the no
-solicitation rules do not apply with equal force to 
the conduct of a supervisor, 
M.A.N. Truck & Bus Corp.
, su-pra.
30 The 
Genera
l Counsel is correct in his contention that the 
rule was applied selectively and disparately with r
espect to the 
named employees who were involved in the distr
ibution of 
Austal
™s union free T
-shirts while the employees were on the 
clock.
31 O™Dell
™s testimo
ny that he disciplined Godwin, which 
testimony is contradicted by Godwin, is yet another e
xample of 
O™Dell lying under oath. The fact that Austal did not call S
u-pervisor Hymel to clear up Godwin
™s test
imony that Hymel 
only spoke to him in passing raises qu
estions about whether the 
documented ve
rbal warning submitted by Austal with its one of 
its position statements 
(GC Exh
. 4), is a fabric
ation. Godwin 
was not aware of it. An adverse inference is wa
rranted against 
Respondent with respect to Austal
™s failure
 to call 
Supervisor 
Hymel as a witness. Not only was the rule a
pplied selectively 
and disparately but, in my opinion, the U
nion is correct in its 
objection that by implementing an employee handbook in N
o-vember 2007, which handbook contained Austal
™s first 
no-solicitation/no
-distribution rule, Austal e
ngaged in an effort to 
undermine the Union
™s efforts during the revived union ca
m-paign before the second election. O
™Dell is not a credible wi
t-ness. Notwithstanding, the many times O
™Dell
™s testimony is 
contrad
icted by other witnesses or doc
uments, including R
e-spondent
™s own evidence, Austal did not call witnesses to co
r-roborate O
™Dell with respect to material portions of its case. 
One is when R
espondent decided to put together an employee 
handbook and what was 
the true motive for the han
dbook. 
O™Dell
™s testimony that it had nothing to do the u
nion activity 
is not credited.
32 Austal did not call Spiegel to corroborate 
O™Dell
™s testimony that he instructed O
™Dell to create a new 
employee handbook prior to O
™Dell
™s first day of employment 
on March 3, 2007. 
The 
General Counsel
™s request for an a
d-verse inference against Respondent from Austal
™s failure to call 
Spiegel who reasonably would be assumed to be favorably 

disposed toward it is granted. Both 
the 
General Couns
el and the 
Union objected to the receipt of Respondent
™s Exhibit 18 which 
was sponsored by O
™Dell, and which is O
™Dell
™s draft of the 
30 That being the case, 
the 
General Counsel™s request for an adverse 
inference regarding Austal™s failure to call Jackson as a witness to 
testify about selling a CD in a work area during wor
king t
ime is denied. 
The same would apply with respect to Bradford™s solicitation of Wa
t-kins to purchase items for his daughter™s school fundraiser.
 31 The 
General Counsel™s request for an adverse inferences based on 
Respondent™s failure to produce its records t
o show that these emplo
y-ees clocked out from work prior to assisting in the distribution of Au
s-tal antiunion shirts or they received an occurrence for lea
ving work 
early is granted.
 32 The following testimony of O™Dell is not credited:
 Q.  . . . .
 Did the 
timing of the handbook being distributed to 
employees [in November 2007 after the March 21, 2007 Board 
decision set aside the first election and remanded the case for a 
second election] have anything to do with union activity?
 A.  I guess the question is, 
why would it?
 Q.  Okay.
 A.  No, I would have no reason to tie that
Šthose two toget
h-
er whatsoever. I was tasked in February of ‚07 to do a handbook 
and have it completed within 90 days. And I knew nothing about 
the union activity at that time. [Tr
. 681
.] employee handbook which was not the one distributed to e
m-ployees but has the date of March 30, 2007
, on the cover. To 
the 
extent that the date on the cover is meant to have any mea
n-ing with respect to the timing of the process, it is given no 
weight since O
™Dell sponsored the exhi
bit and it was not shown 
that anyone else, namely a reliable wi
tness, had anything to do 
with the
 dating of the document. 
 It is noted that the complaint does not specifically a
llege that 
Austal unlawfully promulgated and mai
ntained a no
-solicita
-tion/no
-distribution rule because of the upcoming second ele
c-tion. From a timing standpoint, the employee 
han
dbook, with 
Austal
™s first no
-solicitation/no
-distribution rule was distributed 
to employees in Nove
mber 2007, 8 months after the Board 
issued its March 21, 2007 decision (a) finding that Austal e
n-gaged in unlawful conduct which invalidated the first el
ection, 
and (b) r
emanding the matter for a second election. As noted 
above, the second election was held on April 9, 2008. In its 
objections filed after the second election the Union asserts that
  2. The Employer, through its agent(s), committed an 
unfair 
labor practice by implementing an employee han
d-book in N
ovember 2007 for the first time since the facility 
began operations. This institution of the employee han
d-book was virtually contemporaneous with the offers of r
e-instatement of discriminatees terminat
ed prior to the first 
election. This employee handbook was an effort to threa
t-en and intimidate employees, and rendered them u
nable to 
exercise free choice of a bargaining unit agent in the ele
c-tion.
  I agree with the Union that Austal™s adoption of the no
-solicitation/no
-distribution policy during the runup to the s
e-cond election, was unlawful and objectionable in that as the 
Board has recognized, even a facially valid no
-solicitation pol
i-cy is unlawful if it is adopted in order to interfere with the e
m-plo
yees™ right to self
-organization, 
Cannondale Corp.,
 supra. 
As noted above, the Union argues that the fact that a policy is 

newly adopted and announced during the critical period makes 
out a prima facie case of a violation, 
Harry M. Stevens Se
r-vices,
 supra,
 and that this is bolstered by the fact that the policy 
is accompanied by an announcement of the 
Company™s ant
i-union stance, and the fact that there is no evidence that there 
was actually any other existing pro
blem that the policy was 
designed to deal with
. When General Cou
nsel™s Exhibit 39, the 
February 1 e
-mails between O™Dell and Browning, is read in 
conjunction with Respondent™s Exhibit 4, O™Dell™s subs
equent 
notice to emplo
yees about employees handing out shirts, it 
would not be unreasonable to reach t
he co
nclusion that the 
motivation for this rule was the union campaign before the 
second election. The notice to employees 
(R. Exh. 4), briefly 
mentions in passing ﬁgirl scout coo
kies, little league candy, 
union issues, raffle tickets, etc.ﬂ The reference 
to ﬁgirl scout 
coo
kies 
. . .ﬂ occupies 1 of 18 lines of the notice. The 17 other 
lines refer to the union campaign. Austal selectively and di
s-parately enforced this rule by prohibiting union solicitation and 
distributions while permitting other solicitatio
ns and distrib
u-tion.
 Since it is not alleged in the complaint, I am not sp
ecifically 
finding that Austal
™s no
-solicitation/no
-distribution rule violates 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 398 the Act because it was promulgated and mai
ntained to interfere 
with the employees
™ right to self
-organi
ze rather than to mai
n-tain production and discipline.
33 Rather, I am finding that that 
Austal violated the Act by selectively and di
sparately enforcing 
its no
-solicitation/no
-distribution rule, and, thereby, unde
r-mined the validity of the rule with respect
 to the applic
ation of 
the rule to Slay.
 Austal violated the Act by unlawfully utilizing its no
-solicitation/no
-distribution to threaten Slay with term
ination. 
Interestingly, O
™Dell testified that he spoke with Godwin twice 
about distributing antiunion but
tons and at least one of these 
discussions occurred after he had spoke with Slay. Presumably
, this would have been after the notice to employees 
(R. Exh
. 4) was posted shortly after O
™Dell
™s discussion with Slay. Yet, 
O™Dell did not testify that he threate
ned Godwin with termin
a-tion or, indeed, terminated Godwin during the second discu
s-sion because he had already spoken to Godwin the first time 
and, as with Slay, he threatened Godwin with termination at the 

first meeting. As noted above, Respo
ndent
™s witnes
s Godwin 
testified that he did not have any disc
iplinary meetings with 
O™Dell over the fact that he, Godwin, had distributed ant
iunion 
buttons. O
™Dell was lying under oath.
 Austal violated the Act by unlawfully utilizing its no
-solici
-tation/no
-distributio
n policy to interrogate Slay about her union 
activities and the union activities of other employees.
 Austal is correct in its argument on brief that that the Board 
has long ruled that an employer
™s mere obse
rvation of open, 
public union activity on or near
 its property does not const
itute 
unlawful surveillance, 
Fred
™k Wallace & Son
, supra. Here
, Austal went beyond mere observation. Here
, O™Dell misu
sing 
the no
-solicitation/no
-distribution rule unlawfully threa
tened to 
fire Slay and unlawfully interrogated h
er not only about her 
union activity but the union activity of another employee. Du
r-
ing his meeting with Slay on February 1
, he told her that he had 
10 witnesses who said that she was passing out T
-shirts during 
working hours. As indicated in 
Flexsteel Ind
ustries, 
311 NLRB 
257 (1993)
:  The idea behind finding ﬁan impression of survei
l-lanceﬂ as a violation of Section 8(a)(1) of the Act is that 

employees should be free to participate in union organi
z-ing campaigns without the fear that members of manag
e-ment ar
e peering over their shoulders, taking note of who 
is involved in u
nion activities, and in what particular ways. 
We have never required 
. . . evidence that management a
c-tually saw or knew of an employee™s union activity for a 
fact, nor do we require eviden
ce that the employee inten
d-ed his involvement to be covert or that management is a
c-tively engaged in spying or surveillance. Rather an e
m-ployer creates an impression of surveillance by indicating 
that it is closely monitoring the degree of an employee™s 
33 A violation not alleged in the complaint may be found but this 
might occasion issues regarding whether the matter had been fully and 
fairly litigated, and whether the absence of a specific complaint alleg
a-tion precluded R
espondent from presenting exculpat
ory evidence or 
altering its conduct of the case to a
ddress this allegation. 
Champion 
International Corp.
, 339 NLRB 672 (2003)
. Any approach which might 
cause a delay in the res
olution of this proceeding should be avoided.
 union involvement. 
Emerson Electric Co.,
 287 NLRB 
1065 (1988)
.  It is one thing to observe. It is quite something else to unlawful 
threaten and unlawfully inte
rrogate an employee about her 
union activities and the activities of another employee, utilizing 
a rule that is selectively and disparately e
nforced, and as a part 
of that unlawful conduct tell the employee that you have 10 
witnesses to the fact she violated the disparately enforced rule. 
Nonetheless, I do not believe that Austal unlawfully gave Slay 
the impre
ssion that her union activities were under surveillance 
simply because she engaged in the conduct at issue totally out 
in the open at her workstation where any supervisor or ma
nager 
could see her. Accordingly, the allegation in 12(c) of the co
m-plain
t will be dismissed.
 Paragraph 16 of the complaint alleges that Respondent, on 
March 19 by Jeff O
™Dell and in about the last week of March 
2008 by Terry Crawley, impliedly threatened its e
mployees that 
it would not hire union su
pporters.
 The 
General Counse
l on brief contends that O
™Dell is not 
cred
ible; that Crawley was present for the meeting between 
Hudson and O
™Dell and Crawley was not sure if O
™Dell did not 
mention the word 
ﬁunion
ﬂ during the mee
ting; that O
™Dell told 
Hudson that based on what Hudson sa
id earlier in their conve
r-sation O
™Dell would not have hired him; that O
™Dell impliedly 
threatened Hudson that Respondent would not hire union su
p-porters; that a few days later, after Crawley overheard Hudson 
talking to some employees about the Union, Craw
ley told Hu
d-son
, ﬁ[Y]
ou know what Jeff O
™Dell said, you talk about the 
union and he wouldn
™t hire you, anyway
ﬂ; that during his test
i-mony Crawley did not deny Hudson
™s testimony; and that what 

Crawley did was answer
, ﬁNo, sir
,ﬂ to the follo
wing question of
 one of Austal
™s attorneys: 
ﬁ. . .
 you
™ve been accused in this 
matter of impliedly threatening an e
mployee that 
you
 would not 
hire a union supporter. You ever done that?
ﬂ The Union on brief argues that Crawley
™s purported recolle
c-tion of the meeting with H
udson and O
™Dell is laughably 
vague.
 Respondent on brief contends that Hudson
™s story makes no 
sense; that there would have been no reason for O
™Dell to say 
he would not have hired Hudson based on his response; that 
Crawley adamantly denied tel
ling Hudson
, ﬁYou know what 
Jeff O
™Dell said, you talk about the union and he wouldn
™t hire 
you anyway
ﬂ; and that even if Crawley made such a statement, 
Hudson admits that he knows of no one else who heard the 

comment.
 The Respondent violated that Act as alleged in pa
ragraph 16 
of the complaint. Hudson is a credible witness. His detailed 
testimony regarding his meeting with O
™Dell and his subs
e-quent conversation with Crawley is cre
dited. O
™Dell is not a 
credible witness. As noted above, Crawley
™s testimony about 
the O
™Dell/ Hudson meeting consists of (1) 
ﬁNo, sir
ﬂ he has 
never 
ﬁheard
 Jeff O
™Dell say 
. . . something like he would not 
hire Hudson 
if he gave
 the wrong answer about the union
ﬂ (Tr. 765), and (2) while he was in the 15
- to 20
-minute meeting with 
O™Dell and Hu
dson, he did not remember if O
™Dell mentioned 
the word union during his meeting with Hu
dson, and 
ﬁ[t]he 
only thing I remember of that meeting was that you cannot be a 
                                                            AUSTAL USA
, LLC
 399 supervisor if you
™ve been written up.
ﬂ (Id at 766
.) Regarding 
Hudson
™s testimony about wh
at Crawley said to him Crawley 
test
ified as follows:
  Q.  Now, let me just ask you flat out, you™ve been a
c-cused in this matter of impliedly threatening an employee 
that you would not hire a union supporter. You ever done 
that?
 A.  No, sir.
 Q.  Did you eve
r do that to Carl Hu
dson?
 A.  No, sir. [Tr
. 765
.]  Crawley did not specifically deny that at the outset of the mee
t-ing O™Dell asked Hudson if he thought Austal needed a union. 
Then Cra
wley got equivocal with his ﬁnever heardﬂ and ﬁif he 
[Hudson] gave the w
rong answer about the union.ﬂ The test
i-mony that Crawley was r
esponding to was that O™Dell said
, ﬁ[t]he answer that you gave me before, 
. . . to be honest with 
you, I wouldn™t hire you.ﬂ (
Tr. 246.) O™Dell did not say an
y-thing about ﬁif you give the wrong a
nswer
.ﬂ Then Crawley 
attempted to bail out by testifying that the only thing he r
e-membered about the 15
- to 20
-minute mee
ting was that you 
cannot be a supervisor if you™ve been written up. The problem 
with the attempted bailout is that Hudson went to the m
eeting 
to discuss the fact that he wanted Austal to give him 10 hours 

of pay he lost when his supervisor would not let him work and 

sent him home because he was on a prescription medication. As 
Hudson testified, he never di
scussed becoming a supervisor 
wit
h O™Dell. Even O™Dell did not claim that he and Hudson 
discussed b
ecoming a supervisor. With respect to what Crawley 
said to Hudson a few days later, as noted above, Crawley gave 

the follo
wing testimony:
  Q.  Now, let me just ask you flat out, you™ve been 
ac-cused in this matter of impliedly threatening an employee 
that 
you
 would not hire a union supporter. You ever done 
that?
 A.  No, sir.
 Q.  Did you ever do that to Carl Hu
dson?
 A.  No, sir. [Tr
. 765 with emphasis added
.]  As noted above, Hudson testified t
hat Crawley told him
, ﬁYou 
know what Jeff O™Dell said, you talk about the union and he 
wouldn™t hire you, anyway.ﬂ (
Tr. 248.) As co
rrectly pointed out 
by 
the 
General Counsel on brief, Crawley did not sp
ecifically 
deny the statement Hudson testified Crawley
 made about 
O™Dell, and, therefore, Hudson™s testimony is undisputed. 

Crawley™s testimony r
egarding the O™Dell/Hudson meeting was 
not credible. It was not only equivocal, but Crawley™s testim
o-ny about Hudson becoming a supervisor was not corrob
orated 
by ei
ther O™Dell or Hudson. I
ndeed
, it was refuted by Hudson. 
Hudson did not testify that Crawley subsequently told him that 

he, Crawley, would not hire him. Rather, Hudson test
ified that 
Crawley reminded him in the presence of other e
mployees, who 
may not have
 heard what Crawley said, what O™Dell said du
r-ing the O™Dell/Hudson March 19 meeting, thereby
Šas a s
u-pervisor
Šunlawfully repeating the implied threat. Austal vi
o-lated the Act as alleged in paragraph 16 of the co
mplaint.
34 Paragraph 18 of the complaint alle
ges that about March 19 
and 28, 2008, Respondent, by David Bliss and other superv
i-sors and agents
35 interrogated its emplo
yees about their support 
for or against the Union by soliciting employees to accept ant
i-union shirts.
 The 
General Counsel on brief con
tends that the undisputed 
evidence, Pettibone
™s testimony, is that 
Supervisor He
rbert 
passed out Austal antiunion T
-shirts to e
mployees; that contrary 
to 
Supervisor Clement
™s denial, Slay did see him pas
sing out 
Austal antiunion T
-shirts to employees; that
 contrary to the 
denials of 
Supervisors Lindley and Hall, Watkins did see Lin
d-ley and Hall passing out Austal antiunion T
-shirts to emplo
y-ees; that that the undisputed evidence, Watkins
™ testimony, is 
that 
Supervisor Mallard passed out Austal antiunion T
-shirts to 
employees; that that contrary to 
Supervisor Westmor
eland
™s denial, Hudson did see him passing out Austal antiunion T
-shirts to employees; that the testimony of Slay and Watkins that 
they saw supervisors wearing white hardhats distributing Austal 
antiunion T
-shirts to employees should be credited; that the 
testimony of Ga
twood that he saw supervisors wearing white 
hardhats with their name and supervisory position on the 
hardhat distributing Austal antiunion T
-shirts to employees 
should be credited; 
that the denial of Respondent
™s witnesses 
that any of the individuals who distributed Austal ant
iunion T
-shirts wore supervisory hardhats is equivocal; that Respon
d-
ent
™s distribution of the antiunion shirts co
nstituted  8(a)(1) 
coercion and a violation of 
the Act, 
A.
 O. Smith Aut
omotive 
Products Co.,
 315 NLRB 994 (1994) [
supervisors directly di
s-tributing paraphernalia opposing a union to employees effe
c-tively put employees in the position of having to accept or r
e-ject the 
employer
™s proffer and is a violati
on of Se
c.  8(a)(1)]; 
that there is also evidence of supervisors openly observing e
m-ployees receiving the Austal antiunion shirts in that Respon
d-ent
™s witness McNair testified that his supervisor walked 
through the 
LCS
 gate while he was passing out shirts 
to e
m-ployees and Respo
ndent
™s witness Epperson testified that two 
or three supervisors came through the 
LCS
 gate while she was 
passing out shirts to employees; and that the fact that these 

supervisors were able to observe whether employees took the 
Austal 
antiunion shirts was a violation of Se
ction 8(a)(1) of the 
Act.
 The Union on brief argues that direct distribution of ant
i-union shirts by supervisors has been recognized as coercive 

interrogation in that it requires an employee to accept or r
eject a 
shirt 
in a way that can be viewed by management as support or 
rejection of the antiunion pos
ition, 
Circuit City Stores,
 324 
34 In view of the above, the requ
est of 
the 
General Counsel to draw 
an adverse inference with respect to Crawley™s failure to deny what he 
told Hudson is denied.
 35 At the outset of the trial herein, 
counsel for 
the 
General Counsel 
was allowed to amend par
. 7(a) of the complaint to includ
e the follo
w-ing as supervisors and agents: 
Supervisor Yancy Allen, 
Supe
rvisor Tim 
Clements, 
Supervisor Clinton Hayes, and 
Coordinator Claudel Mack. 
Counsel for 
the 
General Counsel indicated that ﬁthere is evidence to be 
presented that these ind
ividuals wer
e individuals who were handing out 
T-shirts 
. . .
 as supervisors to employees.ﬂ (
Tr. 10
.)                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 400 NLRB 147 (1997); that Austal placed a great emph
asis, in the 
presentation of evidence, on the a
ssertion that it did not keep 
track of who 
accepted a shirt and who did not; that this factual 
assertion, whether or not it is true, is irrelevant, 
Circuit City 
Stores, 
supra at 147 
fn. 2; that since the Austal shirts were di
s-tributed at the gates employees were faced with making a 
choice whether t
o accept the Austal shirts; that neither Herbert 
nor Mallard testified to deny the te
stimony that they distributed 
the Austal ant
iunion shirts to employees; that the supervisors 
were recognizable by their white hardhats with their supervis
o-ry positions and
 names on them; and that this conduct was a 
violation of the Act under 
Circuit City Stores
, supra, and r
e-quires a new election.
 Respondent at page 49 of its brief co
ntends that:
  Austal management specifically forbade any supervisor from 

passing out shirts
. (O™Dell, 708
Œ709, Logan, 778; Hall, 790; 
Garl, 340; Hughen, 390; Connolly, 468
Œ469; Epperson, 365
Œ366.) To ensure that supervisors were not involved, O™Dell 
met with them on two separate occasions and forbade them 

from distributing shirts or even being i
n the area. (O™Dell, 
709.) Austal also posted a notice prior to making the shirts 
available to employees. (O™Dell, 710
Œ711); R 5
.) The notice 
notified employees that no supervisors would be involved in 

the distribution of shirts and that employees were fre
e to a
c-
cept or reject the shirts without fear of repr
isal.
  Respondent further contends that the fact that some s
upervisors 
on the afternoon shift did not have the opport
unity to see the 
notice
36 was of no moment because O™Dell met with superv
i-sors on two 
occasions to instruct them in person that no supe
r-visor was allowed on pain of discipline to be involved in the 

distri
buting Austal shirts; that the Austal shirts were distributed 
by volunteer hourly e
mployees as well as a group of non
-supervisory administ
rative employees; that there is no evidence 
that Austal kept track of who accepted an Austal shirt or that 

any employee reported such info
rmation to any supervisor or 
manager; that 
the 
General Counsel failed to establish supervis
o-ry participation; that no 
evidence was presented that Mallard 
possessed supervisory authority beyond a mere conclusory 
witness statement that he was a supervisor; that the burden of 
proving supervisory status rests on the party asserting it; that 

only Pett
ibone, who was a former em
ployee and union observer 
at the election, identified 
Supervisor Herbert as being a supe
r-visor who distributed Austal shirts, and so there is considerable 
reason to doubt the veracity of his testimony; that the mere 
possibility that a supervisor may have s
een shirts being distri
b-uted is not enough, 
Washington Fruit & Produce Co.
, 343 
NLRB 1215, 1259 (2004); that 
the 
General Counsel failed to 
meet his burden of establishing agency status on the part of the 

nonsupervisory employees involved in the distrib
utio
n of the 
Austal shirts; that even if the employees di
stributing the Austal 
T-shirts in March 2008 were superv
isors or agents of Austal, 
their conduct was lawful since there was no evidence of coe
r-
cion or monitoring of e
mployees, 
Philips Industries,
 295 NLR
B 36 The involved notice, which O™Dell testified that he would have 
given to his administr
ative assistant, Robertson, to post opens with ﬁTo 
all employees.ﬂ
 717, 733 (1989) (supervisor distributed company shirts and 

there was no evidence of coercion); 
Wm. T. Burnett & Co.
, 273 

NLRB 1084, 1092
Š1093 (1984) (supervisor did not monitor 
whether employees wore the procompany buttons he gave 
them);  and 
Daniel
 Cons
truction Co.
, 266 NLRB 1090, 1100 
(1983) (supervisors were not tracking e
mployee union views 
when they solicited employees to purchase procompany jac
k-ets); and that ﬁto establish an unlawful act, General Counsel 
must establish the individuals distributing 
T-shirts were mon
i-toring employee union sentiments (i.e.
, polling) or otherwise 
coercing e
mployees to accept shirts (in addition to establishing 
that they were supervisors or agents)ﬂ R
. Br.  62.
 Did O
™Dell meet with supervisors on two occasions and fo
r-bad
e supervisors from di
stributing shirts or even being in the 
area? On brief
, Austal cites the test
imony of O
™Dell to support 
this assertion. But O
™Dell has no credibility. Some of the test
i-mony elicited from the witnesses called by Austal su
pports 
Austal
™s position that at least some supervisors were told by 
O™Dell at a mee
ting (he claims there were two) that they were 
not allowed to pass out the Austal antiunion shirts to emplo
y-ees. But the supervisors called by Respondent
™s did not testify 
that they were a
lso told by O
™Dell that they could not even be 
in the area when the Austal shirts were distributed. Some of the 
testimony of Respondent
™s witnesses does not su
pport Austal
™s assertion that O
™Dell held two meetings with s
upervisors before 
the Austal antiuni
on shirts were distributed to tell the superv
i-sors that they could not di
stribute the Austal antiunion shirts to 
employees and they could not be in the area. And some of the 
testimony elicited from Respondent
™s witnesses about the a
l-leged two O
™Dell superv
isory meetings is at best equivocal. 
Connolly
™s attempt to corroborate O
™Dell
™s te
stimony falls 
short in that on cross
-examination she conceded that she was 
not present at the alleged meetings. O
™Dell also testified
, ﬁI would have given it to Nick [Roberts
on] to post
ﬂ (Tr. 711) 
referring to Respondent
™s Exhibit 5 which exhibit he sponsored 
and which purports to be a n
otice to all employees regarding 
the first distrib
ution of the Austal shirts. It appears that O
™Dell 
asserts that it was posted the day of the
 first distr
ibution of the 
Austal shirts. When asked by one of the a
ttorney
™s for Austal 
how many boards would things be posted on, O
™Dell test
ified 
that there were about 8 to 10 boards, and 
ﬁ[h]e
™d [Robertson] 
be able to tell you exactly.
ﬂ (Tr. 711.) On c
ross
-examination
, O™Dell testified that he did not know where Robertson posted 
the document about Austal
™s shirts that day, March 19, when 
the Austal antiunion shirts were distributed. Nonetheless, R
e-spondent did not call Robertson, who was an administrati
ve 
assistant to O
™Dell, as a witness. I draw an adverse inference 
against R
espondent from Austal
™s failure to call Robertson as a 
witness in that it is reasonably assumed that O
™Dell
™s admini
s-trative assistant in HR would be favorably disposed to Austal. I
 do not believe that administrative assistant Robertson is a b
y-stander employee. For some reason Austal did not further a
t-tempt to clear up questions su
rrounding the asserted posting of 
this document to e
mployees notwithstanding the fact that there 
was an 
obvious need to do just that. The te
stimony of O
™Dell, 
who is not credible, and a copy of the doc
ument 
(R. Exh
. 5), are 
the only evidence cited by Austal on brief to support the asse
r-tion that emplo
yees were notified on the first day of distribution 
                                                            AUSTAL USA
, LLC
 401 that n
o supervisors would be i
nvolved in the distribution of 
shirts; that employees were free to accept or reject the shirts 
without fear of reprisal; and that no records will be kept of who 
accepts or d
eclines a shirt.
37 I do not credit O
™Dell
™s equivocal 
testi
mony that Respondent
™s Exhibit 5 was posted. O
™Dell is 
not a cred
ible witness. Austal concedes that, even if such notice 
was pro
perly posted, those who worked on the afternoon shift 
(employees and superv
isors) would not have seen the notice 
before coming t
o work and being faced with making an un
a-voidable and open decision as to whether to accept or reject the 
Austal antiunion T
-shirt which was being handed out at the gate 
on their way into work.
38 At least one supervisor, Herbert, was not called to dispute 
a witness
™ testimony that he distributed Austal antiunion T
-shirts 
to employees. Another individual identified as a supe
rvisor, 
Mallard, by an employee, Watkins, was not called by Respon
d-ent to dispute her testimony that he distributed Austal shirts to 
emp
loyees.
39 The record does not demonstrate, without equiv
o-cation, that all supervisors were notified before the Austal ant
i-union shirts were distributed that they should not distribute 

them and they should not even be in the area. Regar
ding the 
latter, ther
e is evidence of record from Respondent
™s own wi
t-nesses that a number of supervisors were in the area when Au
s-tal
™s shirts were distributed. There is also evidence of re
cord, 
some of it challenged, that a number of supervisors were i
n-volved in distributing
 Austal antiunion shirts to emplo
yees. 
 The Board indicated in 
Circuit City Stores,
 supra at 147 that 
  Under established Board precedent, employers may 
make antiunion paraphernalia available to e
mployees at a 
central location, provided that superv
isors ar
e absent from 
the distribution process and there is no other coercive co
n-37 If an em
ployee of a company which engaged in unlawful co
nduct 
in the past, including unlawfully terminating a number of emplo
yees, 
reads a notice to employees that no records will be kept of who accepts 
or declines a shirt, it is reasonable to conclude that that e
mployee 
would wonder if just the opposite was true b
ecause the 
Company had 
acted unlawfully in the past. That being the case, that employee, reali
z-ing that there is a good chance that there will be a record, would be 
coerced. But it has not been unequivoca
lly established that this notice 
was actually posted before the first distribution. Moreover, as noted 
below (a) the wearing of the Austal antiunion shirt constitutes a perpe
t-ual record, and (b) any issue regarding whether Austal kept a record of 
who accep
ted or declined a shirt is irrelevant in that emplo
yees would 
be well aware of the fact that Austal had the potential to do so. 
Circuit 
City Stores
, supra at 147 
fn. 2.
 38 Or in the case of a supervisor, helping out with the distrib
ution or 
watching it. In
 view of the testimony of some of the supe
rvisors called 
by Respondent, I do not believe that it can be concluded that all supe
r-visors were notified at the two meetings O™Dell allegedly ind
icated that 
they should not be involved in the distribution or even
 be in the area. 
 39 The 
General Counsel requests adverse inferences in view of Au
s-tal™s failure to call Herbert and Mallard because they would reaso
nably 
be assumed to be favorably disposed toward Austal. It is not a
lleged 
that Mallard was a b
ystanding em
ployee. He did not testify to deny that 
he was handing out Austal™s antiunion T
-shirts to its emplo
yees at a 
gate as the employees either entered or exited Austal™s facility. An 
employee who apparently is in a position to know identified him as a 
superviso
r. An adverse inference is granted both with respect to Ma
l-lard and to admitted 
Supervisor Herbert.
 duct in connection with the distribution. 
Barton Nelson, 
Inc.
, 318 NLRB 712 (1995); 
Gonzales Packing Co.
, 304 
NLRB 805, 815 (1991). However, employers are preclu
d-ed from cr
eating situ
ations in which employees are forced 
to disclose their union sentiments. 
Lott™s Electric Co.
, 293 
NLRB 297, 303
Œ304 (1989), enfd. mem. 891 F.2d 281 
(3rd Cir. 1989). Thus, employers may not distribute ca
m-paign paraphernalia in a manner pressuring employees 
to 
make an observable choice that demonstrates their support 

for or rejection of the union. 
A.
 O. Smith Automotive 
Products Co.,
 315 NLRB 994 (1994). In 
A.
 O. Smith
, the 
Board found that by having its supervisors directly offer 

employees antiunion parapher
nalia, the employer effe
c-tively put employees in a position of having to accept or 

reject the employer™s proffer and thereby make an obser
v-able choice that would reveal something about their union 

sentiments.
  In 
foot
note 2 at 147 in its decision in 
Circui
t City Stores
, supra, 
the Board indicated ﬁwe find i
rrelevant any issue of whether the 
Employer actually kept track 
. . . . Employees would be well 
aware of the fact that the Employer had the potential to do so.ﬂ
 There is a vast difference in a union handi
ng out u
nion T
-shirts and an employer handing out antiunion T
-shirts. If the 
employee takes and wears a union shirt at work, it is t
otally 
voluntary. That employee has decided to voluntarily declare 

himself or herself in support of the involved union, notw
ith-standing any possible ramific
ations. In my opinion
, coercion is 
implicit when an employer puts an employee in the position 
that he or she has no choice but to reject or take and wear an 
antiunion shirt. An employer does not know whether an e
m-ployee who 
does not wear a union shirt will or will not support 
the union. But an employer can take a reading on an e
mployee 
who does not accept and wear an antiunion shirt when the e
m-ployer puts all of its employees in a position where they have to 
reject or accept 
and wear the ant
iunion shirt. When the union 
offers a shirt it is indicating that the union would like the e
m-ployee to voluntarily d
eclare his or her support for the union by 
wearing the shirt, and perhaps he or she would thereby infl
u-ence other employees 
to support the union. When an e
mployer 
offers an antiunion shirt in a situation where the employee has 
to reject it or accept and wear it, the employer, who pays the 
employee
™s wages and benefits, is letting the e
mployee know 
that the employee is expected 
to declare involuntarily either (a) 

by accepting and wearing the antiunion shirt, that he or she 

ostensibly does not support the union or (b) by rejecting the 
company shirt, that he or she does not support the company. 

Obviously
, an employee can accept and
 wear the antiunion shirt 
and still vote for the union. But just as the union hopes that an 
employee voluntarily wearing a union shirt will influence other 
employees to support the union, the employer would e
mployees 
even involuntarily wearing antiunion sh
irts to i
nfluence other 
employees not to su
pport the union. The union has no leverage 
over the employee. The employer has a great deal of leverage 
over the employee. The union ca
nnot, as a practical matter, 
cause an employee to involuntarily wear its shirt
. The possible 
denial of the o
pportunity to earn a living at Austal could easily, 
in and of itself
Šespecially where, as here, the employer prev
i-                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 402 ously engaged in unlawful conduct, including unlawfully te
r-minating a number of employees
Šcause an e
mployee, whe
n he 
believes that he has no choice, to involuntarily wear an ant
i-union shirt. It is almost meaningless for an employer to declare 
that they are not monitoring the situ
ation when the shirts are 
given out. The shirt is a walking billboard. The decl
aration, 
which is constant while it is worn, can be noted at any time. 
Indeed, the employer need only keep track of how many shirts 
were purchased and how many shirts it had on hand after the 

distr
ibution to have a preliminary indication (poll) of how many 
of its e
mployees would most likely (because, as indicated 
above, some employees may accept and wear the ant
iunion 
shirt and still vote for the union) support the union.
 O™Dell testified that 
Administrative 
Assistant Buckley and 
Sime were his observers for the Aust
al antiunion T
-shirt distr
i-bution. Also, O
™Dell testified that not one time did they come 
back and say a supervisor was there handing out shirts or even 

watching or looking at what was going on. O
™Dell is not a cre
d-ible witness. Other of Respondent
™s witne
sses testified that 
supervisors were in the area when Austal ant
iunion shirts were 
distributed. Employees test
ified that supervisors were handing 
out the shirts, employees named a number of superv
isors, and 
two of the named supervisors did not testify at t
he trial herein. 
The 
General Counsel
™s request that an adverse infe
rence be 
drawn against Respondent for failing to call 
Admini
strative 
Assistant Buckley to provide the names and duty positions, to 
the extent she knew this information, of the employees who
 passed out the antiunion shirts at the 
LCS
 gate is granted. Also, 
an adverse inference is drawn against Respondent for its failure 
to call 
Administrative 
Assistant Buckley to corroborate 
O™Dell
™s testimony that not one time did she come back and say 
a sup
ervisor was there handing out shirts or even watching or 
looking at what was going on. O
™Dell is not a credible witness.
 Bliss was not specifically named by any witness. Otherwise
, Austal violated the Act as alleged in paragraph 18 of the co
m-plaint.
 Paragr
aph 20 of the complaint alleges that Respondent, by 
Gary Logan, at its facility, (a) on or about late March 2008 or 
early April 2008, told e
mployees who were talking about the 
Union that they needed to pipe down on the union stuff, and (b) 
on or about the 
first week of April 2008, told employees who 
were talking about the Union to other employees that they 

should quit (changed below to delete 
ﬁquit
ﬂ and insert, in its 
place, 
ﬁpipe down
ﬂ).  The 
General Counsel on brief contends that the Board in its 
aforemen
tioned March 21, 2007 decision involving Austal 
found that Austal violated the Act when it instructed employees 

not to read or discuss union mat
erial during working time; that 
in accordance with this ruling Austal posted the 
notice to 
em-ployees at its faci
lity for 60 days starting on N
ovember 26, 
2007; that Austal did not intr
oduce any evidence that since the 
Board
™s March 21, 2007, decision Austal pu
blished a written 
rule or announced a verbal rule prohibi
ting all nonwork
-related 
talking; that evidence of 
record clearly demonstrates that n
u-merous employees talked about nonwork ma
tter while working; 
that Logan, by telling Hudson on two occ
asions to pipe down, 
prohibited Hudson from continuing to talk about the Union 
while Hudson was working; that neither one
 of these incidents 
involved the morning start up mee
ting; and that Logan did not 
prohibit all nonwork
-related talking, only talking about the 
Union.
 The Union on brief argues that Hudson
™s testimony on this 
matter was more credible than Logan
™s denial; an
d that Logan 
merely exhibited the common te
ndency to deny having done 
something unlawful, and his denial should be rejected as a ma
t-ter of credibility.
 Respondent on brief contends that c
oordinator Logan was a 
longtime member of the Union; that it would ha
ve been surpri
s-ing, therefore, if he bore any animosity toward the 
Union; that 
Logan denied the allegations; and that on the one hand, no one 
was called to co
rroborate Hudson
™s testimony, and, on the other 
hand, even if the allegations could establish a vi
olation, the 
alleged co
nduct would not support a new election in that it is 
undi
sputed that Logan
™s alleged statements were directed only 
to Hudson and there is no evidence that these statements were 

ever communicated to any other employee
.40 Logan was not
 taking an antiunion or a procompany stance. 
What he was doing was trying to keep Hudson out of trouble 
when he said pipe down. Contrary to (b) of paragraph 20 of the 
complaint, there is no evidence of record that Logan told an
y-one who was talking about th
e Union to other emplo
yees that 
they should quit. True to his union background,
41 Logan was 
warning Hudson that management was aware of Hudson
™s un-ion a
ctivities, they were talking about him, they were not happy 
with him, and he should pipe down a little b
it (Hudson
™s own 
words). In his attempt to co
nvey the gravity of the situation to 
Hudson, Logan said
, ﬁ[Y]
ou™re trying to get me run out of 
here
ﬂ (Tr. 250) when Hudson tried to pin him down on who 
was saying that he, Hudson, was causing chaos. To no avail 
to 

its cause, Respondent is correct in its contention on brief that it 
would be surprising that Logan bore any animo
sity toward the 
Union. Ho
wever, taking into consideration (1) what Logan said, 
namely pipe down about the Union
; (2) an environment where 
Austal was unlawfully prohibiting emplo
yees from discussing 
the Union while they were working even though Austal did not 

implement a policy either verbally or in writing prohibiting the 
discussion of other no
nwork
-related subjects
; (3) the fact that 
Logan wa
s a coordinator over supe
rvisors at the time and it is 
reasonable to conclude that an e
mployee would treat what he 
was saying as coming from Austal
; and (4) Logan
™s intent or 
motiv
ation is not relevant, a finding that Austal violated the Act 
through Logan 
when he told Hu
dson two times to pipe down is 
warranted. I find Hudson to be a credible witness. Hudson
™s 40 It is noted that on cross
-examination one of Respondent™s atto
r-neys elicited testimony, apparently to show that the violation was not 
disseminated, from 
Hudson that no one other than he and Logan was 
pr
esent during their first conversation. Also, it appears that Hudson was 
alone when Logan approached him by the toolboxes for the second 

ﬁpipe downﬂ conve
rsation. That being the case, it is not clear who coul
d 
have been called to corroborate Hudson. Nonetheless, Respondent 
makes its lack of corroboration argument while at the same time arg
u-
ing that no one other than Hudson and Logan were involved so the 
election should not be set aside.
 41 Logan was in Local 4
41 from September 9, 1990
, to Dece
mber 6, 
1996
, when he was laid off at Litton. Logan was not a member of the 
Union when he worked for Austal.
                                                             AUSTAL USA
, LLC
 403 very specific testimony is credited. Logan
™s general denial is 
not credited. Logan did not specifically deny Hudson
™s test
i-mony.
 Austal violated the A
ct as alleged in paragraph 20 of the 
complaint, with the modification of 20(b) to r
eplace the word 
ﬁquit
ﬂ with 
ﬁpipe down.
ﬂ Paragraph 21 of the complaint alleges that about the first 
week of April 2008, Respondent, by its newsletter promu
lgated 
and since t
hen has maintained a rule that 
ﬁ[e]mployees have the 
right to speak their mind, no matter whether you
™re for or 
against the union. Just make sure you are doing so during no
n-working time rather than when you
™re performing your job 
duties
.ﬂ The 
General Couns
el on brief contends that as in 
Austal 
USA, LL
C, 349 NLRB 561 (2007)
, Austal di
scriminatorily 
restricted e
mployees from discussing the 
union and violated 
Section 8(a)(1) of the Act when Austal published the newsletter 

limi
ting talking about the Union to no
nworking time.
 The Union on brief argues that on page 3 of the new
sletter it 
sent to employees just before the election on April 9 Austal 
indisputably promulgated a rule which, as here pert
inent, reads
, ﬁEmployees have the right to speak their mind, no mat
ter 
whether you
™re for or against the union. Just make sure you are 
doing so during nonworking time rather than when you
™re pe
r-forming  your job duties
ﬂ; that the ban on discussion of the 
union, while working, was in marked contrast to the e
xisting 
practic
e with regard to discussion of other to
pics; that there was 
no written or unwritten rule that prohibited talking about other 

subjects while working; that many witnesses testified that tal
k-ing about all manner of things while working was quite co
m-mon, and i
t was a
ccepted so long as the work got done; that 
supervisors participated in such co
nversations; that there is no 
evidence of anyone being di
sciplined for talking, so long at 
they
™re working too; that there is only evidence of pe
ople being 
disciplined for
 tal
king instead of working, which is different; 
and that by imposing a rule against talking about this one su
b-ject, Austal blatantly violated its employee Section 7 rights, and 
interfered with the fairness of the election, 
Sam
™s Club
, 349 
NLRB 1007, 1009 
(2007) (unlawful to impose no
-talking
-about
-union rule while there is no rule against talking about 
other su
bjects).
 Respondent on brief contends that 
the 
General Counsel
™s own witness, Hudson, confirmed that supervisors counsel e
m-ployees to refrain from t
alking about any subject when wor
k-ing; that Hudson testified that plenty of times he was told by a 
superv
isor that he was not to talk about topics that did not relate 
to work, other than union matters; that Hudson later testified 
ﬁthat the 
‚no talking
™ rul
e was not enforced, but gave no exa
m-ples of when any specific supervisor was aware this was true, 
other than when supervisors themselves engaged in the beha
v-ior
ﬂ (R. 15); that later Hudson testified that supervisors were 
aware of individuals talking about 
nonwork
-related matters but 
identified no one; that e
mployees have been disciplined for 
being nonproductive and for talking i
nstead of working, no 
matter the subject; that the newsletter was consi
stent with past 
practice and demonstrates that Austal was co
ncerned only that 
employees do their jobs when working, particularly due to the 
LCS
 launch schedule; and that Austal required only that e
m-ployees refrain from soliciting when wor
king.
 Its last contention speaks to Austal
™s true intent. Not all di
s-cussions 
about the Union between employees would i
nvolve 
solicitation. But Austal wanted to preclude any chance of s
o-licitation while employees were working and it wanted to limit, 
as much as possible, any discu
ssion among employees about 
the Union while they were 
working. It appears that Austal d
e-cided that the best way to do that is to prohibit all communic
a-tions about the Union while the employees are working.  Ge
n-erally, employees are allowed to and have di
scussed a broad 
range of topics unless and until it inte
rferes with their work. 
Supervisors, i.e.
, Steel and others, engage in discu
ssions with 
employees regarding nonwork
-related topics during working 
time. Hudson testified that superv
isors talk about nonwork
-related topics during worktime all the time. As poi
nted out by 

the Union, employees are only disciplined if the discussion of 
the nonwork
-related topics interferes with their work perfo
r-mance. Austal did not call a single manager or supervisor to 
testify, and it did not introduce a single document to demo
n-strate, that Austal has a written or verbal rule which has been 
dissem
inated to its employees prohibiting the discussion of all 
nonwork
-related topics when employees are working.
42 Re-spondent has not shown that any employee has been disciplined 

for tal
king
 about any nonwork
-related topic when it did not 
negatively impact his production or the production of ot
hers. 
As pointed out by the Union, by imposing a rule against talking 
about this one subject, Austal blatantly violated its e
mployee 
Section 7 rights, 
and interfered with the fai
rness of the election, 
Sam™s Club
, 349 NLRB 1007, 1009 (2007).
 Austal violated the Act as alleged in paragraph 21 of the 
complaint.
 Paragraphs 22 and 23 of the complaint allege that on March 
25, 2008, Respondent terminated employ
ee Carolyn Slay b
e-cause she assisted the Union and engaged in concerted activ
i-ties, and to discourage employees from engaging in these acti
v-ities.
 The 
General Counsel on brief contends that, as found above, 
Slay was unlawfully interr
ogated and threatened b
y O™Dell 
when she brought 
union T
-shirts to work to give to emplo
yees; 
that on March 24 the Union significantly increased its organi
z-ing e
fforts by going to employees
™ homes and talking to them 
about the Union; that on the morning of March 25 the 
union 
han
dbilled at Austal
™s gate with the assistance of over 48 o
r-ganizers; that it was no coincidence that when Slay arrived at 
her work area on March 25, her welding machine was sab
o-taged; that Slay did not fall asleep while she was working with 
Mixon and no one
 told her that she was accused of sleeping on 
the job until the end of the day; that Pate te
rminated Slay before 
even asking Slay for her side of the story; that Tindle and 
Richerson
™s te
stimony is replete with contradictions of each 
other and lies; that A
ustal did not call Perciavalle to corroborate 
O™Dell
™s test
imony that a couple of months before Slay was 
42 The 
General Counsel™s request that an adverse inference be drawn 
against Respondent based on its failure to pr
oduce a copy of a wri
tten 
work rule notifying all employees that all nonwork
-related talking was 
prohibited is granted.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 404 terminated Pe
rciavalle told him to terminate any employee 
caught sleeping on the job
43; that O
™Dell
™s testimony is not 
rel
iable or believable; that the
re is no evidence that this alleged 
new work rule regarding terminating an employee caught slee
p-ing was disseminated to supervisors, managers, HR personnel, 
and/or employees; that there is no showing that this alleged 

new work rule was posted on bulletin b
oards; that this alleged 
new work never existed; and that Slay would not have been 
terminated but for her pr
otected conduct.
 The Union on brief argues that Slay was an active and open 
union supporter; that, as admitted by O
™Dell, Austal knew of 
her prounio
n stance and activity; that Slay was terminated b
e-cause she was an active union supporter; that one of her fo
rmer 
Austal supervisors, Steele, testified that O
™Dell was loo
king for 
some way to get rid of Slay; that Austal did not conduct a good
-faith invest
igation of the alleged sleeping on the job inc
ident; 
that on February 1 O
™Dell unlawfully threatened and interr
o-gated Slay when she brought union T
-shirts to work to pass out 
to employees; that in March 2008 Austal 
Supervisor Jackson, 
who did not testify a
t the trial herein, told Slay that manag
e-ment was after her and he was trying to save her; that Slay did 
not sleep on the job; that if Slay had been sleeping, it would 
have been a safety issue of the type that should have been dealt 
with immediately in ord
er to avoid a dangerous situation; that 
the people who testified that she was sleeping did not testify 
that they tried to wake her up; that the re
asonable inference is 
that they knew that Slay was not sleeping for if they believed 
that she was sleeping, th
ey would have woken her up; that r
e-markably, in deciding to terminate Slay, Austal did not even 
ask Slay or the person she was working with, Mixon, what 
evidence they could provide; that Slay
™s te
stimony that she was 
terminated even before being asked what
 happened is corrob
o-rated by the written stat
ements of Eddins and Pate; that this was 
a sham investigation designed to reach a predetermined concl
u-sion; that the reality was that this was a handy way to fire high
-profile union supporter Slay; that in its A
pril 21, 2008 pos
ition 
statement to the Board Austal did not claim that there had been 
any new get tough policy about sleeping on the job; and that the 
alleged new policy was not published to anyone other that a
l-legedly to O
™Dell.
 Respondent on brief conte
nds that with respect to the term
i-nation of Slay, O
™Dell was particularly cautious because Slay 
was an open and 
ﬁheavy
ﬂ union supporter and he knew there 
would be 
ﬁrepercussions
ﬂ if action was taken; that Pate inte
r-viewed Slay
44; that 
the 
General Counsel
™s and the Union
™s fai
lure to call Mixon warrants an adverse inference since it is 
reason
ably assumed that Mixon would be favorably disposed to 
43 In this regard, 
the 
General Counsel™s request for an adverse infe
r-ence in that Austal failed to call Perciavalle, who would reasonabl
y be 
assumed to be favorably disposed toward Austal, is granted.
 44 Pate was not called by Respondent to clear up a number of que
s-tions. 
The 
General Counsel requests an adverse inference r
egarding, 
among other things, her failure to testify to deny that sh
e told Slay that 
she was term
inated before she asked Slay for her side of the story. Both 
Pate™s written statement, GC Exh
. 27, and Eddins™ stat
ement, GC Exh
. 16 indicate that Pate terminated Slay before was asked what ha
ppened. 
In these circumstances, the
re is no purpose for an adverse inference. 
O™Dell is not a credible witness.  
 the 
General Counsel
™s position as a settled doctrine of law, 
Ba
ttle Creek Health System
, 341 NLRB 882, 884 (2004)
45; that 
Steel had no involvement in Slay
™s di
scharge; that Austal
™s good
-faith belief prevails even if it was mistaken; and that 
  Vice President of Operations Craig Perciavalle had i
nstructed 
O™Dell weeks before Slay™s termination that 
Austal could not 
to
lerate employees sleeping on the job any longer
, hardly a 
surprise considering that the launch deadline was looming 
(O™Dell, 699
Œ700). 
O™Dell further testified, without contr
a-diction, that a notice was posted to so inform employees. 
(O™Dell, 748)
 [R. 42 wi
th emphasis added
.]   From start to finish
, Slay
™s termination is based on a fabric
a-tion. The termination is a pretext. The start is the set up which 
is testified about by 
Supervisor Steel. The testimony about 
management
™s intent is not denied by 
Superviso
r Jackson in 
that he was not called as a witness by Austal. The finish is Au
s-tal
™s attorneys on brief palming off a further fabrication in Au
s-tal
™s attempt to ju
stify its unlawful conduct towards Slay.
 The following is 
Transcript  748:
  and repost things? 
That doesn™t make sense. [
46] Q.  BY MS. WALKER
: You testified about a verbal co
n-versation between yourself and Mr. Percervelli regarding 
an employee sleeping at Austal. Do you recall that test
i-mony?
 A.  Yes.
 Q.  Who all was at that meeting?
 A.  Just Craig
 and I.
 Q.  When did it occur?
 A.  I don™t remember.
 Q.  Let me point you to what™s been marked Respon
d-ent™s Exhibit 19. I believe you testified that you posted, or 
had someone post, this document on the bulletin boards at 
Austal. Is that co
rrect?
 45 In the case Respondent cites the individual was a union steward. 
Here, Mixon was a bystander employee. Bystander employees are not 
presumed to be favorably disposed toward an
y party and no adverse 
inference is drawn against a party for not calling a bystander e
mployee. 
Torbitt & Castleman, Inc.
, 320 NLRB 907, 910 fn. 6 (1996)
, affd. on 
point 123 F
.3d. 899, 907 (6th Cir. 1997)
. Respondent could have called 
Mixon as a wi
tness. I
t is noted that shortly after Slay™s termination, 
O™Dell signed a termination document for Mixon for sleeping. 
The 
General Counsel has not requested an a
dverse inference regarding Pate 
to the extent she should have been called by Austal to clear up the 
que
stion of whether she acted on her own in terminating Slay in view 
of O™Dell™s te
stimony that she was not on notice that Slay was being 
terminated before she, Pate, met with Slay. If O™Dell did not tell her to 
terminate Slay before she met with Slay, then t
he que
stion is on what 
basis was she proceeding. There is no evidence of record that she met 
with Har
tley. O™Dell testified that he would not have proceeded on the 
basis of Tindle™s and Ric
herson™s observation alone. There would have 
been a lot of question
s to resolve with Pate. Austal choose not to call 
her to resolve them. Since it is reasonable to assume that Pate is favor
a-bly disposed to Austal, an a
dverse inference, namely that she would not 
have corroborated O™Dell, is warranted with respect to Austal
™s failure 
to call her. 
 46 This is a reference by O™Dell to the failure to post a notice for the 
handing out of ant
iunion buttons like R
. Exh
. 4, which as noted above, 
referred to handing out shirts du
ring worktime and in working areas.
                                                                                                                        AUSTAL USA
, LLC
 405 A.  Yes.
 Q.  And were notices posted on the bulletin board b
e-cause that was the primary and best way to co
mmunicate 
with the hourly employees at Austal?
 A.  Yes. Sometimes letters went to their houses.
 MS. WALKER
: Your Honor, if we could just take a m
i-nute, please
? JUDGE 
WEST
: Off the record.
 MS WALKER
:  Thank you.
 (Off the record.)
 Q.  BY MS. WALKER
: Mr. O™Dell, you testified earlier 
that you sent a Ms. Buckley to be present at the T
-shirt 
[The que
stion continues on 
Tr. 749
.]  As noted above, the following notice 
(R. Exh
. 19) was pos
t-ed, on Austal letterhead:
  DATE:
 September 25, 2007
 TO:
  All Austal Employees
 FROM:
 Jeff O™Dell, Human Resources Director
 RE:
  National Labor Relations Act
 _________________________________________________
  It has come to my attention 
that a supervisor asked an 
employee to remove stickers or writing from their hard hat 
or they could be disciplined. I further understand that the 
hard hat contained a pro
-union sticker. Please understand 
that Austal repudiates this action and wants you to 
know 

that the National Labor Relations Act gives all e
mployees 
the right to self
-organization, to form, join, or a
ssist labor 
organizations, to bargain as a group of [sic] through a re
p-resentative of your own choosing, and to engage in other 

protected conc
erted activities for collective bargaining or 
other mutual aid or protection. The National Labor Rel
a-tions Act also gives you the right to refrain from such a
c-tivities. Austal values free speech rights of all employees 

(whether for or against the union) an
d wants you to know 
that employees may wear stickers on their hats if they so 
choose (whether the message is for or against the union). 
Austal reaffirms its commitment to respecting employee 
rights under the National Labor Relations Act and will not 
interf
ere with those rights.
 Hopefully, this will clear up any confusion and you are 
encouraged to speak to your supervisor if you have any 
questions.
  As can be seen, the notice referred to on page 748 of the 
transcript in this case has nothing to do with a not
ice to inform 
employees that 
ﬁAustal could not tolerate employees sleeping 
on the job any longer
ﬂ or even 
ﬁthat the launch dea
dline was 
looming.
ﬂ This is not an innocent mistake in that R
espondent
™s Exhibit 19 is exactly that; it is Respondent
™s own exhibi
t. It is 
not an exhibit of 
the 
General Counsel or the Union. In my opi
n-ion, this amounts to an intentional material misrepr
esentation of 
the record. This is not slanting. This is not an omission. This is 
referring to something that has not been shown to ex
ist. It hig
h-lights the approach taken in this proceeding, and it highlights 
Austal
™s realization regarding the ramifications of the nonexis
t-ence of such a notice. 
 With respect to Slay
™s termination, one expects minor inco
n-sistencies in the testimony or st
atements of two witnesses to the 

same event. As noted above and below, Tindle
™s and Riche
r-son
™s renditions have some major inco
nsistencies.
 Before getting into the specifics of March 25, it is helpful for 
an understanding of what occurred to go back to for
mer Austal 
Supervisor Steele
™s testimony. As noted above, I find Steele to 
be a credible witness. Steele testified that he and others atten
d-ed a meeting in the produ
ction room around Thanksgiving 2007 
with O
™Dell and his assistant, Pate; and that O
™Dell to
ld them 
ﬁthat he wanted to know if we would
Šif we heard of any of the 
people on the floors talking about the u
nion
 . . .
 and that if we 
knew of anyone that was in favor of the union and they were 
talking about it, to let him know immediately.
ﬂ (Tr. 70.)47 Steele also testified that on other occ
asions O
™Dell (a) asked 
him, as here pertinent, to keep his eyes on Slay
; (b) told him 
that if Slay was not at her jobsite when the bell rang, he wanted 
Slay written up
; and (c) told him, after he wrote Slay up
Ševen 
though she had a valid e
xcuse, that
  Claudel [Mack] got rid of the writeup and that what he was 

doing was setting Ms. Carolyn up for
Šhe didn™t care about 
the writeups. What he was wanting to make it look like Ms. 
Carolyn was having a problem with was author
ity. And with 
him moving her from the welding division to the electrical d
i-
vision, to my crew, and then moving me from
Šmoving her 
from my crew to another crew, it™s making her look like she 

can™t deal with a
uthority.
 And he was setting her up by getting he
r to move 
crews instead of having her written up for not sho
wing up 
for something petty. He was just making it look like she 

couldn™t get
Šshe couldn™t work with her management. 
[Tr
. 79.]  The 
General Counsel requests an adverse inference against 
Respondent
 in that 
Coordinator Mack was not called by Austal 
to deny the e
xistence or explain what he did with the two write
-ups Steele gave him for Slay and why they were not given to 
her. The request is granted. The fact that Mack was not called 
by Respondent lend
s further credence to Steele™s testimony. 
Slay was moved to Di
lley™s crew just after this. 
 In January or February 2008 when Steele wrote up 16 e
m-ployees for being at the timeclock early, O
™Dell told him
  Chad we don™t want to fire everybody at Austal; we 
[are] rea
l-
ly only trying to get the people who™s pushing for the u
nion. 
  And that™s when they was like, look Chad, it™s the u
n-ion situation we™re after. 
. . . We don™t want to write ev
e-rybody up. We just want to attack the ones that are going 

for the unio
n. 
. . .
 . . . .
 47 The 
General Cou
nsel™s request for an adverse inference regar
ding 
the failure of Pate to testify and deny that O™Dell told superv
isors to let 
him know which employees were talking about the Union is granted. 
Also, 
the 
General Counsel™s request for an adverse inference r
egarding 
O™Dell™s failure to deny (a) that when he told the supervisors to report 

to him if they knew anyone who was in favor of the Union and talking 
about it, and (b) that Steele r
eported to him that Simon was talking 
about the Union is granted.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 406 He named about five people. He named Ms. Carolyn 
Slay. 
. . . I think he named four. I™m not quite sure. 
. . . [Tr
. 81 and 82
.]  The 
General Counsel requests an adverse inference against 
Respondent based on O™Dell™s failure to deny he met w
ith 
Steele regarding some writeups prepared by Steele for emplo
y-ees who were lining up at the timeclock early and telling Steele 
that he did not want to fire ever
ybody; just the people pushing 
for the Union. O™Dell, who is not a credible witness, did not 
specifically deny this testimony of Steel. 
The 
General Cou
n-sel™s request for this adverse i
nference against Respondent is 
granted.
 As noted above, on or about March 10, 2008, Slay  got sick 
and she had to leave work early to go to the doctor. Supe
rvisor 
Jac
kson told her that if she left early she was to make sure that 
she brought an excuse back because they were after her and he 
was just trying to save her. Also when Slay had to leave early 

one day to pick her little girl up from school, Jackson again told 
her to make sure you bring me an excuse because they are after 
you and I
™m just trying to save you. As noted above, 
Supervisor 
Jackson was not called by Respondent to deny saying this, 
the 
General Counsel
™s requests for adverse inferences against R
e-spondent
 based on Austal
™s failure to call Jac
kson to deny this 
testimony are granted, and it is concluded that Austal violated 

the Act by Jackson
™s statements.
 With respect to the inconsistencies between Tindle and 
Richerson, it is noted that Tindle, on the one h
and, testified that 
that on March 25 he was going to block 14 to check on two of 
his workers, he climbed down a ladder, and he saw an emplo
y-ee sitting on what he a
ssumed to be a 
5-gallon bucket; that it 
could have been about 1:30 p.m.; that the ind
ividual 
on sitting 
the bucket had 
ﬁtheir face on their hand, with the elbow on the 
kneeﬂ (tra
nscript page 514); that he ﬁnoticed that there was 
the head bobbing, 
. . . . [s]he was sleeping
ﬂ (Ibid
, with emph
a-sis added); that he watched for a few minutes and he knel
t down to see if he could see her face; that he could not see her 

face, and she had a hoddie on; that she did not respond to him 

kneeling down and looking at her face; that while he could not 
see her face when he knelt down, it did not follow that she 
migh
t not have been able to see his face because 
ﬁshe would 
have been able to see my face because mine wasn
™tŠhers was 
partially covered with the hoodie (sweatshirt hood) on. 
. . .
 She 
had a hoodie on, see, and I couldn
™tŠI mean, I couldn
™t tell 
you what she l
ooked like
ﬂ (Id. at 516); 
that he knelt down to tell 
if her eyes were closed or not and he could not tell
; and that 
he 
then ﬁwatched for
ŠI™m not sure how much longer it was, but 
then another s
upervisor [Richerson] came up and asked me 
what was going on wit
h that, and I said, [i]t looks like they™re 
slee
pingﬂ
 (Id. at 516 and 517 with emphasis added); that a few 
minutes later, after he spoke with Hartley, he left the area to 
talk to his foreman to find out who the involved electrical 
foreman was; that 
when he
 left he believed that Richerson was 
still there
; that he found out it was Mack; 
that he did not know 
the employee™s name so he went back to the block and the pe
r-son was up and walking, ﬁ[s]he had her hoodie off, so
Šhad 
the hard hat back on. And then when 
I came back out, I saw the 
badge on the board. I got her name, and I took it to Claudel 
Mackﬂ 
(Id. at 521 and 522 with emph
asis added); that there is a 
requirement that when one is on a ship one has to wear a 
hardhat; that Slay was r
equired to wear a hardh
at in the area she 
was working in on March 25; that 
he could not see Slay™s hard 
hat the first time, ﬁshe could have had the hoodie pulled over 
the hard hat 
. . .
ﬂ (Tr. 522 with emphasis added)
 and ﬁ[s]o I 
wouldn™t want to say that she didn™t have it on. I
 couldn™t see it 
the first time.ﬂ
 (Tr. 523, with emph
asis added)
; that he knelt 
down to see if he could see her face; that he did not make any 

effort to move her to see if he could see her face; that 
ﬁI actua
l-ly wasn
™t watching them sleep the whole time. I
 was trying to 
determine whether or not she was sleeping. Once I dete
rmined 
that I thought she was asleep, then I went to get her for
e-man/supervisor, so that he could take care of the situation
ﬂ (Id. 
at 534); that 
he watched Slay for 3 to 5 minutes, then h
e knelt 
down to try to see her face for a
nother minute, and then he 
continued to watch Slay for 1 to 1.5 mi
nutes with Richerson
; that he knew that the e
mployee who was sleeping was in the 
electrical department because the guy si
tting there with her had 
a green hat on and green is the electrical depar
tment; that when 
he saw Slay later she was wearing a green hardhat; and that 
some of the employees wear their hardhats backwards so the 
brim is toward their back.
 Richerson, on the other hand, testified that 
whe
n he climbed 
down the ladder into block 14
 he saw Slay sitting on a bucket 
slee
ping; that 
ﬁChris [Tindle] was right ahead of me
, and he 
saw her, and then we walked over to see and looked at her a 
couple of minutes, and I bent over, looked her in her eyes, 
and 
she was sleeping
ﬂ (Tr. 555 with e
mphasis added); that 
ﬁ[s]he 
was sitting on a bucket, had 
her arms crossed, had her head 
down, had a hood over her hard hat
ﬂ (Id. at 556 with emphasis 
added); that her head was not moving in any way; that 
he did 
not see 
her head bobbing up and down
; that 
he ﬁnear about got 
on my knees. I bent all the way over. I could see her eyes
. She 
had a set of, I b
elieve, prescription safety glasses on, and 
her 
eyes were
 closed
ﬂ (Ibid. with emph
asis added); that he was 
about 2 feet f
rom her; that she did not react in any way to him, 
and she did not say anything to him; that he asked Tindle what 
he wanted to do and Tindle said, 
ﬁ[W]
e™ll watch her a few 
minutes
ﬂ (Id. at 557); that they watched her for 5 or 6 minutes 
and then Tindle said
 he was going to speak to his supervisor 
and he told Tindle that he was going to speak to his supervisor; 

that 
ﬁwe went up
Šwent back up top to check her employee ID 
badge
 [,which was on the board b
efore you go down in the 
tank,] to make sure who she is. I 
had no idea who she was. And 
we got her name and all off her ID badge
ﬂ (Ibid. with emphasis 
added); that 
Tindle went down the ladder into the hold right 
ahead of him, we hit the deck about the same time; that he and 
Tindle together got the information off 
Slay™s badge b
efore he 
went to his supervisor
; that 
he wrote her name down and he 
believed that Tindle did the same
; that they then went to their 
supervisors; that when he looked into Slay
™s face Ti
ndle was 
standing right beside him; 
that Tindle was lookin
g at him when 
he was looking at Slay
; that he looked at Slay
™s face just 
enough to tell that she had her eyes closed; that when he got up 

he asked Tindle what they should do; that 
he told Tindle that 
her eyes were closed
; and that Tindle then said
, ﬁ[w]ell
, we
™ll  AUSTAL USA
, LLC
 407 watch her for a minute or two. And then he said, you go talk to 
your supervisor and I
™ll go talk to mine
ﬂ (Tr. 564).  As can be seen, the testimony of Tindle and Riche
rson differ 
with respect to whether they both went into block 14 at the 
same time
, whether Slay was wearing a hardhat when they 

allegedly saw her sleeping [First, Tindle testified that he did not 
want to say Slay was not wearing a hardhat when he saw her 
the first time because he could not see it.
48 Then
, Respondent 
called Richerson, w
ho testified that Slay had her hoodie over 
her hardhat. (Slay testified that she was wearing her hardhat 
over her hoodie. Her testimony is cre
dited)], whether her head 
was bobbing, whether it was Tindle
, or Ric
herson 
,or both who 
knelt down or almost knelt
 down, whether Slay
™s eyes were 
closed, whether they discussed whether Slay
™s eyes were 
closed, whether they left block 14 together, and whether Tindle 
first noted the name of the employee when he first left block 14 
with Richerson, which would have meant 
that there was no 

need for him to later return to the area just outside block 14 to 
get the name of the employee. Since there was an obvious i
n-consistency in the testimony of Ti
ndle and Richerson on the 
point of when Tindle first noted the name of the alle
ged 
ﬁslee
p-erﬂ from the badge located just outside block 14, one would 
expect that to clear this question up R
espondent would have 
called 
Coordinator Mack to testify about whether Tindle did not 
have the name of the alleged 
ﬁsleeper
ﬂ when he first a
p-proache
d Mack. Austal did not call Mack as a witness. In view 
of the fact that it is reasonable to presume that 
Coordin
ator 
Mack would be favorably disposed toward Respondent, an 
adverse inference is drawn that Mack would not have corrob
o-
rated the testimony of Ti
ndle with respect to his conversation 
with Mack. The testimony and statements of Tindle and 
Richerson are not credited.
 The inconsistencies became obvious during the trial. When 
O™Dell testified after Ti
ndle and Richerson, he attempted to 
bolster the situa
tion by giving some incredible testimony. 
O™Dell twice testified that Hartley told him that he threw a 
piece of steel on the 
ﬁground
ﬂ to try to wake the employee up.
49 This testimony is incredible for a number of reasons. First, a 
navy man would never d
escribe the surface he is standing on 
while aboard ship as the ground. There is no ground aboard a 
ship other than an electrical ground. The ground, to a navy 
man, is that which he or she steps on when he or she leaves the 

ship. O
™Dell, being an infantr
yman, 
would describe what he is 
standing on in terms of the ground. Second, if Hartley wanted 
to wake the employee up who was allegedly sleeping all he had 
to do was tap the employee on the shoulder or helmet. Third, no 
one other than O
™Dell even mentions the th
rowing of a piece of 
steel on the ground. O
™Dell is not credible. His testimony is not 
credited.
 There was no real investigation before Slay was te
rminated. 
As demonstrated by the written statements of Eddins and Pate, 
48 Tindle™
s testimony is incredible in that (a) for safety reasons e
m-ployees are required to wear a hard hat in the involved area, (b) Tindle 
did not attempt to explain where Slay™s hard hat was if it was not on her 
head, and (c) if a person is wearing a hoodie over
 a hardhat, it is obv
i-ous.  
 49 He was subsequently corrected in that on a ship it is not r
eferred to 
as the ground.
 Slay was not asked about what ha
ppene
d until after she was 
terminated. Since Slay was not really interviewed until after she 
was terminated, O
™Dell
™s speculation that Pate inte
rviewed 
Mixon is just that. O
™Dell is not credible. Austal did not call 
Pate as a witness to explain the investigatio
n process and 
whether she even interviewed Mixon. Also Austal did not call 

Pate to explain on what basis she terminated Slay since O
™Dell 
testified that Pate was not on notice that Slay was term
inated 
before Pate interviewed Slay. Indeed, O
™Dell testified 
that 
ﬁ[Pate] talked to her [Slay] whenever she wrote her up and got 
her side of the story, and then we
ŠTHEN
 she and I had a ca
u-cus, we talked, she told me what she had to say to her, and then 

we went ahead and made the dec
ision.
ﬂ (Tr. 755, with emphasis 
added
.) According to the written statements of Eddins and Pate
, this is not what occurred. Pate terminated Slay before Pate 
ﬁgot 
her [Slay
™s] side of the story.
ﬂ Since as a
lready noted, it can 
reasonably be presumed that Pate, who was O
™Dell
™s admini
s-trative
 assistant, would be favorably di
sposed toward Austal, an 
adverse inference is drawn that if she had testified she would 
not have co
rroborated the testimony of O
™Dell with respect to 
whether she interviewed Mixon before term
inating Mixon, and 
with respect 
to whether O
™Dell told her even before she inte
r-viewed Slay that Slay was terminated. O
™Dell is not a credible 
witness.
 The termination of Slay was a pretext. The ev
idence relied 
on by Austal in its attempt to justify this te
rmination was a 
fabrication fro
m start to finish. That being the case there is no 
need to go through a mixed motive analysis. Austal violated the 
Act as alleged in par
agraphs 22 and 23 of the complaint.
 B.
 The Union™s Objections to the Election
 1. The Employer, through its agent(s), com
mitted an unfair 
labor practice on or about February 1, 2008
, by discrim
inatorily 
applying its 
ﬁno solicitation
ﬂ policy so that manag
ement and 
antiunion employees were allowed to discuss antiunion sent
i-ments and distribute antiunion campaign insignia on th
e Em-ployer
™s property and during worktime, while 
union suppor
ters, 
including Carolyn Slay, Tracy Watkins, and Utsetsi Nyanga, 
who verbally encouraged 
union support during worktime and 
distri
buted prounion campaign insignia and materials, including 
T-shirts
 and DVDs were disciplined and/or term
inated. This 
restraint and intimidation, which was known to all employees 

and eligible voters, rendered them unable to exercise free 
choice of a bargaining unit agent in the ele
ction.
 Objection 1 is sustained. Austal p
romulgated its no
-solici
-tation/no
-distribution policy during the critical preelection per
i-od. Indeed, Respondent has not credibly demonstrated that this 

policy was conceived before the Board
™s March 21, 2007 dec
i-sion setting aside the first election and r
emanding the case for a 
second election. O
™Dell is not a credible witness. An a
dverse 
inference is drawn from Austal
™s failure to call Spiegel to test
i-fy, namely that if called, Spiegel would not have corrob
orated 
O™Dell. Consequently, there is no credible
 evidence of record 
with respect to when the employee handbook was co
nceived. 
The evidence demonstrates that it was disseminated to emplo
y-ees in November 2007, well after the March 21, 2007 Board 
decision herein
. Before this employee handbook, Austal did n
ot 
have a formal written policy regarding soliciting at work. Other 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 408 than the revival of the union ca
mpaign for the second election, 
it is not shown that anything happened at the facility which 
would explain why Austal adopted this new no
-solicitation 
polic
y at the time it did. Perhaps the fact that the employee 
handbook which co
ntains Austal
™s first formal no
-solicitation/no
-distribution policy also contains for the first time 
a statement on unions, namely 
ﬁAustal is a union free facility,
ﬂ provides the ans
wer. (
P. 1 of GC Exh
. 5.) As concluded above, 
Austal
™s new no
-solicitation/no
-distribution policy was sele
c-tively and dispa
rately enforced in violation of the Act.
50 As the 
Board pointed out in 
Harry M. Stevens Services, 
277 NLRB 

276, 276 (1985) 
ﬁan othe
rwise valid [no
-solicitation/no
-distribution] rule violates the Act when it is promulgated to 
inte
rfere with the employee right to self organization rather 
than to maintain production and discipline.
ﬂ (Citations omi
t-ted
.) 2. The Employer, through its agent(s
), commi
tted an unfair 
labor practice by implementing an employee handbook in N
o-vember 2007 for the first time since the facility began oper
a-tions. This institution of the employee handbook was virtually 

contemporaneous with the offers of reinstatement of 
discrim
i-natees terminated prior to the first election. This e
mployee 
handbook was an effort to threaten and intimidate e
mployees, 
and rendered them unable to exercise free choice of a bargai
n-ing unit agent in the election.
 Objection 2 is sustained. The Uni
on points out that Austal
™s ﬁSTATEMENT ON UNIONS,
ﬂ namely that 
ﬁAustal is a union
-free facility,
ﬂ which appears on page 1 of the employee han
d-book disseminated to employees in November 2007 does not 
appear in Austal
™s preliminary draft of the employee han
dbook 
(R. Exh
. 18). For the reasons specified with respect to Obje
c-tion 1, the one thing that has been established is that Austal
™s first real employee handbook came into being, as far as the 

employees were concerned, during the critical preelection per
i-od. Also, what has been established is that Austal used its first 
published employee handbook to engage in unlawful co
nduct, 
as set forth above. 
 3. The Employer, through its agent(s), Jeff O
™Dell committed 
an unfair labor practice on or about March 19, 2008
, by unla
w-fully interrogating employees, including Carl Hudson, regar
d-ing their union activities, sentiments, and affiliation. This inte
r-rogation coerced and intimidated the employees rendering them 

unable to exercise their free choice of a bargai
ning unit 
agent in 
the election.
 Objection 3 is sustained. Hudson is a credible witness. 
O™Dell and Crawley are not. On March 19 Hu
dson was not 
wearing a union shirt when he spoke with O
™Dell in the pre
s-50 I do not credit Austal™s claim that Godwin was disciplined. O™Dell 
lied under oath about meeting with Godwin twice to tell him not to 
di
stribute antiunion buttons during work time. Godwin, in effect, d
e-nied that he was disc
iplined. Godwin testified that he did not meet with 
O™Dell regarding the past distribution of ant
iunion buttons. Godwin 
was not aware of any verbal warning. Notwithstand
ing this, Austal did 
not call 
Supervisor Hymel to explain the situation. This drew an a
d-
verse inference that if Hymel were called, he would not corrob
orate 
O™Dell that Godwin was disciplined. This means that Austal has failed 
to e
stablish that Hymel™s alle
ged documentation of a verbal to Godwin 
is not a fabrication.
 ence of Crawley. Also, Hudson was not wea
ring a union shirt 
on March 18 when he spoke with O
™Dell.  As concluded above, 
Respondent violated the Act during their March 19 convers
a-tion by impliedly threate
ning Hudson that Austal would not 
hire a union supporter. The prelude to the implied threat was 
what, in my opinion,
 was an unlawful interrogation. Austal did 
not show that O
™Dell was aware that Hu
dson was an open and 
active union supporter, which would be taken into consider
a-tion in determining whether that interrogation was unla
wful. 
The interrogation was combined wit
h the implied threat. Co
m-ing from the HR director in the HR director
™s office, this resul
t-ed in intimidation and coercion. Notwithstanding that this inte
r-rogation is not alleged to be an unfair labor practice, it was 

objectionable. 
 4. The Employer, throug
h its agent(s), Jeff O
™Dell committed 
an unfair labor practice on or about February 1, 2008
, by u
n-lawfully threatening Carolyn Slay with termination in retali
a-tion for her union activities. This threat of termination coerced 
and intimidated the employees r
endering them unable to exe
r-cise their free choice of a bargaining unit agent in the election.
 Objection 4 is sustained. This objection is identical to par
a-graph 12(a) of the complaint herein. As noted above, it is co
n-cluded that Austal violated the Act as
 alleged in paragraph 
12(a).
 5. The Employer, through its agent(s), commi
tted an unfair 
labor practice on or about March 25, 2008, by terminating Ca
r-olyn Slay for her support of the union and exercise of Se
ction 7 
rights. Many employees and eligible voters
 had know
ledge of 
the termination of this vocal union supporter because of her 
union activities which rendered them unable to exe
rcise free 
choice of a bargaining unit agent in the election.
 Objection 5 is sustained. This objection is identical to par
a-grap
hs 22 and 23 of the complaint herein. As noted above, it is 
concluded that Austal violated the Act as alleged in par
agraphs 
22 and 23.
 7. The Employer, by and through its agent(s), on or about 
March 28, 2008
, and continuing up through the election, o
f-fered
 gifts, bribes
, or other financial assistance to employees 
and el
igible voters by announcing upcoming employee
-only car 
auctions. This was the first such offer of car auctions since the 
facility began operations. This gift, bribe
, or other f
inancial 
assist
ance coerced the entire work force because it was offered 
to all employees just weeks prior and up to the election. All 
employees and eligible voters were offered these inducements 
rendering them unable to exe
rcise free choice of a bargaining 
unit agent in
 the election.
 Objection 7 is overruled. Contrary to the position taken by 
the Union, while the timing of this event may be cause for 
speculation, this was not a gift, bribe, or other financial assi
s-tance to coerce employees. It was not shown that the sale
 of the 
idled (in terms of activity and not value) vehicles was anything 
other than an arm
™s-length transaction with the veh
icles being 
sold at fair ma
rket value. Also, in my opinion, the timing of the 
event (the decreasing expatriate staff) was adequately
 ex-plained. 
 The remaining objections will be taken out of o
rder so that 
those objections dealing with Austal
™s newsletter can be an
a-lyzed t
ogether.
                                                             AUSTAL USA
, LLC
 409 9. The Employer, by and through its agent(s) granted the 
benefit of an improved physical working condition 
in Nove
m-ber 2007 by providing a concrete walkway from the e
mployee 
parking lot to the shipyard. This grant of benefit before the 
election coerced all emplo
yees and eligible voters rendering 
them unable to exercise free choice of a bargaining unit agent 
in 
the election. 
 Objection 9 is overruled. Austal
™s planned unit deve
lopment 
plan created in November 2006 includes the 1150
-foot long 

involved sidewalk to Austal
™s facility from the employees
™ parking lot at Addsco Road and Dunlap Drive. (R
. Exh. 36 which i
s dated 
ﬁ11/07/2006
ﬂ.) The job was put out for bids in 
June 2007 and the estimated compl
etion date was July 2007. 
The sidewalk had become a safety issue in that hundreds of 

employees were walking either down the middle of Dunlap 
Drive or in the grass at th
e side of the street. As indicated 
above, 
Supervisor Steele testified that before the sid
ewalk was 
installed, he was run over by a Mobile Department of Transpo
r-tation truck when he was walking on the side of the road from 
Austal
™s big parking lot to work. 
It has been demo
nstrated that 
the sidewalk was planned before the Board
™s March 21, 2007 
decision. The critical period in a second election is that period 

between the first and second election, 
Star Kist Carbide, Inc.
, 325 NLRB 304 (1998)
, citing
 Times Wir
e & C
able Co.,
 280 NLRB 19, 20 fn. 10 (1986)
, and 
Singer Co., 
161 NLRB 956 
(1966). But it would have been a disservice to employees and 
anyone else walking between the involved parking lot and Au
s-tal
™s facility to delay the installation of the sidewalk. In
asmuch 
as a matter of safety was i
nvolved, I do not believe that it can 
be concluded that the overriding purpose of this benefit or the 
timing thereof was meant to influence the outcome of the s
e-cond ele
ction.
 10. The Employer, through its agent(s), grante
d the benefit 
of a travel agent program within weeks of the election. Prior to 

the re
-initiation of the union organizing campaign, there had 
not been any travel agent program. This program was esta
b-lished to coerce all employees and eligible voters in and 
effort 

to threaten and intimidate them, and rendered them u
nable to 
exercise free choice of a ba
rgaining unit agent in the election.
 Objection 10 is overruled. The evidence proffered by the U
n-ion with respect to this objection is inco
nclusive.
 12. The Empl
oyer, through its agent(s), Jason Clark and 
Brandon Henderson, unla
wfully interfered with the election and 
interr
ogated and/or polled employees by having supervisors 
distribute antiunion campaign insi
gnia, including 
ﬁAustal
ŠUnion Free and Proud to Be
ﬂ T-shirts. This conduct was coe
r-cive to all employees and eligible voters and was an e
ffort to 
threaten and intimidate them, and rendered them unable to e
x-ercise free choice of a bargaining unit agent in the election.
 Objection 12 is sustained. This objection i
s substantially 
identical to paragraph 18 of the complaint herein. As noted 
above, it is co
ncluded
Šfor the reasons specified above
Šthat 
Austal violated the Act as alleged in paragraph 18.
 11. The Employer, through its agent(s), granted the benefit 
of a mai
l order prescription drug service on or about April 5, 
2008. Prior to the re
-initiation of union o
rganizing campaign, 
there had not been any mail order prescription ben
efit service. 
This program was established to coerce all employees and el
i-gible voters i
n and effort to threaten and intimidate them, and 
rendered them unable to exercise free choice of a bargaining 
unit agent in the election.
 The Union on brief contends as follows regarding o
bjection 
11:  The law, as reflected in such cases as 
Sun Mart Foods
, 341 NLRB 161 (2004
), is that a new benefit granted du
r-
ing the critical period will be presumed objectionable. An 
employer can perhaps rebut that presumption, by proving 
to the Board™s satisfaction that there was a legitimate re
a-son for the timing, other 
than a desire to sway the election. 
But as explained in 
Sun Mart Foods
, an employer cannot 
prevail merely by showing that the timing of its 
decision 
to grant the benefit 
was legitimate; even if the 
decision
 was not timed to interfere with the election, sti
ll an 
an-nouncement to employees 
about the new benefit is obje
c-tionable unless the employer has evidence to explain a l
e-gitimate reason for the timing of the 
announc
ement
. Here the evidence shows that both the decision and the 
announcement came in the criti
cal period. Indeed, the in
i-tial decision to talk with Blue Cross about possibly procu
r-ing this benefit came as the Union was ramping up its 
campaign. And the employer™s prominent announcement 
of the new benefit came just days before the election, in a 
news
letter sent to employees (e.g., Tr. 295, Tr. 173); and 
that announcement was part of a newsletter that was d
i-rected explicitly towards convincing e
mployees not to vote 
for the Union.
2 ___________________
 2 Several employees testified to having received the
 newsletter. Based on that testimony, and based on the very 
nature of the newsletter itself, it is apparent that the new
s-letter was intentionally disseminated by Austal itself to 
most if not all of the voting
-eligible employees. That was, 
on the face of th
e newsletter, the purpose; to reach the e
m-ployees before they voted. Therefore, it should be found 
that the newsletter (including the various objectionable a
s-pects of it) received very wide dissem
ination; and so these 
grounds for objection easily warrant a
 new election in 
themselves.
  Austal™s Human Resources Director O™Dell asked 
Human Resources employee Lindley to check on the po
s-
sibility of a prescription drug mail order benefit in N
o-vember or December of 2007. 
[Tr. 599
.] This was tri
g-gered by an employe
e request, made during a meeting of 
employees. 
[Tr. 600, 614
Œ615.] As we have noted, this 
was when the Union™s campaign was picking up steam, 
following the reinstatement of discriminatees. Lindley 
contacted Blue Cross in D
ecember 2007 
[GC Ex
h. 29
]. Austal 
then negotiated with Blue Cross and reached an 
agreement in January 2008. 
[Tr. 601
.] The effective date 
was February 1, 2008 
[Tr. 602; U
. Ex
h. 5]. This was a
n-nounced to employees in the early April newsletter, and by 
posting in January. 
[Tr. 603
.] The Apri
l newsletter, on the eve of the election, could 
hardly have been clearer in its tying of this new benefit to 
Austal™s plea for anti
-union votes. The opening of the 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 410 newsletter 
[GC Ex
h. 12
] had Austal President/CEO Bob 
Browning telling employees, ﬁIn the nex
t few days many 
of you will be asked to decide whether you want a union 
to represent you 
. . . .. In my opinion, the best yardstick 
you can use to determine working conditions in the future 

is by looking at how far we™ve come from the past. A
c-tions speak f
ar louder than words! As far as promises 
made by others outside the company, talk is cheap!ﬂ Thus 
Browning explicitly asked employees to consider the 

change in working conditions that Austal had made, as a 
reason to expect more in the future if the employe
es voted 
against the Union. Page four of that very same newsletter 
than had an ﬁa
rticleﬂ about the new mail order prescription 
drug benefit, touting its benefit in terms of ﬁcostﬂ (r
e-duced) and ﬁconve
nienceﬂ (increased).
 Thus Browning™s message was a perfe
ct example of 
the very reason why Board law has long recognized this 

sort of new benefit as objectionable: it is the classic ﬁiron 
fist in the velvet gloveﬂ routine.
 As to the timing of the 
decision
 to grant the new ben
e-fit, Austal certainly has not rebutt
ed the legal presumption 
that this was an effort to sway the election. In fact, the ti
m-
ing was very much out of line with what would have been 
the norm. That is, the annual renewal date for Austal™s 
contract with Blue Cross is December 1; that date is ge
n-erally when any contract changes in the benefits become 
effective. 
[Tr. 619
Œ620.] Austal had already just gone 
through that date, and yet it soon thereafter decided to add 

the pr
escription drug benefit. 
[Tr. 620
.] Obviously Austal 
was doing something out of
 the ordinary here, in terms of 
the timing of its decision to add this benefit. The obvious 
reason, unrebutted by any real evidence, is that the timing 
reflects an intention to sway the election.
 And as to the 
announcement
 of the benefit, the new
s-letter on
 the eve of the election is crystal
-clear. True, there 
had been a posting of the new benefit earlier, but there is 
no ev
idence to show that such a posting would have been 
widely noted. There was, quite obviously, a 
reason
 why 
Austal decided to put this art
icle about the new benefit in 
the newsletter that it distributed on the eve of the election. 

One does not have to be a mind reader to see the reason. In 
the context of the anti
-union appeals in the newsletter, i
n-cluding Browning™s plea that employees shoul
d consider 
past improvements in working conditions as they think 
about their vote, this was perfectly clear. The reason for 
the timing of this announcement is that the election was 
very close at hand:
  For this reason, both the 
decision
 to grant the new be
n-efit, and the 
trumpeting 
of it in the election
-eve new
s-letter were objectionable conduct under 
Sun Mart 
Foods
 and similar case law. The election should be set 
aside on this basis. [P
. Br. 4Œ8, with emphasis in orig
i-nal
.]  Respondent on brief argues that A
ustal
™s actions were entir
e-ly lawful; that Austal 
ﬁexplored the change in December 
2007
Šalmost 4 months before the election
Šnot weeks b
efore 
the election as the union alleges
ﬂ (R. Br. 70); that there is not 
evidence that there was any discu
ssion of the 
Union, the effect 
such a program might have on an org
anizing attempt, or even if 
a significant amount of emplo
yees would be interested in using 
the option; that Lindley test
ified that the program had nothing 
to do with the union election; that 
ﬁno election ha
d been sche
d-uled when she announced the o
ption in January; and that the 
Union, therefore, failed in its bu
rden to show that the mere 
addition of a mail order option to an exis
ting insurance plan 
could somehow threaten and intimidate e
mployees.
 First, as ca
n be seen above, the Union does not allege that 
Austal explored the change 
ﬁweeks before the election.
ﬂ Se-cond, unless Lindley is a mind reader, she could not know 

whether the mail order drug option had anything to do with the 
Union. Third, Austal
™s attorn
eys appear to be laboring under a 
misunderstanding of the law. As a matter of law, the critical 
period for the second election is that period between the first 
election and the second election. The critical period is not the 

period between the date when th
e holding of the second ele
c-tion was announced and the hol
ding of the second election. 
Fourth, the Union does not have any burden to show that the 

mail order option threatens and/or intimidates e
mployees. The 
Union
™s counsel has fully and correctly explain
ed what is i
n-volved. For the reasons she gives, 
Objection 11 is sustained.
 8. The Employer, by and through its agent(s), on or about 
April 5, 2008, promised to improve parking conditions by pa
v-ing the parking area for all employees, i
nstalling sufficient 
lighting for improved safety, landscaping, crea
ting multiple 
entrance/exit locations; providing effective drainage, clearly 

marking parking spaces, fen
cing for improved security
, and 
building a covered walkway from the employee parking lot to 
the shipyard. 
This promise before the election coerced all e
m-ployees and eligible voters rendering them unable to exercise 
free choice or a bargaining unit agent in the election. The E
m-ployer, by and through its agent(s) granted the benefit of li
m-ited parking lot i
mprov
ements by grading the parking lot prior 
to the election. This grant of benefit before the election coerced 
all employees and eligible voters rendering them unable to 
exercise free choice of a bargaining unit agent in the ele
ction.
 The Union on brief conten
ds that at the very least, the timing 
of the announcement of the improved parking facility, in the 
same ele
ction
-eve newsletter that was used to announce the 
mail order prescription benefit, was an o
bjectionable effort to 
sway the election, and was therefo
re, unlawful under the case 
law d
escribed under 
Objection 11 above; that the employees 
had been co
mplaining about the parking lot for some time; that 
an inte
rnal Austal e
-mail 
(U. Exh
. 3) reflects that as of late 
February 2008, just about 6 weeks before th
e election, Austal 
was preparing an article for the employee newsle
tter to discuss 
the 
ﬁparking situation
ﬂ that management 
ﬁhears so much 
about
ﬂ; that in context, this reflects a plan by manag
ement to 
communicate to employees on the eve of the election tha
t a new 
benefit was coming to address a problem that e
mployees had 
been complaining about for some time; that the newsletter 

which came out to all e
mployees just days before the election 
touted the improvements that were planned for the par
king lot; 
that t
he best inference from the evidence is that even the ti
ming 
of Austal
™s decisions was, in substantial part, based on a d
esire 
to defeat the 
union campaign; that all of the relevant decisions 
 AUSTAL USA
, LLC
 411 took place within the critical period, and indeed took place afte
r the Board
™s decision setting aside the first election; that Au
s-tal
™s decision took place at a time when Austal knew that it 
would be facing a
nother election; that Austal wanted to win, 
and so it decided to use the age
-old but patently objectionable 
tacti
c of gran
ting new benefits; that even if there were doubt 
about whether the timing of the decision was objectionable, still 
it is clear that the timing and nature of the newsletter a
n-nouncement was objectionable; that an ele
ction should be set 
aside when t
he a
nnouncement of a benefit is timed to affect the 
election; and that under the authorities cited above, this obje
c-tion requires a new election.
 Respondent on brief argues that Austal
™s parking lot had 
nothing to do with the election; that the parking lot
 changes 
were already known to employees for a consi
derable time prior 
to the election; that, therefore, the brief section in the April 
newsletter was simply included to pr
ovide an update as to the 
status of the project; and that plans for the parking lot 
had pr
e-viously been disclosed to employees in April 2007.
 As noted above, the article in question, which appears on 
page 3 of the newsletter di
sseminated in April 2008 just before 
the election is titled 
ﬁImproved Employee Parking.ﬂ
 This art
i-cle reads in pa
rt as follows:
  . . . . The current parking area leaves little to be desired. Ho
w-ever, our long
-term plans include a complete revamping of 
our parking areas that will i
nclude:
  Paved parking areas for all e
mployees
 Sufficient lighting for improved safety
 Landscaping
 Multiple entrance/exit locations
 Effective drainage (no more puddles to navigate)
 Clearly marked parking spaces
 Effective fencing for improved security
  The current employee parking lot will be paved and 
remain as the parking area for Shipyard e
mployees. E
m-ployees wor
king in the modular facility will be parking on 
the South and East side of the new faci
lity.
 Our current plans include breaking ground mid
-year 
and finishing construction by July of 09. While this might 
seem like a long time to wait,
 the results will be well 
worth the wait. 
. . .  The timing of the planned improvements to the current parking 
lot, and the timing of the announcement were meant to unla
w-fully influence voters in the upcoming election. The crit
ical 
period here is from the 
first election to the second election. This 
portion of the newsletter which was mailed to employees just 
before the second Board election was an objectionable effort to 
sway the election. The Union™s contentions are correct. Obje
c-tion 8 is su
stained.
 17. T
he Employer, through its agent(s), Bob Brow
ning, on or 
abut April 5, 2008, unlawfully threatened all emplo
yees and 
eligible voters with reprisals and or retaliation by sta
ting in the 
Aluminum Times newsletter that 
ﬁIf a union is elected, the very 
basis upo
n which the e
mployer
-employee relationship is based 
will change. No longer will it be permissible for you as an ind
i-vidual, to deal directly with us and negotiate the terms of your 
employment, your concerns, or your working conditions. By 
law, your right w
ill have been handed over to the union to do 
your talking for you.
ﬂ The Union on brief contends that Austal told emplo
yees that 
if they voted for the Union and the Union won the ele
ction 
individual e
mployees would no longer be permitted to bring 
even their
 ﬁconcerns
ﬂ to management on their own; that this 
was in contrast to the situation as it existed before the ele
ction, 
under which e
mployees were told that they were welcome to 
bring any of their concerns to management if they wished (see 
Respondent
™s open 
door policy in Austal
™s employee han
d-book, GC Exh
. 5, p
. 1); that the statement was patently unla
w-ful under 
Associated Roofing & Sheet Metal,
 255 NLRB 1349 
(1981); that as the Board recognized in 
Ass
ociated Roofing, 
in 
assessing an extremely sim
ilar set of
 facts, this type of message 
amounts to a threat that the employer will unilate
rally withdraw 
an existing benefit if the employees vote the union in; that as 

recognized in 
Associated Roofing, 
even union
-represented e
m-ployees do have the legal right to deal
 with the employer direc
t-ly, so long as their adjustment of their own grievances is not 

inconsistent with the collective
-bargai
ning agreement; that here 
as in 
Associated Roofing
, the employer threa
tened to take away 
that right unilaterally; and that this t
hreat, which Austal inte
n-tionally disseminated to all employees on the eve of the ele
c-tion, is enough in itself to require a new election. See 
Associa
t-ed Roofing
; Dent™s Poultry,
 260 NLRB 1219 (1982); 
Green
s-boro News Co
., 257 NLRB 701 (1981); and 
Mead Nurs
ing 
Home, Inc.
, 265 NLRB 1115 (1982).
 The Respondent on brief argues that Austal™s newsletter la
w-fully stated that its relationship with its employees would 
change if the Union was elected; and that the Board has long 
held that such language is perfectly l
egitimate, starting with 
Tri
-Cast, Inc.
, 274 NLRB 377 (1985)
, up through 
International 
Baking Co. & Earthgrains,
 348 NLRB 1133 (2006).
  In 
Tri
-Cast, Inc.
, supra, the Board, Chairman Dotson
, and 
Members Hunter and Dennis, was faced with a situation where 

the employer distributed a letter to e
mployees on the day of the 
election indicating as follows:
  We have been able to work on an informal and person
-to-person basis. If the union comes, in this will change.
 We will have to run things 
by the book
 with a stra
nger, 
and will not be able to handle personal r
equests as we have 
been doing. [Emphasis added
.]  The Regional Director concluded that these statements misre
p-resented employee rights under Section 9(a) of the Act; that 
they amounted to a threat to take away
 existing rights since the 
employer was implying, contrary to Se
ction 9(a), that personal 
requests would not be handled as before because of unioniz
a-tion; and that, citing
Šamong other cases
ŠGreensboro News 
Co.
, 257 NLRB 701 (1981)
, the statements were obje
ctionable 
and warranted setting aside the results of the election. The 
Board ind
icated as follows:
  We do not agree with the Regional Director™s finding 
that the Employer threatened to withdraw rights preserved 
by Section 9(a). The Employer™s statement, cr
afted in 
layman™s terms, simply explicates one of the changes 
which occur between employers and employees when a 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 412 statutory representative is selected. There is no threat, e
i-ther explicit or implicit, in a statement which explains to 

employees that, when th
ey select a union to represent 
them, the rel
ationship that existed between the employees 
and the employer will not be as before. This is especially 
so, as implied in the Employer™s statement here, where a 
collective
-bargaining agreement is negotiated. [
Footnote 
omitted
.] Section 9(a) thus contemplates a change in the 
manner in which employer and employee deal with each 

other. For an employer to tell its employees about this 
change during the course of an election campaign cannot 
be characterized as an objec
tionable retaliatory threat to 
deprive employees of their tights, but rather is nothing 
more or less than permissible ca
mpaign conduct.
5 ________________ 5 Cf. 
Eagle Comtronics, Inc.
, 263 NLRB 515 (1982). To the 
extent that the cases relied on by the Regio
nal Director, cited 
above, are to the contrary, they are overruled.
  In 
International Baking Co. & Eart
hgrains,
 supra, the Board, 
Chairman Battista and Members Liebman and Schau
mber, 
with, as here pertinent, Member Liebman dissenting, was faced 
with a situ
ation where the employer told the employees that in 
the event they were even 5 minutes late getting to work 
ﬁunfo
r-tunately under a union contract if there is a disciplinary proc
e-dure in that union contract we would not have the luxury of 

deviating from it 
because we end up with union grievances as a 
result of it.
ﬂ At 
page 
1135, the majority of the Board indicated 
as follows:
  Generally, an employer does not violate the Act by i
n-forming employees that unionization will bring about ﬁa 

change in the manner in 
which employer and employee 
deal with each other.ﬂ 
Tri
-Cast, Inc.,
 274 NLRB 377 
(1985). An employer may lawfully tell its employees that 
its freedom to deal directly with them will be constrained 
if they choose union represent
ation. This is especially so, 
where, as implied in 
. . . [the employer™s] statements, the 
change would be as the result of a negotiated colle
ctive
-bargaining agreement. The fact that such a statement 

might tend to discourage union support among employees 
who prefer to deal with their e
mployer on an individual 
basis, does not render the statement unlawful. [Footnote 

omitted
.]  In the instant proceeding, Browning, as here pert
inent, wrote 
ﬁNo longer will it be permissible for you as an ind
ividual, to 
deal directly with us and 
negotiate
 the terms of your emplo
y-ment, your concerns, or your working conditions.
ﬂ (Emphasis 
added
.) In my opinion, current Board law dictates that this 
statement is not unlawful. Consequently, 
Objection 17 is ove
r-ruled.
 At the outset of the trial herein Respondent, 
citing 
Coastal 
Lumber Co.
, 332 NLRB 1597 (2001), argued that a
lleged unfair 
labor practices not mentioned in the objections should not be 

considered with respect to whether the second election should 
be set aside. The Union on brief points out that in 
Coas
tal 
Lumber Co.
 there were no objections filed at all and that is why 
the alleged misconduct which the employer bela
tedly raised in 
test
-of-certification case could not be consi
dered as grounds for 
setting an election aside; that here by contrast the Union 
did file 
timely objections which cover nearly all of the matters a
d-dressed at the hearing; and that Austal
™s conte
ntion has no real 
force in this case. R
espondent revisits this issue on brief. Here
, timely objections have been filed. Those which have been 
sus-tained justify se
tting aside the second election.
 Since Petitioner
™s Objections 1, 2, 3, 4, 5, 8, 11, and 12 are 
sustained, it is recommended that the results of the ele
ction held 
on April 9 be set aside and that Case 15
ŒRCŒ8394 be remanded 
to the Regio
nal Director for Region 15 for the purpose of co
n-ducting a new election at such time as she deems the circu
m-stances permit the free choice of a bargaining repr
esentative.
 Upon the basis of the foregoing findings of fact, and upon 
the entire record in this 
proceeding, I make the following
 CONCLUSIONS OF 
LAW 1. Respondent is an employer engaged in co
mmerce within 
the meaning of Section 2(6) and (7) of the Act.
 2. The Union is a labor organization within the mea
ning of 
Section 2(5) of the Act.
 3. By engaging i
n the following conduct
, Respondent co
m-mitted unfair labor practices contrary to the provisions of Se
c-tion 8(a)(1) of the Act.
 (a) About December 2007, Respo
ndent, by James Thomas, at 
its facility, told employees that they would not be promoted 
because of 
their support for the Union.
 (b) About the last week of Jan
uary 2008 or the first week of 
February 2008, Respondent, by Chad Steele
, told employees 
they could not discuss the Union during wor
king hours.
 (c) Since about February 1, 2008, Respo
ndent, by Rode
rick 
Jackson, threatened employees with termin
ation because of 
their activities and support of the U
nion.
 (d) About February 1, 2008, Respo
ndent, by Jeff O
™Dell, at 
its facility (1) threatened employees with termination b
ecause 
of their activities on behal
f of the Union, and (2) interrogated 

employees about their union activities and the union activities 

of other employees, and (3) has, at all material times, selectiv
e-ly and disparately enforced Respondent
™s distribution and soli
c-itation rule by prohibiting
 union solicitations and distrib
utions, 
while permitting nonunion solicitations and distrib
utions.
 (e) On March 19, 2008
, by Jeff O
™Dell and in about the last 
week of March 2008 by Terry Crawley, impl
iedly threatened its 
employees that it would not hire un
ion suppor
ters.
 (f) About March 19 and 28, 2008, Respo
ndent interrogated 
its employees about their support for or against the Union by 

soliciting employees to accept antiunion shirts.
 (g) Respondent, by Gary Logan, at its facility, (1) on or 
about late Mar
ch 2008 or early April 2008, told employees who 
were tal
king about the Union that they needed to pipe down on 
the union stuff, and (2) on or about the first week of April 2008, 
told employees who were talking about the Union to other e
m-ployees that they sh
ould pipe down.
 (h) About the first week of April 2008, Respondent, by its 
newsletter promu
lgated and since then has maintained a rule 
that 
ﬁ[e]mployees have the right to speak their mind, no matter 
whether you
™re for or against the union. Just make sure y
ou are 
doing so during nonworking time rather than when you
™re pe
r-forming your job duties.
ﬂ  AUSTAL USA
, LLC
 413 4. By, on March 25, 2008, terminating the emplo
yment of its 
employee Carolyn Slay because she a
ssisted the Union and 
engaged in concerted activities, and to discour
age employees 
from engaging in those activities, Respondent co
mmitted unfair 
labor practices contrary to the provisions of Se
ction 8(a)(1) and 
(3) of the Act.
 5. The unfair labor practices set forth above are unfair labor 
practices affecting commerce withi
n the meaning of Se
ction 
2(6) and (7) of the Act.
 Respondent has not violated the Act in any other manner.
 6. 
By the foregoing violations of the Act that occurred du
ring 
the critical period before the second election, and by the co
n-duct cited by Petitioner
 in its Obje
ctions  1, 2, 3, 4, 5, 8, 11, and 
12, Respondent has pr
evented the holding of a fair election, and 
such conduct warrants setting aside the ele
ction conducted on 
April 9, 2008, in Case  15
ŒRCŒ8394.
 REMEDY
 Having found that the Respondent has eng
aged in certain u
n-fair labor practices, I find that it must be o
rdered to cease and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 The Respondent having discriminatorily discharged emplo
y-ee Carolyn Slay, it mu
st offer her rei
nstatement and make her 
whole for any loss of earnings and other benefits, computed on 
a quarterly basis from date of di
scharge to date of proper offer 
of reinstatement, less any net interim earnings, as pr
escribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).
 On these findings of fact and concl
usions of law and on the 
entire record, I issue the following reco
mmended
51 ORDER
 The Respondent, Austal USA, L.L.C., of
 Mobile, Alabama, 
its officers, agents, succe
ssors, and assigns, shall
 1. Cease and desist from
 (a) Telling employees that they would not be promoted b
e-cause of their support for the Union.
 (b) Telling employees they could not discuss the Union du
r-ing work
ing hours.
 (c) Threatening employees with termination b
ecause of their 
activities and support of the Union.
 (d) Threatening employees with termination b
ecause of their 
activities on behalf of the Union, interrogating emplo
yees about 
their union activities 
and the union activities of other emplo
y-ees, and selectively and disparately enforcing Respo
ndent
™s distribution and solicitation rule by prohibiting union solicit
a-tions and distributions, while permitting nonunion s
olicitations 
and distributions.
 (e) Impl
iedly threatening its employees that it would not hire 
union supporters.
 51 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be
 adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 (f) Interrogating its employees about their support for or 
against the Union by soliciting employees to accept ant
iunion 
shirts.
 (g) Telling employees who were talking about the Union
 that 
they needed to pipe down on the union stuff.
 (h) Promulgating and maintaining a rule that 
ﬁ[e]mployees 
have the right to speak their mind, no matter whether you
™re for 
or against the union. Just make sure you are doing so during 
nonworking time rathe
r than when you
™re pe
rforming your job 
duties.
ﬂ (i) Discharging or otherwise discriminating against any e
m-ployee for supporting Sheet Metal Workers International Ass
o-ciation Union, Local 441 or any other union.
 (j) In any like or related manner interfering
 with, r
estraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Within 14 days from the date of the Board
™s Order
, offer 
Carolyn Slay full rei
nstatement to her former job or, if that job 
no longer exists, to a substantially equivalent pos
ition, without 
prejudice to her seniority or any other rights or privileges pr
e-viously enjoyed.
 (b) Make Carolyn Slay whole for any
 loss of earnings and 
other benefits suffered as a result of the discrimination against 
her in the manner set forth in the remedy section of the dec
i-sion.
 (c) Within 14 days from the date of the Board
™s Order, r
e-move from its files any reference to the unl
awful di
scharge, and 
within 3 days thereafter notify the e
mployee in writing that this 
has been done and that the discharge will not be used against 
her in any way.
 (d) Preserve and, within 14 days of a request, or such add
i-tional time as the R
egional Dire
ctor may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-ords, tim
ecards, personnel records and reports, and all other 
records, including an electronic copy of
 such records if stored 
in electronic form, ne
cessary to analyze the amount of backpay 
due under the terms of this 
order.
 (e) Within 14 days after service by the Region, post at its f
a-cility in Mobile, Alabama, copies of the a
ttached notice marked 
ﬁAppe
ndix.ﬂ52 Copies of the notice, on forms provided by the 
Regional Director for Region 15, after being signed by the R
e-spondent
™s authorized repr
esentative, shall be posted by the 
Respondent and maintained for 60 consecutive days in co
n-spicuous places including
 all places where notices to employees 
are cu
stomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not a
ltered, defaced, 
or covered by any other mat
erial. In the event that, during the 
pendency of these proceedi
ngs, the R
espondent has gone out of 
business or closed the facility involved in these proceedings, 
52 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 414 the Respondent shall d
uplicate and mail, at its own expense, a 
copy of the notice to all current employees and former emplo
y-ees employed by the Respondent at
 any time since December 
2007.
 (f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a respons
ible official 
on a form provided by the Region a
ttesting to the steps that the 
Respondent has taken to comply.
 IT IS FURTHER ORDERED
 that the complaint is dismissed ins
o-far as it alleges violations of the Act not specif
ically found.
 IT IS FURTHER ORDERED
 that Petitioner
™s Obje
ctions 1, 2, 3, 4, 
5, 8, 11, and 12 to the ele
ction held by the 
Board in Case 
15ŒRCŒ8394 b
e sustained, the second ele
ction is set aside, and said 
case is remanded to the Regional D
irector for Region 15 for the 
purpose of conducting a third election at such time as she 
deems the circumstances permit the free choice of a bargaining 
representative
, and with a notice of election consi
stent with the 
findings here
.  APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
olated 
Federal labor law and has ordered us to post and obey this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half
 Act together with other employees for your ben
efit and 
protection
 Choose not to engage in any of these protected activ
i-ties.
  WE WILL NOT
 tell you that you would not be promoted b
e-cause of your support for Sheet Metal Workers Intern
ational 
Association Union, Local 441.
 WE WILL NOT
 tell you that you can not discuss the Un
ion du
r-ing working hours.
 WE WILL NOT
 threaten you with termination because of your 
activities and support of Sheet Metal Workers Intern
ational 
Association Union, Local 441.
 WE WILL NOT
 threaten you with termination because of your 
activities on behalf of 
Sheet Metal Workers International Ass
o-ciation Union, Local 441.
 WE WILL NOT
 interrogate you about your union activ
ities and 
the union activities of other employees.
 WE WILL NOT
 selectively and disparately enforce our distr
i-bution and solicitation rule by p
rohibiting union solic
itations 
and distributions, while permitting nonunion solic
itations and 
distributions.
 WE WILL NOT
 impliedly threaten you that we would not hire 
union supporters.
 WE WILL NOT
 interrogate you about your support for or 
against  Sheet Me
tal Workers International Association Union, 
Local 441 by soliciting you to accept antiunion shirts.
 WE WILL NOT
 tell you when you are talking about Sheet Me
t-al Workers International A
ssociation Union, Local 441 that you 
need to pipe down on the union stuf
f. WE WILL NOT
 promulgate and maintain a rule that 
ﬁ[e]mployees have the right to speak their mind, no matter 
whether you
™re for or against the union. Just make sure you are 

doing so during nonworking time rather than when you
™re pe
r-forming your job duties
.ﬂ WE WILL NOT
 discharge or otherwise discriminate against 
you for supporting Sheet Metal Workers International Associ
a-tion Union, Local 441
, or any other union.
 WE WILL NOT
 in any like or related manner interfering with, 
restraining, or coercing you in th
e exercise of the rights guara
n-teed you by Section 7 of the Act.
 WE WILL
, within 14 days from the date of this Order, offer 
Carolyn Slay full reinstatement to her former job or, if that job 
no longer exists, to a substantially equivalent position, without 
prejudice to her seniority or any other rights or privileges pr
e-viously enjoyed. 
 WE WILL 
make Carolyn Slay whole for any loss of earnings 
and other benefits resulting from her discharge, less any net 
interim ear
nings, plus interest.
 WE WILL
, within 14 day
s from the date of this Order, r
emove 
from our files any reference to the unlawful discharge of Ca
r-
olyn Slay, and 
WE WILL
, within 3 days thereafter, notify her in 
writing that this has been done and that the discharge will not 
be used against her in any wa
y.  AUSTAL 
USA,
 LLC  